Exhibit 10.1

 

EXECUTION VERSION

 

SUPPLEMENTAL AGREEMENT

 

DATED 22 OCTOBER 2012

 

BETWEEN

 

MGM CHINA HOLDINGS LIMITED

and

MGM GRAND PARADISE, S.A.

 

CERTAIN LENDERS and ARRANGERS

 

BANK OF AMERICA, N.A., HONG KONG BRANCH

as Facility Agent and Issuing Bank

 

and

 

BANCO NACIONAL ULTRAMARINO, S.A.

as Security Agent

 

relating to a HK$7,410,000,000 Credit Agreement

dated 27 July 2010

 

Allen & Overy

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

Clause

 

 

 

 

1.

Interpretation

2

2.

Consents

3

3.

The Facility Agent

4

4.

Allocation Notices and Upfront Fees

4

5.

CP Confirmation Notice

4

6.

Closing procedure

4

7.

Facility Agent as trustee

7

8.

Requests, transfers and assignments

7

9.

Release

8

10.

Indemnity

8

11.

Funding costs

8

12.

Miscellaneous

8

13.

Governing law

8

 

 

Schedule

 

 

 

1.

Original Parties

9

2.

Term Loan Adjustments

11

3.

Conditions precedent documents

12

4.

Amended and Restated Credit Agreement

15

 

Supplemental Facilities Agreement

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 22 October 2012

 

BETWEEN:

 

(1)                                 MGM CHINA HOLDINGS LIMITED (the Company);

 

(2)                                 MGM GRAND PARADISE, S.A. (MGMGP);

 

(3)                                 MGM GRAND PARADISE (HK) LIMITED and
SUPEREMPREGO LIMITADA as original guarantors (the Original Guarantors);

 

(4)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (Original Parties) under the heading “Mandated Lead Arrangers”, (in
this capacity, the Mandated Lead Arrangers);

 

(5)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (Original Parties) under the heading “Lead Arrangers”, (in this
capacity, the Lead Arrangers);

 

(6)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (Original Parties) under the heading “Senior Managers”, (in this
capacity, the Senior Managers, together with the Mandated Lead Arrangers and the
Lead Arrangers, the Arrangers);

 

(7)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (Original Parties) under the heading “Continuing Lenders” as
continuing lenders (in this capacity, the Continuing Lenders);

 

(8)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (Original Parties) under the heading “Acceding Lenders” as acceding
lenders (in this capacity, the Acceding Lenders);

 

(9)                                 BANK OF AMERICA, N.A., HONG KONG BRANCH as
facility agent (in this capacity, the Facility Agent) and as issuing bank (in
this capacity, the Issuing Bank); and

 

(10)                          BANCO NACIONAL ULTRAMARINO, S.A. as security agent
and trustee (in this capacity, the Security Agent).

 

BACKGROUND

 

(A)                               MGMGP and the Original Guarantors entered into
a HK$7,410,000,000 credit agreement dated 27 July 2010 (the Existing Credit
Agreement) between, among others, the lenders described therein, the Facility
Agent and the Security Agent.  On 2 June 2011 the Company acceded to the
Existing Credit Agreement as an Additional Guarantor.

 

(B)                               MGMGP and the Company desire to amend and
restate the Existing Credit Agreement, to effect among other matters, the
accession to the Existing Credit Agreement by the Company as a borrower, the
increase of the Total Commitments to HK$15,600,000,000, the extension of the
Maturity Date to the date falling on the fifth anniversary of the Effective Date
and amendments to certain representations and warranties and events of default.

 

(C)                               The Continuing Lenders have agreed to amend
the Existing Credit Agreement pursuant to the terms of this Agreement.

 

(D)                               This Agreement is supplemental to and amends
the Existing Credit Agreement and effects changes to certain Lenders’
Commitments and certain Lenders’ participation in the Term Loans.

 

1

--------------------------------------------------------------------------------


 

(E)                                Subject to the terms of this Agreement, each
Retiring Lender will be repaid its participation in all outstanding Loans
together with all accrued interest, fees and Break Costs due to it and will
cease to be a party to the Existing Credit Agreement, and immediately thereafter
the Existing Credit Agreement will be amended and restated in the form set out
in Schedule 4 (Amended and Restated Credit Agreement) (the Amended and Restated
Credit Agreement).

 

IT IS AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                               Definitions

 

(a)                                 In this Agreement:

 

A&R Lender means an Acceding Lender or a Continuing Lender.

 

Accrual Amount means, in respect of an Existing Lender, the aggregate amount of
the accrued and unpaid interest, fees and Break Costs which will be due to that
Existing Lender on the Proposed Effective Date.

 

Allocation Notice means a notice submitted by the Facility Agent and the Company
to an A&R Lender, notifying that A&R Lender of the amount of its participation
in the Term Loan and Revolving Credit Commitments (each as defined in the
Amended and Restated Credit Agreement), and the up-front fees payable to that
A&R Lender in accordance with Clause 4 (Allocation Notices and Upfront Fees).

 

Borrower means the Company or MGMGP as borrowers under the Amended and Restated
Credit Agreement.

 

Effective Date means the date upon which the Facility Agent issues the Effective
Date Notice.

 

Effective Date Notice has the meaning given to that term in Clause 6 (Closing
procedure).

 

Effective Time means the time at which the Existing Credit Agreement is amended
and restated on the Effective Date pursuant to the terms of this Agreement.

 

Existing Lender means a Lender party to the Existing Credit Agreement.

 

Funding Amount means, in respect of an A&R Lender, the amount set out in
Schedule 2 (Term Loan Adjustments) opposite the name of that A&R Lender under
the column headed “Balance to be remitted by Lender” representing the difference
between: (i) the participation of that A&R Lender in the outstanding Term Loans
under the Existing Credit Agreement immediately prior to the Effective Time; and
(ii) the Term Loan Commitments (as defined in the Amended and Restated Credit
Agreement) of that A&R Lender at the Effective Time.

 

Funding Lender means any A&R Lender whose Funding Amount is greater than zero.

 

New Finance Document means each document set out in the definition of “Finance
Document” in the Amended and Restated Credit Agreement which is not a Finance
Document under the Existing Credit Agreement immediately before the Effective
Time.

 

New Security Document means each Security Document set out in the definition of
“Security Document” in the Amended and Restated Credit Agreement which has been
entered into in contemplation of the transactions to be effected under this
Agreement (excluding, for the avoidance of doubt, any Security Document set out
in the Existing Credit Agreement).

 

2

--------------------------------------------------------------------------------


 

Original Arranger means an Administrative Party other than an Agent.

 

Party means a party to this Agreement.

 

Principal Amount means, in respect of a Retiring Lender, the aggregate principal
amount of its participations in the outstanding Loans on the Proposed Effective
Date at the time immediately after the Facility Agent has effected the
transactions set out in Clause 6(d)(i) (Closing procedure).

 

Proposed Effective Date means 29 October 2012.

 

Retiring Lender means each Existing Lender which is not party to this Agreement.

 

Retiring Lender Repayment means the repayment by MGMGP of all amounts owing to
each Retiring Lender under the Finance Documents on the Proposed Effective Date
(including, without limitation, all Break Costs and accrued commitment fees).

 

(b)                                 Subject to paragraph (c) below, capitalised
terms defined in the Existing Credit Agreement have, unless expressly defined in
this Agreement, the same meaning in this Agreement.

 

(c)                                  Capitalised terms defined in the Amended
and Restated Credit Agreement have, unless expressly defined in this Agreement,
the same meaning in Schedule 3 (Conditions precedent documents).

 

(d)                                 The principles of construction set out in
the Existing Credit Agreement will have effect as if set out in this Agreement.

 

2.                                      CONSENTS

 

2.1                               Each Party consents to:

 

(a)                                 the Retiring Lender Repayment and to each
other Party undertaking the actions to be taken by them under or in connection
with the Retiring Lender Repayment and this Agreement; and

 

(b)                                 the amendment and restatement of the
Existing Credit Agreement pursuant to the terms set out in this Agreement.

 

2.2                               Each Borrower, each A&R Lender and the
Facility Agent agree that the first Term for the Term Loan (each as defined in
the Amended and Restated Credit Agreement) shall be one week commencing on the
Effective Date.

 

2.3                              Each Obligor, with effect from the Effective
Date, confirms that any security given by it or created under a Finance Document
will:

 

(a)                                 continue in full force and effect; and

 

(b)                                 extend to the liabilities and obligations of
the Obligors to the Finance Parties under the Finance Documents as amended by
this Agreement.

 

2.3                               Each Continuing Lender which is also an
Original Arranger agrees that this Agreement is executed in its capacity as a
Continuing Lender and as an Original Arranger.

 

3

--------------------------------------------------------------------------------


 

3.                                      THE FACILITY AGENT

 

(a)                                 Each A&R Lender irrevocably appoints the
Facility Agent to act as its agent under and in connection with this Agreement.

 

(b)                                 Clause 21 (The Administrative Parties) of
the Existing Credit Agreement is deemed to be incorporated into this Agreement
as if it was set out in full in this Agreement and as if the Facility Agent to
the A&R Lenders was the Facility Agent under the Existing Credit Agreement
except that:

 

(i)                                     references to a “Lender” in that clause
shall be deemed to be a reference to an A&R Lender; and

 

(ii)                                  references to a “Finance Party” in that
clause shall be deemed to be a reference to each A&R Lender, each Arranger and
the Issuing Bank.

 

(c)                                  In connection with the Retiring Lender
Repayment, the execution of this Agreement and the transactions contemplated by
this Agreement, the Facility Agent is not:

 

(i)                                     obliged to monitor or enquire whether a
Default has occurred or whether the Repeating Representations are true; or

 

(ii)                                  deemed to have knowledge of the occurrence
of a Default or whether the Repeating Representations are true.

 

4.                                      ALLOCATION NOTICES AND UPFRONT FEES

 

(a)                                 The Company must pay an up-front fee to each
A&R Lender in the amount set out in the Allocation Notice for that A&R Lender
(the Upfront Fee).

 

(b)                                 The Upfront Fee shall be paid to the
Facility Agent for the account of the relevant A&R Lenders in accordance with
Clause 6 (Closing procedure).

 

(c)                                  By signing this Agreement each A&R Lender
confirms that it has received an Allocation Notice.

 

5.                                      CP CONFIRMATION NOTICE

 

(a)                                 The Facility Agent must notify the other
Parties as soon as reasonably practicable after it has received (or waived
receipt of) all of the documents and evidence set out in, and appearing to
comply with the requirements of, Schedule 3 (Conditions precedent documents) 
(the CP Confirmation Notice).

 

(b)                                 If the CP Confirmation Notice is not
provided at least two Business Days before the Proposed Effective Date all
Parties will be immediately discharged from their obligations under this
Agreement and none of the steps or transactions set out in Clause 6 (Closing
procedure) shall occur or be effective.

 

6.                                      CLOSING PROCEDURE

 

(a)                                 Two Business Days before the Proposed
Effective Date, the Facility Agent shall:

 

(i)                                     confirm with the Borrowers the Accrual
Amount of each Existing Lender and the Principal Amount of each Retiring Lender
(the Agreed Amounts); and

 

4

--------------------------------------------------------------------------------


 

(ii)           provide notice to each Existing Lender (with a copy to the
Borrowers) of its Accrual Amount and notice to each Retiring Lender (with a copy
to the Borrowers) of its Principal Amount, in each case, on the basis of the
Agreed Amounts.

 

(b)                                 On the Proposed Effective Date and as
conditions to the occurrence of the Effective Date:

 

(i)                                     MGMGP shall remit to the Facility Agent:

 

(A)                               for the account of each Existing Lender, an
amount equal to the Accrual Amount due to that Existing Lender;

 

(B)                               for the account of each Retiring Lender, an
amount equal to the Principal Amounts due to that Retiring Lender;

 

(C)                               for the account of each A&R Lender, the
Upfront Fee payable to that A&R Lender as set out in the Allocation Notice
provided to that A&R Lender;

 

(D)                               for the account of the Facility Agent, the
amount set out in the Fee Letter between the Company and the Facility Agent as
referred to in the Amended and Restated Credit Agreement; and

 

(E)                                for the account of the Security Agent, the
amount set out in the Fee Letter between the Company and the Security Agent as
referred to in the Amended and Restated Credit Agreement (together with the
amounts set out in subparagraphs (C) and (D) above, the Fee Amount),

 

each for value on the Proposed Effective Date;

 

(ii)                                  the Borrowers shall deliver a certificate
to the Facility Agent:

 

(A)                               stating that on the Proposed Effective Date,
and on giving effect to the transactions contemplated by this Agreement:

 

I.                                        the representations set out in the
Amended and Restated Credit Agreement are correct in all material respects; and

 

II.                                   no Default (as defined in is in the
Amended and Restated Credit Agreement) is outstanding; and

 

(B)                               confirming that the certificate of an
authorised signatory of each Original Obligor and Security Provider (other than
Ms. Pansy Ho and Mr. António Menano) referred to in Schedule 3 (Conditions
precedent documents) remains true and correct up to and on the Effective Date;
and

 

(iii)          the Facility Agent must have received (in addition to the amounts
set out in subparagraph (i) above), the repayment amount from MGMGP to be made
on the repayment date falling 27 months after the date of the Existing Credit
Agreement in accordance with clause 7.1 (Repayment of Term Loans) of the
Existing Credit Agreement (the Second Amortisation Payment).

 

(c)                                  If the conditions set out in paragraph
(b) above are satisfied, then:

 

(i)            the Facility Agent shall promptly:

 

5

--------------------------------------------------------------------------------


 

(A)                               notify the Funding Lenders; and

 

(B)                               unless the Second Amortisation Payment has
already been remitted to the Existing Lenders under the Existing Credit
Agreement, remit the Second Amortisation Payment to the Existing Lenders
according to each Existing Lender’s Pro Rata Share of the Total Term Loan
Commitments; and

 

(ii)                                  upon receipt of the notification set out
in subparagraph (i) above each Funding Lender must remit its Funding Amount to
the Facility Agent through its Facility Office by 2:00pm on the Proposed
Effective Date.

 

(d)                                 As soon as the Facility Agent has received
the Funding Amounts from each of the Funding Lenders the following transactions
will be effected in the order set out below:

 

(i)                                     the Facility Agent shall remit to each
Existing Lender its Accrual Amount from the funds deposited with the Facility
Agent under subparagraph 6(b)(i)(A) above;

 

(ii)                                  the Facility Agent shall remit to each
Retiring Lender its Principal Amount from the funds deposited with the Facility
Agent under subparagraph 6(b)(i)(B) above;

 

(iii)                               the Commitments of each Retiring Lender will
be automatically cancelled and each Retiring Lender shall (without prejudice to
any future accession to any Finance Document by that Retiring Lender) cease to
be a party to the Finance Documents in any capacity (except that the Retiring
Lenders shall continue to be entitled to the indemnifications provided by the
Existing Credit Agreement for the period during which they were Lenders
thereunder); and

 

(iv)                              immediately thereafter, the following shall be
deemed to have concurrently occurred;

 

(A)                               the Existing Credit Agreement shall be amended
and restated in the form set out in Schedule 4 (Amended and Restated Credit
Agreement) and the Parties will be deemed to have signed the Credit Agreement in
the capacities in which those Parties are expressed to assume under the Amended
and Restated Credit Agreement;

 

(B)                               the Facility Agent shall remit to each A&R
Lender, the Facility Agent and the Security Agent, their respective portions of
the Fee Amount from the funds deposited with the Facility Agent under
subparagraphs 6(b)(i)(C), (D) and (E) above;

 

(C)                               the Facility Agent shall remit to each Lender
the amount (if any) set out in Schedule 2 (Term Loan Adjustments) under the
column headed “Balance to be remitted to Lender on the Effective Date” from the
funds deposited with the Facility Agent under subparagraph (c)(ii) above; and

 

(D)                               each A&R Lender will be deemed to hold
participations in the Term Loan (as defined in the Amended and Restated Credit
Agreement) advanced to MGMGP in the amount set out next to that A&R Lender’s
name in Schedule 2 (Term Loan Adjustments) under the column headed
“Participation in the Term Loan under Amended and Restated Credit Agreement” and
to have the Revolving Credit Commitments and Term Loan Commitments set out in
Schedule 1 (Original Parties) of the Amended and Restated Credit Agreement.

 

(v)                                 The Facility Agent shall remit
HK$738,500,000.58 to MGMGP, representing the sum of:

 

6

--------------------------------------------------------------------------------


 

(A)                               the amount paid by MGMGP to the Facility Agent
on the first Repayment Date pursuant to clause 7.1 (Repayment of Term Loans) of
the Existing Credit Agreement (being HK$107,250,000.01);

 

(B)                               the amount paid by MGMGP to the Facility Agent
on the second Repayment Date pursuant to clause 7.1 (Repayment of Term Loans) of
the Existing Credit Agreement (being HK$107,250,000.01); and

 

(C)                               the aggregate Principal Amount transferred by
MGMGP to the Facility Agent for the account of each Retiring Lender pursuant to
subparagraph 6(b)(i)(B) above(being HK$524,000,000.56) .

 

(e)                                  The Facility Agent must notify the other
Parties as soon as reasonably practicable after all of the transactions set out
in subparagraphs (d)(i) to (v) (inclusive) above have occurred (the Effective
Date Notice).

 

(f)                                   On the Effective Date the Facility Agent
is authorised to insert:

 

(i)            the Effective Date in the definition of “Effective Date” and the
date of this Agreement in the definition of “Signing Date “ in subclause 1.1
(Definitions) of the Amended and Restated Credit Agreement; and

 

(ii)           the date falling on the fifth anniversary of the Effective Date
in the definition of “Final Maturity Date” in subclause 1.1 (Definitions) of the
Amended and Restated Credit Agreement.

 

7.                                      FACILITY AGENT AS TRUSTEE

 

(a)                                 The Facility Agent shall hold all amounts
received from:

 

(i)            MGMGP in accordance with Clause 6 (Closing procedure) on trust
for MGMGP; and

 

(ii)           any Funding Lender in accordance with Clause 6 (Closing
procedure) on trust for that Funding Lender.

 

(b)                                 On the Proposed Effective Date:

 

(i)            MGMGP irrevocably and unconditionally authorises the Facility
Agent to distribute and transfer the amounts referred to in subparagraph
(a)(i) above in accordance with this Agreement; and

 

(ii)           each Funding Lender irrevocably and unconditionally authorises
the Facility Agent to distribute and transfer the amounts referred to in
subparagraph (a)(ii) above in accordance with this Agreement.

 

8.                                      REQUESTS, TRANSFERS AND ASSIGNMENTS

 

Except as contemplated by Clause 6 (Closing procedure):

 

(a)           MGMGP shall not submit any Request; and

 

(b)           no Continuing Lender may assign any of its rights or transfer any
of its rights or obligations under the Finance Documents, before the earlier of
(i) the Effective Date; and (ii) the date the Parties are discharged from their
obligations pursuant to Clause 5(b) (CP Confirmation Notice).

 

7

--------------------------------------------------------------------------------


 

9.                                      RELEASE

 

If the Effective Date does not take place on the Proposed Effective Date, the
Finance Parties must, at the request and cost of the Company take whatever
action is necessary to release the Obligors (and any other party to a New
Security Document other than a Finance Party) from their obligations under the
New Security Documents.

 

10.                               INDEMNITY

 

Without prejudice to any indemnity provided under the Finance Documents, each
Obligor must, jointly and severally and immediately on demand by any Party
(other than an Obligor), indemnify that Party against any cost (including,
without limitation, legal costs), expense, loss or liability which that Party
incurs in connection with, or as a consequence of, entering into this Agreement
and the Retiring Lender Repayment.

 

11.                               FUNDING COSTS

 

(a)                                 If the Effective Date does not occur on the
Proposed Effective Date the Company must pay to the Facility Agent interest on
each Funding Amount received by the Facility Agent for the period each such
Funding Amount remains credited to the account of the Facility Agent (for the
account of the Funding Lenders which have complied with their obligations under
Clause 6(c)(ii) (Closing procedure)) at the one week HIBOR rate which would have
been payable if:

 

(i)                                     each such Funding Amount was a
participation in a Term Loan with consecutive Terms of one week commencing on
the Proposed Effective Date; and

 

(ii)                                  the Funding Lenders were Lenders under the
Term Loan Facility,

 

and the Facility Agent must, at the request of the relevant Funding Lender,
remit to that Funding Lender on the date of such request or as soon as
practicable thereafter, the Funding Amount which has been received by the
Facility Agent from that Funding Lender.

 

(b)                                 All interest payable under this Clause shall
be paid by the Company to the Facility Agent on the last day of each of the
consecutive Terms referred to in subparagraph 11(a)(i) above.

 

12.                               MISCELLANEOUS

 

(a)                                 This Agreement is a Finance Document.

 

(b)                                 From the Effective Time the Amended and
Restated Credit Agreement will be read and construed as one document.

 

13.                               GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are Finance Documents and governed by English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ORIGINAL PARTIES

 

Mandated Lead Arrangers

 

Bank of China Limited, Macau Branch

 

Industrial and Commercial Bank of China (Macau) Limited

 

Bank of America, N.A.

 

Crédit Agricole Corporate and Investment Bank

 

Deutsche Bank AG, Singapore Branch

 

The Royal Bank of Scotland plc, Singapore Branch

 

Sumitomo Mitsui Banking Corporation

 

Banco Nacional Ultramarino, S.A.

 

 

Lead Arrangers

 

JPMorgan Chase Bank, N.A.

 

UBS AG Hong Kong Branch

 

BNP Paribas Hong Kong Branch

 

Barclays Bank PLC

 

The Bank of Nova Scotia

 

 

Senior Managers

 

Wing Lung Bank Limited, Macau Branch

 

Banco Comercial de Macau, S.A.

 

Morgan Stanley Senior Funding, Inc.

 

Tai Fung Bank Limited

 

9

--------------------------------------------------------------------------------


 

Continuing Lenders

 

Bank of China Limited, Macau Branch

 

Industrial and Commercial Bank of China (Macau) Limited

 

Bank of America, N.A.

 

Crédit Agricole Corporate and Investment Bank, Hong Kong Branch

 

Deutsche Bank AG, Singapore Branch

 

The Royal Bank of Scotland plc, Singapore Branch

 

Sumitomo Mitsui Banking Corporation

 

Banco Nacional Ultramarino, S.A.

 

JPMorgan Chase Bank, N.A.

 

BNP Paribas Hong Kong Branch

 

The Bank of Nova Scotia

 

Banco Comercial de Macau, S.A.

 

Morgan Stanley Senior Funding, Inc.

 

Tai Fung Bank Limited

 

 

Acceding Lenders

 

UBS AG, Singapore Branch

 

Barclays Bank PLC

 

Wing Lung Bank Limited, Macau Branch

 

Morgan Stanley Bank, N.A.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

TERM LOAN ADJUSTMENTS

 

A&R Lender

 

Participation in Term
Loan advanced to
MGMGP under
Existing Credit
Agreement (HK$)

 

Participation in
Term Loan
advanced to
MGMGP under
Amended and
Restated Credit
Agreement (HK$)

 

Balance to be
remitted by
A&R Lender
(HK$)

 

Balance to be
remitted to
A&R Lender
on the
Effective Date
(HK$)

 

Bank of China Limited, Macau Branch

 

772,199,999.74

 

822,478,000.00

 

50,278,000.26

 

0

 

Industrial and Commercial Bank of China (Macau) Limited

 

643,499,999.94

 

657,982,000.00

 

14,482,000.06

 

0

 

Bank of America, N.A.

 

293,865,000.24

 

364,240,000.00

 

70,374,999.76

 

0

 

Crédit Agricole Corporate and Investment Bank, Hong Kong Branch

 

246,675,000.24

 

257,400,000.00

 

10,724,999.76

 

0

 

Deutsche Bank AG, Singapore Branch

 

107,250,000.14

 

257,400,000.00

 

150,149,999.86

 

0

 

The Royal Bank of Scotland plc, Singapore Branch

 

214,500,000.28

 

257,400,000.00

 

42,899,999.72

 

0

 

Sumitomo Mitsui Banking Corporation

 

141,569,999.38

 

257,400,000.00

 

115,830,000.62

 

0

 

Banco Nacional Ultramarino, S.A.

 

321,749,999.50

 

268,125,000.00

 

0

 

53,624,999.50

 

JPMorgan Chase Bank, N.A.

 

141,569,999.38

 

203,775,000.00

 

62,205,000.62

 

0

 

UBS AG, Singapore Branch

 

0

 

193,050,000.00

 

193,050,000.00

 

0

 

BNP Paribas Hong Kong Branch

 

119,500,000.28

 

0

 

0

 

119,500,000.28

 

Barclays Bank PLC

 

0

 

160,875,000.00

 

160,875,000.00

 

0

 

The Bank of Nova Scotia

 

113,850,000.70

 

160,875,000.00

 

47,024,999.30

 

0

 

Wing Lung Bank Limited, Macau Branch

 

0

 

107,250,000.00

 

107,250,000.00

 

0

 

Banco Comercial de Macau, S.A.

 

128,699,999.78

 

107,250,000.00

 

0

 

21,449,999.78

 

Morgan Stanley Bank, N.A.

 

0

 

0

 

0

 

0

 

Morgan Stanley Senior Funding, Inc.

 

141,569,999.38

 

107,250,000.00

 

0

 

34,319,999.38

 

Tai Fung Bank Limited

 

165,000,000.44

 

107,250,000.00

 

0

 

57,750,000.44

 

Total (HK$)

 

3,551,499,999.42

 

4,290,000,000

 

1,025,144,999.96

 

286,644,999.38

 

 

 

 

 

 

 

Net Funding to MGMGP (HK$)

 

738,500,000.58

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

CONDITIONS PRECEDENT DOCUMENTS

 

Corporate Documentation

 

1.                                      A copy of the constitutional documents
of each Original Obligor and each Security Provider (other than Ms. Pansy Ho and
Mr. António Menano) or, if the Facility Agent already has a copy, a certificate
of an authorised signatory of the relevant Original Obligor or Security Provider
(other than Ms. Pansy Ho and Mr. António Menano), confirming that the copy in
the Facility Agent’s possession is still correct, complete and in full force and
effect as at a date no earlier than the Effective Date.

 

2.                                      A copy of a resolution of the board of
directors of each Original Obligor and each Security Provider (other than
Ms. Pansy Ho and Mr. António Menano), approving the terms of, the transactions
contemplated by, and the execution, delivery and performance of the New Finance
Documents to which it is a party.

 

3.                                      A specimen of the signature of each
person authorised on behalf of an Original Obligor and each Security Provider
(other than Ms. Pansy Ho and Mr. António Menano) to enter into or witness the
entry into of any New Finance Document or to sign or send any document or notice
in connection with any New Finance Document.

 

4.                                      In the case of an Original Guarantor
(other than Superemprego Limitada), a copy of a resolution signed by all of the
holders of the issued or allotted shares in that Original Guarantor approving
the terms of, the transaction contemplated by, and the execution, delivery and
performance of the New Finance Documents.

 

5.                                      A certificate of an authorised signatory
of the Original Obligors and Security Providers (other than Ms. Pansy Ho and
Mr. António Menano):

 

(a)                                 confirming that utilisation by the Borrowers
of the Total Commitments in full and the provision by each Original Obligor and
Security Provider (other than Ms. Pansy Ho and Mr. António Menano) of any
guarantee and/or security in respect of the Total Commitments will not breach
any limit binding on the Borrowers or, as the case may be, that Original Obligor
or Security Provider; and

 

(b)                                 certifying that each copy document specified
in this Schedule delivered by it is correct, complete and that the original of
each of those documents is in full force and effect and has not been amended or
superseded as at a date no earlier than the Effective Date.

 

6.                                      A copy of the Original Financial
Statements of the Company.

 

Transaction Documents

 

1.                                      An original or, in respect of any of the
documents set out below which is a notarial deed governed by Macanese law, a
notarial copy, of each of the following duly entered into by the parties to it:

 

(a)                                 this Agreement;

 

(b)                                 the STID Supplemental Agreement;

 

12

--------------------------------------------------------------------------------


 

(c)                                  each Secured Hedging Document that has been
entered into on or before the Effective Date (other than any Secured Hedging
Document that has been delivered to the Facility Agent pursuant to the terms of
the Credit Agreement prior to the Effective Time);

 

(d)                                 each document or instrument which amends
and/or amends and restate and/or confirms the Security Interest created under
each New Security Document delivered to the Facility Agent under the Credit
Agreement prior to the Effective Time; and

 

(e)                                  each New Security Document (other than any
document or instrument referred to at subparagraph (d) above); and

 

(f)                                   each Fee Letter.

 

2.                                      A copy of:

 

(a)                                 the Sub-Concession Contract;

 

(b)                                 the Macau Land Concession Contract;

 

(c)                                  the Branding Agreement;

 

(d)                                 all governmental and regulatory approvals in
connection with the execution of each New Security Document that requires such
approval; and

 

(e)                                  the governmental or regulatory confirmation
that the Sub-Concession Consent Agreement and the Macau Land Concession Consent
Agreement will remain valid and in force upon the consummation of the
transactions to be effected under this Agreement.

 

3.                                      Evidence that an original copy of the
amended and restated MGMGP Share Pledge which is required to be filed for
registration in the Isle of Man has been provided to Allen & Overy or Henrique
Saldanha Advogados & Notários, legal advisers to the Finance Parties.

 

4.                                      Evidence that all New Security Documents
which are required to be filed for registration in Macau have been duly filed.

 

5.                                      A copy of all notices required to be
sent and other documents required to be executed under the New Security
Documents.

 

6.                                      A letter from MGM Branding and
Development Holdings Ltd. and MRIH addressed to the Facility Agent (on behalf of
the Finance Parties) consenting to the assignment by the MGM China Group (as
defined in the Branding Agreement) of their rights under the Branding Agreement
in favour of the Security Agent under the Debenture or the Company Debenture (as
applicable).

 

7.                                      All share certificates, duly executed
and stamped stock transfer forms and other documents of title required to be
provided under the New Security Documents.

 

Legal opinions

 

1.                                      A legal opinion of Allen & Overy, legal
advisers in Hong Kong to the Finance Parties, addressed to the Finance Parties.

 

2.                                      A legal opinion of Allen & Overy, legal
advisers in England and Wales to the Finance Parties, addressed to the Finance
Parties.

 

13

--------------------------------------------------------------------------------


 

3.                                      A legal opinion of Henrique Saldanha
Advogados & Notários, legal advisers in Macau to the Finance Parties, addressed
to the Finance Parties.

 

4.                                      A legal opinion of Simcocks Advocates
Ltd, legal advisers in the Isle of Man to the Finance Parties, addressed to the
Finance Parties.

 

5.                                     A legal opinion of Walkers, legal
advisers in the Cayman Islands to the Company, addressed to the Finance Parties.

 

Other documents and evidence

 

1.                                      Evidence that the agent of the Second
Ranking Creditors (as defined in the Security Trust and Intercreditor Deed)
under each English Law Finance Document for service of process in England has
accepted its appointment.

 

2.                                      Evidence that the agent of each relevant
Original Obligor and Security Provider not incorporated in England and Wales
under each English Law Finance Document for service of process in England has
accepted its appointment.

 

3.                                      Evidence that the agent of each relevant
Original Obligor and Security Provider not incorporated in Hong Kong under each
Hong Kong Law Finance Document for service of process in Hong Kong has accepted
its appointment.

 

4.                                      The final valuation report from Savills
(Macau) Limited dated 28 September 2012, together with confirmation that it may
be relied upon by the Finance Parties.

 

5.                                      Evidence that all required Insurances
are on risk and a letter from the Company Group’s insurance broker, addressed to
the Facility Agent, certifying, amongst other thing, that all Insurances are in
full force and effect and that all premia then due in respect of such Insurances
have been paid.

 

6.                                      Evidence that all fees and expenses then
due and payable from the Company under this Agreement have been or will be paid
or are otherwise accounted for in a manner acceptable to the Facility Agent by
the Effective Date.

 

7.                                      A copy of any other authorisation or
other document, opinion or assurance which the Facility Agent has notified the
Company is necessary or desirable in connection with the entry into and
performance of, and the transactions contemplated by, any Finance Document or
for the validity and enforceability of any Finance Document.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

15

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

EFFECTIVE AS OF                                         2012

 

(PURSUANT TO A SUPPLEMENTAL FACILITIES AGREEMENT WHICH EFFECTED AN AMENDMENT AND
RESTATEMENT OF THE CREDIT AGREEMENT ORIGINALLY DATED 27 JULY 2010)

 

HK$15,600,000,000

 

CREDIT FACILITIES

for

MGM CHINA HOLDINGS LIMITED

and

MGM GRAND PARADISE, S.A.

with

 

BANK OF CHINA LIMITED, MACAU BRANCH

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED

BANK OF AMERICA, N.A.

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

DEUTSCHE BANK AG, SINGAPORE BRANCH

THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH

SUMITOMO MITSUI BANKING CORPORATION

BANCO NACIONAL ULTRAMARINO, S.A.
as Mandated Lead Arrangers

 

JPMORGAN CHASE BANK, N.A.

UBS AG HONG KONG BRANCH

BNP PARIBAS HONG KONG BRANCH

BARCLAYS BANK PLC

THE BANK OF NOVA SCOTIA
as Lead Arrangers

 

WING LUNG BANK LIMITED, MACAU BRANCH

BANCO COMERCIAL DE MACAU, S.A.

MORGAN STANLEY SENIOR FUNDING, INC.

TAI FUNG BANK LIMITED
as Senior Managers

 

with

BANK OF AMERICA, N.A., HONG KONG BRANCH

as Facility Agent

 

BANK OF AMERICA, N.A., HONG KONG BRANCH

as Issuing Bank

 

and

 

BANCO NACIONAL ULTRAMARINO, S.A.

as Security Agent

 

[g248761kg05i001.gif]

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

Clause

 

 

 

 

 

1.

Interpretation

1

2.

Facilities

27

3.

Purpose

28

4.

Conditions precedent

28

5.

Utilisation - Loans

28

6.

Letters of Credit

29

7.

Repayment

36

8.

Prepayment and cancellation

37

9.

Interest

42

10.

Terms

44

11.

Market disruption

45

12.

Taxes

46

13.

Increased Costs

49

14.

Mitigation

50

15.

Payments

51

16.

Representations and warranties

52

17.

Information covenants

58

18.

Financial covenants

61

19.

General covenants

63

20.

Default

74

21.

The Administrative Parties

77

22.

Evidence and calculations

84

23.

Fees

84

24.

Indemnities and Break Costs

86

25.

Expenses

87

26.

Amendments and waivers

88

27.

Changes to the Parties

90

28.

Disclosure of Information

96

29.

Set-Off

97

30.

Pro Rata Sharing

97

31.

Severability

99

32.

Counterparts

99

33.

Notices

99

34.

Language

101

35.

Governing law

101

36.

Enforcement

101

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

Page

Schedule

 

 

 

1.

Original Lenders

103

2.

Conditions precedent documents

105

 

Part 1

For an Additional Guarantor

105

 

Part 2

To be delivered in respect of Additional Security

107

3.

Form of Request

108

4.

Forms of Transfer Certificate

110

 

Part 1

Transfers by assignment, assumption and release

110

 

Part 2

Transfers by Novation

113

5.

Form of Compliance Certificate

115

6.

Form of Additional Guarantor Accession Agreement

116

7.

Form of Resignation Request

117

8.

Cotai land

118

9.

Form of Restricted Payment Certificate

119

 

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED AGREEMENT (this Agreement) became effective on
                             2012 pursuant to an amendment and restatement of
the credit agreement dated 27 July 2010 between, among others, MGMGP and the
Facility Agent and is made BETWEEN:

 

(1)                                 MGM CHINA HOLDINGS LIMITED (the Company);

 

(2)                                 MGM GRAND PARADISE S.A. (MGMGP) and the
Company as borrowers (in this capacity, the Borrowers);

 

(3)                                 MGM GRAND PARADISE (HK) LIMITED and
SUPEREMPREGO LIMITADA as original guarantors (in this capacity, the Original
Guarantors);

 

(4)                                 BANK OF CHINA LIMITED, MACAU
BRANCH, INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED, BANK OF
AMERICA, N.A., CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, DEUTSCHE BANK AG,
SINGAPORE BRANCH, THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH, SUMITOMO
MITSUI BANKING CORPORATION and BANCO NACIONAL ULTRAMARINO, S.A. as mandated lead
arrangers (in this capacity, the Mandated Lead Arrangers);

 

(5)                                 JPMORGAN CHASE BANK, N.A., UBS AG HONG KONG
BRANCH, BNP PARIBAS HONG KONG BRANCH, BARCLAYS BANK PLC and THE BANK OF NOVA
SCOTIA as lead arrangers (in this capacity, the Lead Arrangers);

 

(6)                                 WING LUNG BANK LIMITED, MACAU BRANCH, BANCO
COMERCIAL DE MACAU, S.A., MORGAN STANLEY SENIOR FUNDING, INC. and TAI FUNG BANK
LIMITED as senior managers (in this capacity, the Senior Managers);

 

(7)                                 THE FINANCIAL INSTITUTIONS listed in
Schedule 1 (Original Lenders) (the Original Lenders);

 

(8)                                 BANK OF AMERICA, N.A., HONG KONG BRANCH as
facility agent (in this capacity, the Facility Agent) and as issuing bank (in
this capacity, the Issuing Bank); and

 

(9)                                 BANCO NACIONAL ULTRAMARINO, S.A. as security
agent and trustee (in this capacity, the Security Agent).

 

IT IS AGREED as follows:

 

1.                                      INTERPRETATION

 

1.1                               Definitions

 

In this Agreement:

 

Accounting Date means each 31 March, 30 June, 31 September and 31 December,
except as adjusted to ensure that those dates fall on the same day of the week
or otherwise with the consent of the Facility Agent.

 

Additional Guarantor means a member of the Restricted Group which becomes a
Guarantor after the Effective Date.

 

1

--------------------------------------------------------------------------------


 

Additional Guarantor Accession Agreement means a letter, substantially in the
form of Schedule 6 (Form of Additional Guarantor Accession Agreement), with such
amendments as the Facility Agent and the Company may agree.

 

Administrative Party means an Arranger, the Issuing Bank or an Agent.

 

Affiliate means a Subsidiary or a Holding Company of a person or any other
Subsidiary of that Holding Company.

 

Agent means the Facility Agent or the Security Agent.

 

Anti-Terrorism Laws means the Executive Order, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act, the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), any other applicable law or regulation administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or other
Governmental Agency, in each case for the purpose of controlling or preventing
terrorism and related activities, and any law enacted in the United States of
America after the Effective Date for such purposes.

 

Arranger means a Mandated Lead Arranger, a Lead Arranger or a Senior Manager.

 

Assignment of Insurances means the assignment of insurances dated 30 July 2010
between MGMGP and the Security Agent (as amended and restated by an amendment
agreement dated on or about the Signing Date).

 

Assignment of Reinsurances means the first ranking assignment of reinsurances
dated 12 August 2010 between each Direct Insurer and the Security Agent.

 

Assignment of Rights means the assignment of rights to amounts payable by the
Macau Government under the Sub-Concession Contract dated 30 July 2010 between
MGMGP and the Security Agent (as amended and restated by an amendment agreement
dated on or about the Signing Date).

 

Auditors means Deloitte & Touche or such other independent public accountants of
international standing which may be appointed by the Company.

 

Availability Period means:

 

(a)                                 for a Term Loan the period from and
including the Effective Date to and including the date falling five Business
Days after the Effective Date; or

 

(b)                                 for a Revolving Credit Utilisation, the date
falling one month before the Final Maturity Date.

 

Branding Agreement means the branding agreement dated 17 May 2011 between, among
others, MGM, MGM Branding and Development Holdings Ltd., the Company and MGMGP
or any replacement branding agreement (however described).

 

Break Costs means the amount (if any) which a Lender is entitled to receive
under Subclause 24.3 (Break Costs).

 

Broker’s Letter of Undertaking means the letter from the Company Group’s
insurance broker, addressed to the Facility Agent and delivered under paragraph
5 of the section headed “Other documents and evidence” in Schedule 3 (Conditions
precedent documents) to the Supplemental Facilities Agreement and each
subsequent letter delivered pursuant to subparagraph (e)(iii) of Subclause 19.14
(Insurances).

 

2

--------------------------------------------------------------------------------


 

Business Day means a day (other than a Saturday or a Sunday) on which banks are
open for general business in Hong Kong and Singapore.

 

Commitment means a commitment of a Lender under a particular Facility.

 

Commitment Fee means a commitment fee calculated in the manner described in
Subclause 23.2 (Revolving Credit Commitment Fee).

 

Company Debenture means a debenture dated on or about the Signing Date between
the Company, MGMGP and the Security Agent.

 

Company Group means, as at any date, the Company and its Subsidiaries as at that
date.

 

Compliance Certificate means a certificate substantially in the form of Schedule
5 (Form of Compliance Certificate).

 

Concession Contract means:

 

(a)                                 the Macau Land Concession Contract;

 

(b)                                 the Sub-Concession Contract; or

 

(c)                                  once granted, the Cotai Land Concession
Contract.

 

Cotai Land Concession Contract means any land concession contract entered into
by MGMGP or any other member of the Restricted Group with the Macau Government
in relation to the construction and development of the MGM Cotai, in respect of
the land described in Schedule 8 (Cotai land).

 

Debenture means:

 

(a)                                 the debenture dated 30 July 2010 between
MGMGP and the Security Agent; or

 

(b)                                 the confirmatory debenture dated on or about
the Signing Date between MGMGP and the Security Agent.

 

Default means:

 

(a)                                 an Event of Default; or

 

(b)                                 an event or circumstance which would be
(with the expiry of a grace period, the giving of notice or the making of any
determination under the Finance Documents or any combination of them) an Event
of Default.

 

Defaulting Lender means any Lender:

 

(a)                                 which has failed to make its participation
in a Loan available or has notified the Facility Agent that it will not make its
participation in a Loan available by the Utilisation Date of that Loan in
accordance with Subclause 5.3 (Advance of Loan);

 

(b)                                 which has otherwise rescinded or repudiated
a Finance Document; or

 

3

--------------------------------------------------------------------------------


 

(c)                                  with respect to which an Insolvency Event
has occurred and is continuing,

 

unless, in the case of paragraph (a) above:

 

(i)                                     its failure to pay is caused by:

 

(A)                               administrative or technical error; or

 

(B)                               a disruption to the payment system or the
interbank lending market; and

 

payment is made within five days of its due date; or

 

(ii)                                  the Lender is disputing in good faith
whether it is contractually obliged to make the payment in question.

 

Designated Person means a person:

 

(a)                                 listed in the annex to, or otherwise subject
to the provisions of, the Executive Order;

 

(b)                                 named as a “Specially Designated National
and Blocked Person” on the most current list published by Office of Foreign
Assets Control of the U.S. Department of the Treasury at its official website or
any replacement website or other replacement official publication of such list;
or

 

(c)                                  with which any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law.

 

Direct Insurer means an insurer with whom Insurance is placed from time to time
in accordance with Subclause 19.14 (Insurances) and who has effected any
policies, treaties and contracts of reinsurance of any kind related to such
Insurance.

 

Dormant Subsidiary means a member of the Restricted Group which does not trade
(for itself or as agent for any person) or does not own, legally or
beneficially, assets (including indebtedness owed to it) which in aggregate have
a value that exceeds HK$10,000,000 (or its equivalent) other than any bank
accounts which have been established for the exclusive purpose of receiving
funds for customers and patrons to establish credit.

 

EBITDA has the meaning given to that term in Subclause 18.1 (Financial covenant
definitions).

 

Effective Date means                                  2012.

 

English Law Finance Document means a Finance Document which is expressed to be
governed by English law.

 

Environmental Approval means any authorisation required by Environmental Law.

 

Environmental Claim means any claim by any person in connection with:

 

(a)                                 a breach, or alleged breach, of
Environmental Law;

 

(b)                                 any accident, fire, explosion or other event
of any type involving an emission or substance which is capable of causing harm
to any living organism or the environment; or

 

(c)                                  any other environmental contamination.

 

4

--------------------------------------------------------------------------------


 

Environmental Law means any law or regulation concerning:

 

(a)                                 the protection of health;

 

(b)                                 the environment;

 

(c)                                  the physical conditions of the workplace;
or

 

(d)                                 any emission or substance which is capable
of causing harm to any living organism or the environment.

 

Event of Default means an event or circumstance specified as such in Clause 20
(Default).

 

Executive Order means Executive Order 13224 on Terrorist Financing: Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, Or Support Terrorism issued September 23, 2001, as amended by Order
13268.

 

Expiry Date means the last day of the term of a Letter of Credit.

 

Facility means the Term Loan Facility or the Revolving Credit Facility.

 

Facility Office means the office notified by a Lender or the Issuing Bank to the
Facility Agent:

 

(a)                                 on or before the date it becomes a Lender or
the Issuing Bank (as applicable); or

 

(b)                                 by not less than five Business Days’ notice,

 

as the office through which it will perform its obligations under this
Agreement.

 

Fee Letter means any letter entered into, on or prior to the Effective Date, by
reference to this Agreement between one or more Administrative Parties and the
Company setting out the amount of certain fees referred to in this Agreement.

 

Final Maturity Date means                                  2017.

 

Finance Document means:

 

(a)                                 this Agreement;

 

(b)                                 the Supplemental Facilities Agreement;

 

(c)                                  the Security Trust and Intercreditor Deed;

 

(d)                                 the STID Supplemental Agreement;

 

(e)                                  a Security Document;

 

(f)                                   a Request;

 

(g)                                  a Fee Letter;

 

(h)                                 a Compliance Certificate;

 

(i)                                     a Transfer Certificate;

 

5

--------------------------------------------------------------------------------


 

(j)                                    an Additional Guarantor Accession
Agreement;

 

(k)                                 a Resignation Request;

 

(l)                                     a Restricted Payment Certificate; or

 

(m)                             any other document designated as such by the
Facility Agent and the Company.

 

Finance Party means a Lender or an Administrative Party.

 

Financial Indebtedness means any indebtedness for or in respect of:

 

(a)                                 borrowed moneys;

 

(b)                                 any acceptance credit (including any
dematerialised equivalent);

 

(c)                                  any bond, note, debenture, loan stock or
other similar instrument;

 

(d)                                 any redeemable preference share;

 

(e)                                  any agreement treated as a finance or
capital lease in accordance with IFRS;

 

(f)                                   receivables sold or discounted (other than
any receivables to the extent they are sold on a non-recourse basis);

 

(g)                                  the acquisition cost of any asset or
service to the extent payable before or after its acquisition or possession by
the party liable where the advance or deferred payment:

 

(i)                                     is arranged primarily as a method of
raising finance or of financing the acquisition of that asset or service or the
construction of that asset or service; or

 

(ii)                                  involves a period of more than six months
before or after the date of acquisition or supply

 

(it being agreed that advance or deferred payment obligations in respect of any
rights in relation to the Cotai Land Concession Contract or other governmental
concessions shall not constitute Financial Indebtedness under this paragraph);

 

(h)                                 any derivative transaction (for which the
mark-to-market value of the derivative transaction will be used to calculate its
amount, unless a termination or similar amount in respect of that derivative
transaction is due and unpaid, in which case the amount unpaid will be used to
calculate its amount);

 

(i)                                     any other transaction (including any
forward sale or purchase agreement) which has the commercial effect of a
borrowing;

 

(j)                                    any counter-indemnity obligation in
respect of any guarantee, indemnity, bond, letter of credit or any other
instrument issued by a bank or financial institution; or

 

(k)                                 any guarantee, indemnity or similar
assurance against financial loss of any person in respect of any item referred
to in paragraphs (a) to (j) above.

 

6

--------------------------------------------------------------------------------


 

Floating Charge means the floating charge dated 30 July 2010 between MGMGP and
the Security Agent (as amended by an amendment agreement dated on or about the
Signing Date).

 

Governmental Agency means:

 

(a)                                 any international, foreign, federal, state,
county or municipal government, or political subdivision thereof;

 

(b)                                 any governmental or quasi-governmental
agency, authority, board, bureau, commission, department, instrumentality or
public body; or

 

(c)                                  any court or administrative tribunal of
competent jurisdiction.

 

Guarantor means an Original Guarantor or an Additional Guarantor.

 

HIBOR means for a Term of any Loan or overdue amount:

 

(a)                                 the applicable Screen Rate; or

 

(b)                                 if no Screen Rate is available for the
relevant Term of that Loan or overdue amount, the arithmetic mean (rounded
upward to four decimal places) of the rates, as supplied to the Facility Agent
at its request, quoted by the Reference Banks to leading banks in the Hong Kong
interbank market,

 

as of 11.00 a.m. on the Rate Fixing Day for the offering of deposits of that
Loan or overdue amount for a period comparable to that Term.

 

Holding Company of any other person, means a person in respect of which that
other person is a Subsidiary.

 

Hong Kong means the Hong Kong Special Administrative Region of the PRC.

 

Hong Kong Dollars or HK$ means the lawful currency of Hong Kong.

 

Hong Kong Law Finance Document means a Finance Document which is expressed to be
governed by Hong Kong law.

 

IFRS means international accounting standards within the meaning of the IAS
Regulation 1606/2002.

 

Increased Cost means:

 

(a)                                 an additional or increased cost;

 

(b)                                 a reduction in the rate of return from a
Facility or on a Finance Party’s (or its Affiliate’s) overall capital (including
as a result of any reduction in the rate of return on capital brought about by
more capital being required to be allocated by such Finance Party); or

 

(c)                                  a reduction of an amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates but
only to the extent attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
or Letter of Credit.

 

7

--------------------------------------------------------------------------------


 

Insolvency Event in relation to a Finance Party means that the Finance Party:

 

(a)                                 is dissolved (other than pursuant to a
consolidation, amalgamation or merger);

 

(b)                                 becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due;

 

(c)                                  makes a general assignment, arrangement or
composition with or for the benefit of its creditors;

 

(d)                                 institutes or has instituted against it, by
a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
formation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation by it or
such regulator, supervisor or similar official;

 

(e)                                  has instituted against it a proceeding
seeking a judgment of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and, in the case
of any such proceeding or petition instituted or presented against it, such
proceeding or petition is instituted or presented by a person or entity not
described in paragraph (d) above and:

 

(i)            results in a judgment of insolvency or bankruptcy or the entry of
an order for relief or the making of an order for its winding-up or liquidation;
or

 

(ii)           is not dismissed, discharged, stayed or restrained in each case
within 30 days of the institution or presentation thereof;

 

(f)                                   has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger);

 

(g)                                  seeks or becomes subject to the appointment
of an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for all or substantially all its
assets;

 

(h)                                 has a secured party take possession of all
or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter;

 

(i)                                     causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in paragraphs (a) to (h) above;
or

 

(j)                                    takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts.

 

It is not an Insolvency Event where any of the events set out in paragraphs
(a) to (j) above has occurred solely by ownership by any Governmental Agency of
any equity interest in a Finance Party and where such ownership does not provide
that Finance Party with any immunity from proceedings or immunity in respect of
its assets.

 

8

--------------------------------------------------------------------------------


 

Insurance means any contract of insurance taken out by or on behalf of a member
of the Restricted Group or under which it has a right to claim, in each case in
connection with the Resorts.

 

Issuer Documents means with respect to a Letter of Credit, the Request for that
Letter of Credit and any other document, agreement or instrument entered into by
a Borrower and the Issuing Bank or in favour of the Issuing Bank and relating to
any such Letter of Credit.

 

L/C Advance means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with Subclause 6.4 (Drawings
and reimbursements; Funding of participations).

 

L/C Borrowing means an extension of credit by the Issuing Bank resulting from a
drawing under a Letter of Credit which has not been:

 

(a)                                 reimbursed on the date when made; or

 

(b)                                 refinanced by a Revolving Credit Loan.

 

L/C Funding Requirement means, in respect of a Lender with a Revolving Credit
Commitment, its obligation to:

 

(a)                                 make Revolving Credit Loans; and

 

(b)                                 purchase participations in L/C Obligations,

 

in each case in an aggregate principal amount at any one time outstanding not to
exceed that Lender’s Revolving Credit Commitment, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

L/C Obligation means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For the purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Subclause
1.2(a)(xviii) (Construction).  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

L/C Percentage means, in respect of a Lender with a Revolving Credit Commitment,
a percentage equal to its L/C Funding Requirement divided by the aggregate L/C
Funding Requirements of all Lenders with Revolving Credit Commitments.

 

Land Security Assignment means the land security assignment dated 30 July 2010
between MGMGP and the Security Agent (as amended and restated by an amendment
agreement dated on or about the Signing Date).

 

Legal Reservations means:

 

(a)                                 the principle that equitable remedies may be
granted or refused at the discretion of a court and the limitation of
enforcement by laws relating to insolvency, reorganisation and other laws
generally affecting the rights of creditors;

 

9

--------------------------------------------------------------------------------


 

(b)                                 the time barring of claims, the possibility
that an undertaking to assume liability for or indemnify a person against
non-payment of stamp duty may be void and defences of set-off or counterclaim;

 

(c)                                  similar principles, rights and defences
under the laws of any Relevant Jurisdiction (as defined in Subclause 16.24
(Jurisdiction/governing law);

 

(d)                                 the principle that a court in a Relevant
Jurisdiction may refuse to give res judicata effect or comity to a judgment
which it believes to have been rendered as a result of fraud, in a manner which
offends the basic principles of the jurisdiction in which that court operates or
in a manner which does not otherwise comport with the rule of law; and

 

(e)                                  any other matters which are set out as
qualifications or reservations as to matters of law of general application in
any legal opinion required under this Agreement.

 

Lender means an Original Lender or any person which becomes a Party in
accordance with Subclause 27.2 (Assignments and transfers by Lenders) in each
case, for so long as any Loan remains outstanding to that person or it has or
may have any effective obligation to extend credit under this Agreement.

 

Letter of Credit means a letter of credit in the form requested by the Company
and agreed to in writing by the Issuing Bank (acting reasonably).

 

Listing Rules means the rules governing the listing of securities on The Stock
Exchange of Hong Kong Limited in effect from time to time.

 

Livrança Covering Letter means the letter from MGMGP to the Security Agent dated
on or about the Signing Date in relation to the Livranças acknowledged by the
Company, MGM Grand Paradise (HK) Limited and Superemprego Limitada.

 

Livranças means the promissory notes issued by MGMGP and endorsed by MGM Grand
Paradise (HK) Limited and Superemprego Limitada on 30 July 2010, and endorsed by
the Company on or about the Signing Date and payable to the Security Agent.

 

Loan means, unless otherwise stated in this Agreement, the principal amount of
each borrowing under this Agreement or the principal amount outstanding of that
borrowing.

 

Macau Law Finance Document means a Finance Document which is expressed to be
governed by Macau law.

 

Macau means the Macau Special Administrative Region of the PRC.

 

Macau Land Concession Consent Agreement means the agreement relating to Security
Interests under the Macau Land Concession Contract dated 30 July 2010 between
the Macau Government, MGMGP and the Security Agent (as acknowledged by the Macau
Government on or about the Signing Date or as amended and restated by an
amendment and restatement agreement between the Macau Government, MGMGP and the
Security Agent on or about the Signing Date).

 

Macau Land Concession Contract means the land concession contract agreed to by
MGMGP with the Macau Government on 9 March 2006 which forms an integral part of
Dispatch no. 47/2006.

 

Macau Government means:

 

(a)                                 the government of Macau;

 

10

--------------------------------------------------------------------------------


 

(b)                                 any authority, agency or department
established by the government of Macau;

 

(c)                                  any political subdivision of Macau; or

 

(d)                                 any public corporation or other public
entity, in each case, of which Macau has direct or indirect control and control
for this purpose means the power to direct the management and the policies of
the entity whether through the ownership of share capital, contract or
otherwise.

 

Majority Lenders means, at any time, Lenders:

 

(a)                                 whose share in the outstanding Utilisations
and whose undrawn Commitments then aggregate more than 50 per cent. of the
aggregate of all the outstanding Loans and the undrawn Commitments of all the
Lenders;

 

(b)                                 if there is no Utilisation then outstanding,
whose undrawn Commitments then aggregate more than 50 per cent. of the Total
Commitments; or

 

(c)                                  if there is no Utilisation then outstanding
and the Total Commitments have been reduced to zero, whose Commitments
aggregated more than 50 per cent. of the Total Commitments immediately before
the reduction.

 

Margin means the rate per annum calculated in accordance with Subclause 9.3
(Margin adjustments).

 

Material Adverse Effect means any event or circumstance which is or is
reasonably likely to be materially adverse to:

 

(a)                                 the ability of any Obligor to perform its
payment obligations under any Finance Document;

 

(b)                                 the business, assets or financial condition
of the Borrowers and the Restricted Group taken as a whole; or

 

(c)                                  the validity or enforceability of, or the
effectiveness of any Security Interest granted or purported to be granted
pursuant to, any Finance Document.

 

Maturity Date means the last day of the Term of a Revolving Credit Loan.

 

MGM means MGM Resorts International, a Delaware corporation, or any of its
successors.

 

MGM Cotai means the integrated casino resort project proposed to be constructed
by the Company and its Restricted Subsidiaries in the Cotai area of the Macau,
S.A.R., as further described in the Company’s public filings with the Hong Kong
Stock Exchange.

 

MGM Cotai Opening Date means the first date that the MGM Cotai is open for
general business to gaming and lodging patrons.

 

MGMGP Share Pledge means the pledge over the shares in MGMGP dated 30 July 2010
between MGMGP, its then existing shareholders and the Security Agent (as amended
by an amendment agreement dated on or about the Signing Date).

 

MGM Macau means the integrated casino resort located at Avenida Dr. Sun Yat Sen,
NAPE, Macau.

 

11

--------------------------------------------------------------------------------


 

Mortgage over Leasehold Land means the mortgage over leasehold land on which the
MGM Macau is situated dated 30 July 2010 between MGMGP and the Security Agent
(as amended by an amendment to mortgage dated on or about the Signing Date).

 

Mr. António Menano means Mr. António José Ferreira de Castro dos Santos Menano.

 

MRIH means MGM Resorts International Holdings, Ltd, a company organised under
the laws of the Isle of Man.

 

Ms. Pansy Ho means Ms. Ho Chiu King Pansy Catilina.

 

Net Insurance Proceeds means any amount received or recovered by a member of the
Restricted Group under any insurance policy for loss or damage to its assets or
business relating to the Principal Resorts less all Taxes and costs and expenses
incurred by any member of the Restricted Group in connection with the receipt or
recovery.

 

Non-Acceptable L/C Lender means a Lender under the Revolving Credit Facility
which:

 

(a)                                 is a Defaulting Lender; or

 

(b)                                 is a Lender which the Issuing Bank believes
(in good faith) is then in default in respect of its obligations under one or
more syndicated credit facilities.

 

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment in circumstances where such consent, waiver or amendment:

 

(a)                                 requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Subclause 26.2 (Exceptions);
and

 

(b)                                 has been approved by the Lenders:

 

(i)            whose share in the outstanding Utilisations and whose undrawn
Commitments then aggregate more than 66 2/3 per cent. of the aggregate of all
the outstanding Loans and the undrawn Commitments of all the Lenders;

 

(ii)           if there is no Utilisation then outstanding, whose undrawn
Commitments then aggregate more than 66 2/3 per cent. of the Total Commitments;
or

 

(iii)          if there is no Utilisation then outstanding and the Total
Commitments have been reduced to zero, whose Commitments aggregated more than 66
2/3 per cent. of the Total Commitments immediately before the reduction.

 

Obligor means a Borrower or a Guarantor.

 

Operating Account means any bank account or similar depository or investment
account maintained by any member of the Restricted Group from time to time other
than:

 

(a)                                 any account used exclusively for the
remittance of remuneration to employees;

 

(b)                                 any zero-balance disbursement account used
exclusively for the remittance of vendor payments;

 

(c)                                  any account established for the exclusive
purpose of receiving funds for customers and patrons to establish credit;

 

12

--------------------------------------------------------------------------------


 

(d)                                 any account established for the exclusive
benefit of officers, directors and employees in connection with share option
schemes, welfare benefit schemes, pension schemes or other similar arrangements;
and

 

(e)                                  any account where the granting of a
Security Interest in favour of a Finance Party would violate applicable law or
regulations provided that the Facility Agent has received legal advice (in form
and substance reasonably satisfactory to the Facility Agent) to confirm the
relevant violation of applicable law or regulation,

 

provided that in the case of any amount transferred to an account referred to in
paragraphs (a) to (d) above (inclusive), that amount must, within five days of
such transfer, be applied towards the purpose for which that account has been
established.

 

Original Financial Statements means:

 

(a)                                 the audited consolidated financial
statements of the Company for the year ended 31 December 2011; and

 

(b)                                 the unaudited consolidated financial
statements of the Company for the financial quarter ended 30 June 2012.

 

Original Obligor means a Borrower or an Original Guarantor.

 

Party means a party to this Agreement.

 

Performance Bond means any guarantee required under clause 61 of the
Sub-Concession Contract or similar requirements of any Governmental Authority in
relation to the conduct of the business of any member of the Restricted Group.

 

Performance Bond Facility means:

 

(a)                                 the facility made available under the
facility agreement dated 15 April 2005 between MGMGP and Banco Nacional
Ultramarino, S.A. identified as “Garantia Bancária No. 139/2005” (as amended or
replaced from time to time), any replacement of this facility or other similar
facility entered into by a member of the Restricted Group to comply with the
requirement under clause 61 of the Sub-Concession Contract; or

 

(b)                                 any facility entered into by a member of the
Restricted Group for the purpose of issuing a Performance Bond, in an amount
when aggregated with other facilities under this paragraph (b), not exceeding
US$75,000,000 or its equivalent.

 

Permitted Investment means any investment made by a member of the Restricted
Group in the equity or debt securities of any Unrestricted Subsidiaries or
Uncontrolled Persons in an amount which, when aggregated with the aggregate
amount of all other such investments, does not exceed US$200,000,000 (or its
equivalent) at any time outstanding, whether effected for cash or by the
transfer of other assets.

 

Permitted Lease means any lease or similar arrangement entered into by any
member of the Restricted Group which is entered into with a person who is not an
Affiliate of the Company, including the allocation of any portion of a Resort to
a junket operator on a semi-exclusive basis and on commercial terms consistent
with the prevailing standards in the Macau market.

 

13

--------------------------------------------------------------------------------


 

Permitted Restricted Payments means Restricted Payments which:

 

(a)                                 are made at a time when:

 

(i)            no Default is outstanding or will result from the making of the
Restricted Payment;

 

(ii)           the Company has delivered a Restricted Payment Certificate at
least five Business Days prior to the making of that Restricted Payment or, in
the case of any Restricted Payment referred to in paragraph (e) of the
definition of “Restricted Payment” five days after the making of that Restricted
Payment; and

 

(iii)          the Pro Forma Leverage Ratio does not exceed 4.00:1.00
immediately after that Restricted Payment;

 

provided that, notwithstanding the above, no such Restricted Payment may be made
by virtue of this paragraph (a) if as a result the aggregate amount of
Restricted Payments which have been made: (A) during the preceding twelve month
period; and (B) at a time when the Pro Forma Leverage Ratio was equal to or
exceeded 3.50:1.00, would be in excess of US$300,000,000 (or its equivalent)
unless, after giving effect to that Restricted Payment, the Pro Forma Leverage
Ratio will be less than 3.50:1.00; or

 

(b)                                 constitute the repurchase by the Company of
its shares to the extent necessary to counter any dilution of MGM’s ownership
interests, as a result of the exercise of rights under employee share incentive
plans, to ownership interest representing less than 51 per cent. ownership of
the Company, provided that no Default is outstanding or will result from the
making of such repurchase.

 

Permitted Security means:

 

(a)                                 any Security Interest constituted by the
Security Documents;

 

(b)                                 any lien arising by operation of law and in
the ordinary course of business;

 

(c)                                  any Security Interest on the shares or
share capital of or loans to an Unrestricted Subsidiary

 

(d)                                 any Security Interest which:

 

(i)            has been entered into in order to secure the obligations of any
member of the Restricted Group in connection with any Financial Indebtedness
which may be incurred by the Restricted Group under any Performance Bond; and

 

(ii)           which ranks behind all Security Interests granted in favour of
the Finance Parties,

 

(e)                                  any netting or set-off arrangement entered
into by any member of the Restricted Group under any Permitted Swap Transactions
or in the ordinary course of its banking arrangements including banking
arrangements entered into for the treasury management requirements of the
Restricted Group;

 

(f)                                   any Security Interest over or affecting
any asset acquired by a member of the Restricted Group after the Effective Date
if:

 

(i)            the Security Interest was not created in contemplation of the
acquisition of that asset by a member of the Restricted Group; and

 

14

--------------------------------------------------------------------------------


 

(ii)           the principal amount secured has not been increased in
contemplation of or since the acquisition of that asset by that member of the
Restricted Group;

 

(g)                                  any Security Interest over or affecting any
asset of any company which becomes a member of the Restricted Group after the
Effective Date, where the Security Interest is created prior to the date on
which that company becomes a member of the Restricted Group and if:

 

(i)            the Security Interest was not created in contemplation of the
acquisition of that asset by that company; and

 

(ii)           the principal amount secured has not been increased in
contemplation of or since the acquisition of that asset by that company;

 

(h)                                 any Security Interest arising under any
retention of title, hire purchase or conditional sale arrangement or
arrangements having similar effect in respect of goods supplied to a member of
the Restricted Group in the ordinary course of trading and on the supplier’s
standard or usual terms and not arising as a result of any default or omission
by any member of the Restricted Group;

 

(i)                                     any Security Interest arising as a
consequence of any finance or capital lease provided that the aggregate capital
value of all such items leased under outstanding leases by all members of the
Restricted Group which are secured by such Security Interests (the secured lease
amount) does not, when aggregated with the secured receivables amount and the
secured equipment and fixtures amount (each as defined below), exceed
US$100,000,000 (or its equivalent);

 

(j)                                    any Security Interest securing Financial
Indebtedness incurred in connection with the sale or discounting of receivables
provided that the aggregate value of the assets which are the subject of such
Security Interests (the secured receivables amount) do not, when aggregated with
the secured lease amount and the secured equipment and fixtures amount, at any
time exceed US$100,000,000;

 

(k)                                 tax liens which are being contested in good
faith by appropriate proceedings, provided that appropriate reserves with
respect thereto are maintained on the books of the Company or the relevant
member of the Restricted Group in conformity with IFRS;

 

(l)                                     carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like liens arising in the ordinary course of
business for amounts which are not overdue for a period of more than 90 days or
that are being contested in good faith by appropriate proceedings;

 

(m)                             pledges or deposits in connection with workers’
compensation, unemployment insurance and other social welfare legislation
provided that if such pledges are being contested, appropriate reserves
(determined in accordance with IFRS) are maintained on the books of the Company
or the relevant member of the Restricted Group;

 

(n)                                 deposits by or on behalf of a member of the
Restricted Group to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, appeal bonds and other
obligations of a like nature of that member of the Restricted Group incurred in
the ordinary course of business;

 

(o)                                 any attachment or judgment lien not
constituting an Event of Default;

 

15

--------------------------------------------------------------------------------


 

(p)                                 liens in favour of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods and related carriers’ liens;

 

(q)                                 Security Interests over cash deposits with,
or held for the account of, a member of Restricted Group securing reimbursement
obligations under performance bonds, guarantees, commercial or standby letters
of credit, bankers’ acceptances or similar instruments granted in favour of the
issuers of such performance bonds, guarantees, commercial letters of credit or
bankers’ acceptances, provided that:

 

(i)            the performance bonds, guarantees, commercial or standby letters
of credit, bankers’ acceptances or similar instruments are issued for the
benefit of a trade creditor of a member of the Restricted Group; and

 

(ii)           the amount of cash secured by such Security Interest does not
exceed 110 per cent. of the amount of the Financial Indebtedness secured thereby
(ignoring any interest earned or paid on such cash);

 

(r)                                    in the event of any proposed refinancing
in full of the Facilities, any Security Interest granted to the relevant
financiers to secure such refinancing so long as such Security Interest ranks
behind the Security Interest created by the Security Documents pending such
refinancing being completed and which is promptly released to the reasonable
satisfaction of the Facility Agent if such refinancing is not consummated;

 

(s)                                   Security Interests over assets of the
Restricted Group securing the obligations of the Company and other members of
the Restricted Group in favour of the Macau Government under the Concession
Contracts provided that the Security Interests constituted by the Security
Documents will rank in priority to any Security Interest granted by any member
of the Restricted Group in favour of the Macau Government;

 

(t)                                    Security Interests over equipment and
fixtures of the Restricted Group the aggregate value of which (the secured
equipment and fixtures amount) does not, when aggregated with the secured lease
amount and the secured receivables amount, exceed US$100,000,000 (or its
equivalent);

 

(u)                                 easements, rights-of-way, restrictions,
encroachments and other similar encumbrances and other minor defects and
irregularities in title, in each case incurred in the ordinary course of
business that, in the aggregate, do not materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Company or members of the Restricted Group;

 

(v)                                 licences of patents, trademarks and other
intellectual property rights granted by the Company or any member of the
Restricted Group in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Company;

 

(w)                               any zoning or similar law or right reserved to
or vested in any governmental authority to control or regulate the use of any
site and site easements; or

 

(x)                                 any Security Interest which created in
favour of a Finance Party in connection with the provision of cash cover in
accordance with the terms of this Agreement.

 

Permitted Swap Transaction means any derivative transaction entered into to
protect against or to benefit from the Restricted Group’s exposure to
fluctuations in any rate, price, index or credit rating (whether in relation to
interest rates, commodity prices, currency exchange, or otherwise) but excluding
any transaction entered into for purely speculative purposes.

 

16

--------------------------------------------------------------------------------


 

Permitted Transaction means an intra-Group re-organisation of any member of the
Company Group on a solvent basis.

 

Pledge over Gaming Equipment and Utensils means the pledge over gaming equipment
and utensils dated 30 July 2010 between MGMGP and the Security Agent (as amended
by an amendment agreement dated on or about the Signing Date).

 

Pledge over Intellectual Property means the pledge over intellectual property
dated 30 July 2010 between MGMGP and the Security Agent (as amended and restated
by an amendment agreement dated on or about the Signing Date).

 

Pledge over Onshore Accounts means the pledge over onshore accounts dated 30
July 2010 between MGMGP and the Security Agent (as amended and restated by an
amendment agreement dated on or about the Signing Date).

 

Power of Attorney means the irrevocable power of attorney dated on or about the
Signing Date granted by MGMGP in favour of the Security Agent in connection with
the Security Documents.

 

PRC means the Peoples’ Republic of China.

 

Principal Resorts means, the MGM Macau and, when constructed, the MGM Cotai.

 

Pro Forma Leverage Ratio means, on any date, the ratio of:

 

(a)                                 Total Debt on the date upon which the
related Restricted Payment is proposed to be made (the test date), after giving
effect to any prepayment of the Facilities to be made and any additional
Financial Indebtedness to be incurred or assumed on that date; to

 

(b)                                 EBITDA for the four consecutive financial
quarters ending on the most recent Accounting Date falling prior to the test
date (the relevant period) for which the Company’s unaudited consolidated
financial statements have then been prepared,

 

as adjusted (without duplication) by:

 

(i)                                     deducting (to the extent not already
deducted) the EBITDA for the relevant period attributable to any business or
asset of the Restricted Group which was disposed of during:

 

(A)                               the relevant period; or

 

(B)                               the period commencing on the last day of the
relevant period and ending on the test date;

 

(ii)                                  adding (to the extent not already added)
the EBITDA for the relevant period attributable to any business or asset of the
Restricted Group which was acquired or into which investment is made during:

 

(A)                               the relevant period; or

 

(B)                               the period commencing on the last day of the
relevant period and ending on the test date; and

 

17

--------------------------------------------------------------------------------


 

(iii)                               assuming that, for the purposes of
calculating the Pro Forma Leverage Ratio in connection with any acquisition of,
or investment in, a person which is not a member of the Restricted Group
immediately prior to that acquisition or investment where that person will
become a member of the Restricted Group immediately after the relevant
acquisition or investment, references to:

 

(A)                               “consolidated net income (or loss) of the
Company” in the definition of “Net Income” in Subclause 18.1 (Financial covenant
definitions) shall be deemed to include the net income (or loss) of that person
during that period; and

 

(B)                               “the Restricted Group” in the definitions of
“Net Income” and “Total Debt” in Subclause 18.1 (Financial covenant definitions)
shall be deemed to include that person as a member of the Restricted Group.

 

Pro Rata Share means:

 

(a)                                 for the purpose of determining a Lender’s
share in a utilisation of a Facility, the proportion which its Commitment under
that Facility bears to all the Commitments under that Facility; and

 

(b)                                 for any other purpose on a particular date:

 

(i)                                     the proportion which a Lender’s share of
the Utilisations (if any) bears to all the Utilisations;

 

(ii)                                  if there is no Utilisation outstanding on
that date, the proportion which its Commitment bears to the Total Commitments on
that date;

 

(iii)                               if the Total Commitments have been
cancelled, the proportion which its Commitments bore to the Total Commitments
immediately before being cancelled; or

 

(iv)                              when the term is used in relation to a
Facility, the above proportions but applied only to the Utilisations and
Commitments for that Facility.

 

For the purpose of sub-paragraph (iv) above, the Facility Agent will determine,
in the case of a dispute whether the term in any case relates to a particular
Facility.

 

Rate Fixing Day means the first day of a Term for a Loan.

 

Re-designation means the re-designation of a member of the Restricted Group as
an Unrestricted Subsidiary in accordance with Subclause 19.7 (Re-designation of
Restricted Subsidiaries).

 

Reference Banks means the principal Hong Kong offices of Bank of America, N.A.,
Bank of China Limited, Macau Branch and Industrial and Commercial Bank of China
(Macau) Limited and any other bank or financial institution appointed as such by
the Facility Agent (in consultation with the Company) under this Agreement.

 

Relevant Jurisdiction means in relation to any member of the Restricted Group:

 

(a)                                 its jurisdiction of formation;

 

(b)                                 any jurisdiction where any asset subject to
or intended to be subject to a Security Document is situated;

 

18

--------------------------------------------------------------------------------


 

(c)                                  any jurisdiction where it conducts its
business; and

 

(d)                                 the jurisdiction whose laws govern the
perfection of any Security Document entered into by it.

 

Repayment Instalment means each scheduled instalment for repayment of the Term
Loans.

 

Repeating Representations means at any time the representations and warranties
which are then made or deemed to be repeated under Clause 16 (Representations
and warranties).

 

Request means a request for a Utilisation or an amendment to a Letter of Credit,
substantially in the form of Schedule 3 (Form of Request).

 

Resignation Request means a letter substantially in the form of Schedule 7
(Form of Resignation Request), with such amendments as the Facility Agent and
the Company may agree.

 

Restricted Group means, as at any date, the Company and each of its
Subsidiaries, other than any Subsidiary that is an Unrestricted Subsidiary as at
that date.

 

Restricted Payment means any of the following transactions or payments entered
into, or made by, any member of the Restricted Group with, or to, a person which
is not a member of the Restricted Group:

 

(a)                                 payment of dividend or other distribution
(whether in cash or property other than shares or rights to subscribe for
shares) on or in respect of its shares or share capital;

 

(b)                                 repayment or distribution of any share
premium account;

 

(c)                                  a redemption or repurchase of shares of
that member of the Restricted Group;

 

(d)                                 payments in respect of the principal amount
of any Financial Indebtedness which is contractually subordinated to the rights
of the Finance Parties under the Finance Documents and which are made either
prior to the date when such payments are scheduled to be due (if any scheduled
principal payments are to be made thereunder) or the making of the payment is in
breach of those contractual subordination arrangements;

 

(e)                                  any acquisition of, investment in, any
other subscription of equity in, advancement of Financial Indebtedness to or
provision of a guarantee on behalf of, an Unrestricted Subsidiary or
Uncontrolled Person, other than pursuant to a Permitted Investment;

 

(f)                                   any Re-designation, to the extent of the
value (as determined by the Company (acting reasonably)) of the assets of any
member of the Restricted Group which is designated as an Unrestricted
Subsidiary, other than pursuant to a Permitted Investment; or

 

(g)                                  any advancement of Financial Indebtedness
to: (i) a person which is known by the Company to be a holder (directly or
indirectly) of more than five per cent. of the issued share capital of the
Company; or (ii) an Affiliate of that person.

 

Restricted Payment Certificate means a certificate from the Company addressed to
the Facility Agent, signed by the chief financial officer of the Company, which
is substantially in the form of Schedule 9 (Form of Restricted Payment
Certificate) and encloses the financial statements for the period upon which the
EBITDA component of the calculation of the related Pro Forma Leverage Ratio is
based.

 

19

--------------------------------------------------------------------------------


 

Restricted Subsidiary means a Subsidiary of the Company which is a member of the
Restricted Group.

 

Revolving Credit Commitment means:

 

(a)                                 for an Original Lender, the amount set
opposite its name in Schedule 1 (Original Lenders) under the heading Revolving
Credit Commitments and the amount of any other Revolving Credit Commitment so
designated which it acquires; and

 

(b)                                 for any other Lender, the amount of any
Revolving Credit Commitment so designated which it acquires,

 

to the extent not cancelled, transferred or reduced under this Agreement.

 

Revolving Credit Loan means a Loan under the Revolving Credit Facility.

 

Revolving Credit Facility means the revolving credit facility referred to in
Subclause 2.2 (Revolving Credit Facility).

 

Rollover Loan means, unless provided to the contrary in this Agreement, one or
more Revolving Credit Loans:

 

(a)                                 to be made on the same day that a maturing
Revolving Credit Loan is due to be repaid;

 

(b)                                 the aggregate amount of which is equal to or
less than the maturing Revolving Credit Loan;

 

(c)                                  to be made to the same Borrower for the
purpose of refinancing a maturing Revolving Credit Loan; and

 

(d)                                 to be advanced under the same Facility as
the maturing Revolving Credit Loan referred to in paragraphs (a) to (c) above.

 

Screen Rate means the rate designated as “FIXING@11:00” (or any other
designation which may from time to time replace that designation or, if no such
designation appears, the arithmetic average (rounded upwards, to five decimal
places) of the displayed rates for the relevant period) appearing under the
heading “HONG KONG INTERBANK OFFERED RATES (HK DOLLAR)” for the relevant Term
displayed on the appropriate page of the Reuters screen selected by the Facility
Agent.  If the relevant page is replaced or the service ceases to be available,
the Facility Agent (after consultation with the Company and the Lenders) may
specify another page or service displaying the appropriate rate.

 

Secured Finance Document means a Finance Document or a Secured Hedging Document
or a Treasury Management Document.

 

Secured Hedging Document has the meaning given to that term in the Security
Trust and Intercreditor Deed.

 

Secured Parties has the meaning given to it in the Security Trust and
Intercreditor Deed.

 

Security Document means:

 

(a)                                 the MGMGP Share Pledge;

 

(b)                                 the Mortgage over Leasehold Land;

 

20

--------------------------------------------------------------------------------


 

(c)                                  the Land Security Assignment;

 

(d)                                 the Power of Attorney;

 

(e)                                  the Assignment of Rights;

 

(f)                                   the Pledge over Gaming Equipment and
Utensils;

 

(g)                                  the Pledge over Onshore Accounts;

 

(h)                                 the Assignment of Insurances;

 

(i)                                     each Assignment of Reinsurances;

 

(j)                                    the Pledge over Intellectual Property;

 

(k)                                 the Floating Charge;

 

(l)                                     the Livrança Covering Letter;

 

(m)                             the Livranças;

 

(n)                                 the Company Debenture;

 

(o)                                 each Debenture;

 

(p)                                 the Sub-Concession Consent Agreement;

 

(q)                                 the Macau Land Concession Consent Agreement;

 

(r)                                    the Superemprego Share Pledge; or

 

(s)                                   any other document evidencing or creating
security over any asset of any member of the Restricted Group to secure any
obligation of any Obligor to a Secured Party under the Secured Finance
Documents.

 

Security Interest means any mortgage, pledge, lien, charge, assignment by way of
security, hypothecation, security interest or encumbrance of any kind or any
other agreement or arrangement having a similar effect, whether or not filed,
recorded or otherwise perfected under applicable law (including any conditional
sale or other title retention agreement, any option or other agreement to give a
mortgage, lien, pledge, charge assignment, hypothecation, security interest or
encumbrance of any kind or any other agreement or arrangement having a similar
effect).

 

Security Provider has the meaning given to it in the Security Trust and
Intercreditor Deed.

 

Security Trust and Intercreditor Deed means the security trust and intercreditor
deed originally dated 30 July 2010 between, among others, MGMGP, certain
creditors of the Company Group, the Facility Agent and the Security Agent (as
amended and restated by the STID Supplemental Agreement on the Effective Date).

 

Signing Date means                                   2012.

 

21

--------------------------------------------------------------------------------


 

STID Supplemental Agreement means the supplemental agreement amending and
restating the Security Trust and Intercreditor Deed dated on or about the
Signing Date between, among others, the Parties, MRIH and certain creditors of
the Company Group.

 

Sub-Concession Consent Agreement means the agreement relating to Security
Interests (with the exclusion of land concession and immovable property) dated
30 July 2010 between the Macau Government, MGMGP and the Security Agent (as
acknowledged by the Macau Government on or about the Signing Date or as amended
and restated by an amendment and restatement agreement between the Macau
Government, MGMGP and the Security Agent on or about the Signing Date).

 

Sub-Concession Contract means the sub-concession contract dated 19 April 2005
between Sociedade de Jogos de Macao, S.A., a corporation organised under the
laws of Macau, and MGMGP for the operation of games of chance and other games in
casinos in Macau and the written confirmations from the Macau Government dated
19 April 2005, pursuant to which the Sub-Concession Contract was authorised and
approved pursuant to applicable laws and regulations and confirming the Macau
Government’s rights and obligations with respect to the Sub-Concession Contract.

 

Subsidiary means an entity of which a person has direct or indirect control or
owns directly or indirectly more than 50 per cent. of the voting capital or
similar right of ownership and control for this purpose means the power to
direct the management and the policies of the entity whether through the
ownership of voting capital, by contract or otherwise.

 

Superemprego Share Pledge means the pledge over quotas in Superemprego Limitada
dated 30 July 2010 between MGMGP and the Security Agent (as amended by an
amendment agreement dated on or about the Signing Date).

 

Supplemental Facilities Agreement means the supplemental agreement dated the
Signing Date amending and restating the original form of this Agreement between,
among others, the Company, MGMGP, the Lenders and the Facility Agent.

 

Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest).

 

Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

Tax Payment means a payment made by an Obligor to a Finance Party in any way
relating to a Tax Deduction or under any indemnity given by that Obligor in
respect of Tax under any Finance Document.

 

Term means each period determined under this Agreement:

 

(a)                                 by reference to which interest on a Loan or
an overdue amount is calculated; or

 

(b)                                 for which the Issuing Bank may be under a
liability under a Letter of Credit.

 

Term Loan means a Loan under the Term Loan Facility.

 

Term Loan Commitment means:

 

(a)                                 for an Original Lender, the amount set
opposite its name in Schedule 1 (Original Lenders) under the heading Term Loan
Commitments and the amount of any other Term Loan Commitment so designated which
it acquires; and

 

22

--------------------------------------------------------------------------------


 

(b)                                 for any other Lender, the amount of any
other Term Loan Commitment so designated which it acquires,

 

to the extent not cancelled, transferred or reduced under this Agreement.

 

Term Loan Facility means the term loan facility referred to in Subclause 2.1
(Term Loan Facility).

 

Total Commitments means the aggregate of the Commitments of all the Lenders.

 

Total Debt has the meaning given to that term in Subclause 18.1 (Financial
covenant definitions)

 

Total Term Loan Commitments means the aggregate of the Term Loan Commitments of
all the Lenders.

 

Total Revolving Credit Commitments means the aggregate of the Revolving Credit
Commitments of all the Lenders.

 

Transaction Document means:

 

(a)                                 a Finance Document;

 

(b)                                 the Sub-Concession Contract;

 

(c)                                  the Macau Land Concession Contract;

 

(d)                                 the Branding Agreement; or

 

(e)                                  once granted, the Cotai Land Concession
Contract.

 

Transfer Certificate means:

 

(a)                                 for a transfer by assignment, assumption and
release, a certificate substantially in the form of Part 1 of Schedule 4 (Forms
of Transfer Certificate), and

 

(b)                                 for a transfer by novation, a certificate
substantially in the form of Schedule 4 (Forms of Transfer Certificate);

 

in each case, with such amendments as the Facility Agent may approve or any
other form agreed between the Facility Agent and the Company.

 

Treasury Management Document has the meaning given to that term in the Security
Trust and Intercreditor Deed.

 

Uncontrolled Person means a person in which any member of the Restricted Group
owns equity securities, but which is not a Subsidiary of the Company.

 

Unrestricted Subsidiary means a Subsidiary of the Company:

 

(a)                                 that is designated as such by the Company in
accordance with Subclause 19.7 (Re-designation of Restricted Subsidiaries); and

 

(b)                                 whose creditors have no recourse to the
shareholders or equity interest holders of that Subsidiary by reason of their
holding the shares or other equity securities of that Subsidiary.

 

23

--------------------------------------------------------------------------------


 

US Dollars or US$ means the lawful currency for the time being of the United
States of America.

 

Utilisation means a Loan or a Letter of Credit.

 

Utilisation Date means each date on which a Facility is utilised.

 

1.2                               Construction

 

(a)                                 In this Agreement, unless the contrary
intention appears, a reference to:

 

(i)            an amendment includes a supplement, novation, extension (whether
of maturity or otherwise), restatement, re-enactment or replacement (however
fundamental and whether or not more onerous) and amended will be construed
accordingly;

 

(ii)           assets includes present and future properties, revenues and
rights of every description;

 

(iii)          an authorisation includes an authorisation, consent, approval,
resolution, permit, licence, exemption, filing, registration or notarisation;

 

(iv)                              customer due diligence requirements are the
identification checks that a Finance Party requires in order to meet its
obligations under any applicable law or regulation to identify a person who is
(or is to become) its customer;

 

(v)                                 disposal means a sale, transfer, assignment,
grant, lease, licence, declaration of trust or other disposal, whether voluntary
or involuntary, and dispose will be construed accordingly;

 

(vi)                              the equivalent of one currency (the first
currency) in another currency (the second currency) shall (unless otherwise
specified) be determined by the Facility Agent or such person nominated by the
Facility Agent acting reasonably for that purpose by reference to its spot rate
of exchange in Hong Kong for the purchase of the second currency with the first
currency at or about 11:00 a.m. on the date of the determination or if no such
spot rate of exchange exists on that date, by such other method as the Facility
Agent (in consultation with the Company) shall reasonably determine;

 

(vii)                           a guarantee means (other than in clause 8
(Guarantee and indemnity) of the Security Trust and Intercreditor Deed) any
guarantee, bond, letter of credit, indemnity or similar assurance against
financial loss, or any obligation, direct or indirect, actual or contingent, to
purchase or assume any indebtedness of any person or to make an investment in or
loan to any person or to purchase assets of any person, where, in each case,
that obligation is assumed in order to maintain or asset the ability of that
person to meet any of its indebtedness;

 

(viii)        indebtedness includes any obligation (whether incurred as
principal or as surety and whether present or future, actual or contingent) for
the payment or repayment of money;

 

(ix)          including is by way of example and not limitation;

 

(x)           a person includes any individual, company, corporation,
unincorporated association or body (including a partnership, trust, fund, joint
venture or consortium), government, state, agency, organisation or other entity
whether or not having separate legal personality;

 

(xi)          a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but, if not having
the force of law, being of a type with which any person to which it applies is
accustomed to comply) of any governmental, intergovernmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;

 

24

--------------------------------------------------------------------------------


 

(xii)         a currency is a reference to the lawful currency for the time
being of the relevant country;

 

(xiii)        a Default being outstanding means that it has not been remedied or
waived;

 

(xiv)        a Borrower providing cash cover for a Letter of Credit means that
Borrower charging, pledging and depositing with or delivering to the Security
Agent in a bank account with Bank of America N.A. (or another bank acceptable to
the Issuing Bank), for the benefit of the Issuing Bank and the Lenders with
Revolving Credit Commitments, as collateral for the then outstanding amount of
the L/C Obligations, cash or deposit account balances pursuant to documentation
in form and substance reasonably satisfactory to the Security Agent and the
Issuing Bank;

 

(xv)         a Borrower repaying or prepaying a Letter of Credit means:

 

(A)                               that Borrower providing cash cover for that
Letter of Credit;

 

(B)                               the maximum amount payable under the Letter of
Credit being reduced or cancelled in accordance with its terms; or

 

(C)                               the Issuing Bank being satisfied that it has
no further liability under that Letter of Credit;

 

and the amount by which a Letter of Credit is repaid or prepaid under
subparagraphs (xv)(A) and (B) above is the amount of the relevant cash cover or
reduction;

 

(xvi)        an amount borrowed includes any amount utilised by way of Letter of
Credit;

 

(xvii)       a Lender funding its participation in a Utilisation includes a
Lender participating in a Letter of Credit;

 

(xviii)     an outstanding amount of a Letter of Credit at any time is the
maximum amount that is or may be payable by the relevant Borrower in respect of
that Letter of Credit at that time and unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time;

 

(xix)        a provision of law is a reference to that provision as extended,
applied, amended or re-enacted and includes any subordinate legislation;

 

(xx)         a Clause, a Subclause or a Schedule is a reference to a clause or
subclause of, or a schedule to, this Agreement;

 

(xxi)        a Party or any other person includes its successors in title,
permitted assigns and permitted transferees;

 

(xxii)       a Finance Document or other document or security includes (without
prejudice to any prohibition on amendments) any amendment to that Finance
Document or other document or security, including any change in the purpose of,
any extension for or any increase in the amount of a facility or any additional
facility; and

 

25

--------------------------------------------------------------------------------


 

(xxiii)                 a time of day is a reference to Hong Kong time.

 

(b)                                 Unless expressly specified to the contrary,
the designation of items as alternatives does not exclude the application of all
or some of such items concurrently.

 

(c)                                  Unless the contrary intention appears, a
reference to a month or months is a reference to a period starting on one day in
a calendar month and ending on the numerically corresponding day in the next
calendar month or the calendar month in which it is to end, except that:

 

(i)            if the numerically corresponding day is not a Business Day, the
period will end on the next Business Day in that month (if there is one) or the
preceding Business Day (if there is not);

 

(ii)           if there is no numerically corresponding day in that month, that
period will end on the last Business Day in that month; and

 

(iii)          notwithstanding subparagraph (i) above, a period which commences
on the last Business Day of a month will end on the last Business Day in the
next month or the calendar month in which it is to end, as appropriate.

 

(d)                                 Unless the contrary intention appears:

 

(i)            a reference to a Party will not include that Party if it has
ceased to be a Party under this Agreement;

 

(ii)           a word or expression used in any other Finance Document or in any
notice given in connection with any Finance Document has the same meaning in
that Finance Document or notice as in this Agreement; and

 

(iii)          any obligation of an Obligor under the Finance Documents which is
not a payment obligation remains in force for so long as any payment obligation
of an Obligor is, may be or is capable of becoming outstanding under the Finance
Documents.

 

(e)                                  The headings in this Agreement do not
affect its interpretation.

 

1.3                               Conflict with a Finance Document

 

If there is any conflict between:

 

(a)                                 the terms of this Agreement and the terms of
any other Finance Document (other than the Security Trust and Intercreditor
Deed), the terms of this Agreement will prevail; and

 

(b)                                 the terms of this Agreement and the terms of
the Security Trust and Intercreditor Deed, the terms of the Security Trust and
Intercreditor Deed will prevail.

 

1.4                               Third parties

 

Unless expressly provided to the contrary in a Finance Document, a person who is
not a party to a Finance Document may not enforce any of its terms under the
Contracts (Rights of Third Parties) Act 1999 and, notwithstanding any term of
any Finance Document, no consent of any third party is required for any
amendment (including any release or compromise of any liability) or termination
of any Finance Document.

 

26

--------------------------------------------------------------------------------


 

2.                                      FACILITIES

 

2.1                               Term Loan Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a term loan facility in an aggregate amount equal to the Total Term
Loan Commitments.

 

2.2                               Revolving Credit Facility

 

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a revolving credit facility in an aggregate amount equal to the Total
Revolving Credit Commitments.

 

2.3                               Limitations

 

(a)                                 The unutilised Term Loan Commitments may
only be utilised on the Effective Date in a single drawing.

 

(b)                                 No utilisation of the Revolving Credit
Facility will be made unless the Term Loans have been utilised on the Effective
Date.

 

2.4                               Nature of a Finance Party’s rights and
obligations

 

Unless all the Finance Parties agree otherwise:

 

(a)                                 the obligations of a Finance Party under the
Finance Documents are several;

 

(b)           failure by a Finance Party to perform its obligations does not
affect the obligations of any other person under the Finance Documents;

 

(c)                                  no Finance Party is responsible for the
obligations of any other Finance Party under the Finance Documents;

 

(d)                                 the rights of a Finance Party under the
Finance Documents are separate and independent rights;

 

(e)                                  a Finance Party may, except as otherwise
stated in the Finance Documents, separately enforce those rights; and

 

(f)                                   a debt arising under the Finance Documents
to a Finance Party is a separate and independent debt.

 

2.5                               Nature of the Borrowers’ obligations

 

Each Borrower shall be jointly and severally liable for the other Borrower’s
obligations under the Finance Documents.

 

2.6                               Lenders’ voting rights

 

A Lender may by notice to the Facility Agent divide its share in any
Utilisations and/or its Commitments into separate amounts to reflect
participation or similar arrangements and require the separate amounts to be
counted separately for the purpose of any vote or decision made or to be made by
it in connection with this Agreement.

 

27

--------------------------------------------------------------------------------


 

3.                                      PURPOSE

 

3.1                               General

 

Subject to Subclause 3.2 (Non-gaming purposes) each Utilisation may only be used
for the proper corporate purposes of the Restricted Group.(1)

 

3.2                               Non-gaming purposes

 

No proceeds of any Loan shall be applied towards the acquisition (or maintenance
or repair) of any equipment or utensils used in the operation of casino games or
other forms of gaming.

 

3.3                               No obligation to monitor

 

No Finance Party is bound to monitor or verify the utilisation of a Facility.

 

4.                                      CONDITIONS PRECEDENT

 

4.1                               Conditions precedent

 

The obligations of each Lender to participate in any Utilisation are subject to
the conditions precedent that:

 

(a)                                 on both the date of the Request and the
Utilisation Date for that Utilisation (other than a Rollover Loan):

 

(i)                                     the Repeating Representations are
correct in all material respects; and

 

(ii)                                  no Default is outstanding or would result
from the Utilisation; and

 

(b)                                 if the Utilisation Date is to occur prior to
the date the Cotai Land has been gazetted, immediately after the advance or
issuance of that Utilisation the aggregate outstanding Utilisations will not
exceed HK$11,700,000,000.

 

4.2                               Maximum number

 

(a)                                 Unless the Facility Agent agrees, a Request
for a Loan may not be given if, as a result, there would be more than 15 Loans
outstanding.

 

(b)                                 Unless the Facility Agent and the Issuing
Bank agrees, a Request may not be given for a Letter of Credit if, as a result,
there would be more than 20 Letters of Credit outstanding.

 

5.                                      UTILISATION - LOANS

 

5.1                               Giving of Requests

 

(a)                                 A Borrower may borrow a Loan by giving to
the Facility Agent a duly completed Request.

 

(b)                                 Unless the Facility Agent otherwise agrees,
the latest time for receipt by the Facility Agent of a duly completed Request is
11:00 a.m. two Business Days before the Rate Fixing Day for the proposed
borrowing.

 

(c)                                  Each Request is irrevocable.

 

--------------------------------------------------------------------------------

(1)  To be confirmed.  Reference to “refinancing” may need to be made specific
depending on requirements of DICJ.

 

28

--------------------------------------------------------------------------------


 

5.2                               Completion of Requests

 

A Request for a Loan will not be regarded as having been duly completed unless:

 

(a)                                 it identifies the Borrower;

 

(b)                                 it identifies the Facility under which the
Loan is to be made;

 

(c)                                  the Utilisation Date is a Business Day
falling within the Availability Period for the Facility under which the Loan is
to be made;

 

(d)                                 the amount of the Loan requested is:

 

(i)                                     a minimum of HK$50,000,000 and an
integral multiple of HK$10,000,000; or

 

(ii)           any lesser amount which represents the maximum undrawn amount
available under the relevant Facility on the proposed Utilisation Date; and

 

(e)                                  the Term complies with this Agreement.

 

5.3                               Advance of Loan

 

(a)                                 The Facility Agent must promptly notify each
Lender of the details of the requested Loan and the amount of its share in that
Loan.

 

(b)                                 The amount of each Lender’s share of the
requested Loan will be its Pro Rata Share on the proposed Utilisation Date.

 

(c)                                  No Lender is obliged to participate in a
Loan if, as a result:

 

(i)                                     its share in the Utilisations under a
Facility would exceed its Commitment for that Facility; or

 

(ii)                                  the Utilisations under a Facility would
exceed the Total Commitments under that Facility.

 

(d)                                 If the conditions set out in this Agreement
have been met, each Lender must make its share in the requested Loan available
to the Facility Agent for the relevant Borrower through its Facility Office on
the Utilisation Date.

 

6.                                      LETTERS OF CREDIT

 

6.1                               The Revolving Credit Facility

 

(a)                                 Subject to the terms of this Agreement, the
Revolving Credit Facility may be utilised by way of Letters of Credit.

 

(b)                                 Clause 5 (Utilisation - Loans) does not
apply to utilisations by way of Letters of Credit.

 

6.2                               Letter of Credit Subfacility

 

(a)                                 In this Clause, references to:

 

(i)            amending a Letter of Credit (and derivations thereof) are
references to amendments to letters of credit issued under this Agreement; and

 

29

--------------------------------------------------------------------------------


 

(ii)                                  relevant Borrower means in respect of a
Letter of Credit, the Borrower which has requested the issuance or amendment of
that Letter of Credit.

 

(b)                                 Subject to the terms and conditions of this
Agreement, a Borrower may request from time to time that the Issuing Bank, in
reliance upon the agreements of the other Lenders set forth in this Subclause,
issue Letters of Credit for the account of that Borrower, and the Issuing Bank
agrees to issue for the account of the relevant Borrower one or more Letters of
Credit and to amend Letters of Credit provided that:

 

(i)            no Borrower may request that the Issuing Bank issue or amend any
Letter of Credit if, after giving effect to such issuance or amendment:

 

(A)                               a Lender’s share in the Utilisations under a
Facility would exceed its Commitment for that Facility;

 

(B)                               the Utilisations would exceed the Total
Revolving Credit Commitments; or

 

(C)                               the outstanding amount of all Letters of
Credit would exceed the lesser of:

 

I.                                        US$100,000,000 (or its equivalent);
and

 

II.                                   any limit established by applicable law
(after the Effective Date) on the Issuing Bank’s ability to issue or amend the
relevant Letter of Credit;

 

(ii)           the Issuing Bank shall not issue any Letter of Credit, or effect
any amendment to any Letter of Credit, which results in the Expiry Date for any
Letter of Credit being after the Final Maturity Date for the Revolving Credit
Facility;

 

(iii)          prior to the issuance or amendment of any Letter of Credit the
Issuing Bank shall request confirmation by telephone from the Facility Agent
that such Letter of Credit may be issued or amended (as applicable) and shall
have received electronic confirmation from the Facility Agent to that effect;
and

 

(iv)          Letters of Credit shall be denominated in Hong Kong Dollars.

 

(c)                                  Notwithstanding paragraph (b) above, the
Issuing Bank shall not be obligated to issue or amend any Letter of Credit if:

 

(i)            on or prior to the Business Day immediately preceding the
issuance or amendment of that Letter of Credit, any Lender has notified the
Facility Agent or the Issuing Bank in writing that all of the conditions set out
in Subclause 4.1 (Conditions precedent) have not been satisfied with respect to
the issuance or amendment of that Letter of Credit; or

 

(ii)           any order, judgment or decree of any Governmental Agency or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing or amending such Letter of Credit;

 

(iii)          any law applicable to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental Agency
with jurisdiction over the Issuing Bank shall:

 

(A)                               prohibit, or request that the Issuing Bank
refrain from, the issuance of, or amendment to, letters of credit generally or
such Letter of Credit in particular;

 

30

--------------------------------------------------------------------------------


 

(B)                               impose upon the Issuing Bank with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
the Issuing Bank are not otherwise compensated under this Agreement) not in
effect on the Effective Date;

 

(C)                               impose upon the Issuing Bank any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
the Issuing Bank in good faith deems material to it;

 

(iv)                              the issuance or amendment of such Letter of
Credit would violate one or more policies of the Issuing Bank; or

 

(v)                                 any Lender is at such time a Non-Acceptable
L/C Lender, unless the Issuing Bank has entered into arrangements satisfactory
to the Issuing Bank with that Borrower or that Non-Acceptable Lender to
eliminate the Issuing Bank’s risk with respect to that Non-Acceptable Lender.

 

6.3                               Procedures for issuance and amendment of
Letters of Credit

 

(a)                                 Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of a Borrower by delivering a duly
completed Request to the Issuing Bank (with a copy to the Facility Agent).

 

(b)                                 Each Request for a Letter of Credit or an
amendment to a Letter of Credit must be received by the Issuing Bank and the
Facility Agent not later than 1:00 p.m., at least five Business Days (or such
later date and time as the Issuing Bank may agree in a particular instance in
its sole discretion) prior to the proposed Utilisation Date or date of
amendment, as the case may be.

 

(c)                                  In the case of a Request for an initial
issuance of a Letter of Credit, such Request for a Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank:

 

(i)            the proposed Utilisation Date of the requested Letter of Credit
(which shall be a Business Day);

 

(ii)           the amount thereof which must be a minimum amount of HK$1,000,000
and integral multiples of HK$500,000;

 

(iii)          the Expiry Date thereof which must be a date falling no later
than 12 months after the Utilisation Date of that Letter of Credit;

 

(iv)          the bill of lading (if any) in relation to that Letter of Credit
which must provide that the title to the goods is conferred to the shipper’s
order;

 

(v)           the insurance for any goods which are the subject of the Letter of
Credit which shall name the Issuing Bank as loss payee;

 

(vi)          the name and address of the beneficiary thereof;

 

(vii)         the documents to be presented by such beneficiary in case of any
drawing thereunder;

 

(viii)        the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and

 

(ix)          such other matters as the Issuing Bank may reasonably require.

 

(d)                                 For as long as the Issuing Bank is Bank of
America N.A., Hong Kong Branch or any of its Affiliates:

 

31

--------------------------------------------------------------------------------


 

(i)            each Request for a standby Letter of Credit must enclose a duly
completed application form for a standby letter of credit; and

 

(ii)           each Request for a commercial Letter of Credit must enclose a
duly completed application form for a commercial letter of credit,

 

in each case, in the form provided by Bank of America N.A., Hong Kong Branch to
the Company prior to the date of this Agreement (or such other form as the
Company and Bank of America N.A., Hong Kong Branch (in its capacity as Issuing
Bank) may agree from time to time).

 

(e)                                  In the case of a Request for an amendment
to a Letter of Credit, such Request shall specify in form and detail
satisfactory to the Issuing Bank:

 

(i)            the Letter of Credit to be amended;

 

(ii)           the proposed date of amendment thereof (which shall be a Business
Day);

 

(iii)          the nature of the proposed amendment; and

 

(iv)          such other matters as the Issuing Bank may reasonably require.

 

(f)                                   The relevant Borrower shall furnish to the
Issuing Bank and the Facility Agent such other documents and information
pertaining to any Request for a Letter of Credit or an amendment to a Letter of
Credit, including any Issuer Documents, as the Issuing Bank or the Facility
Agent may reasonably require.

 

(g)                                  Promptly after receipt of any Request for a
Letter of Credit or an amendment to a Letter of Credit, the Issuing Bank will
confirm with the Facility Agent (by telephone or in writing) that the Facility
Agent has received a copy of such Request from the relevant Borrower and, if
not, the Issuing Bank will provide the Facility Agent with a copy thereof.

 

(h)                                 Upon receipt by the Issuing Bank of
confirmation from the Facility Agent that the Request for a Letter of Credit or
amendment to a Letter of Credit is permitted in accordance with the terms of
this Agreement, then, subject to the terms and conditions of this Agreement, the
Issuing Bank shall, on the requested Utilisation Date, issue a Letter of Credit
for the relevant Borrower or enter into the applicable amendment, as the case
may be, in each case in accordance with the Issuing Bank’s usual and customary
business practices.

 

(i)                                     The amount of each Lender’s share in any
requested Letter of Credit will be its Pro Rata Share of the Revolving Credit
Commitments on the proposed Utilisation Date for that Letter of Credit.

 

(j)                                    Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the Issuing Bank will also
deliver to relevant Borrower and the Facility Agent a copy of such Letter of
Credit or amendment.

 

6.4                               Drawings and reimbursements; Funding of
participations

 

(a)                                 Upon receipt from the beneficiary of any
Letter of Credit of any presentation of a drawing together with all required
documents under such Letter of Credit the Issuing Bank shall notify the relevant
Borrower and the Facility Agent thereof.

 

(b)                                 Not later than 11:00 a.m., on the date of
any payment by the Issuing Bank under a Letter of Credit (an Honour Date), the
relevant Borrower must reimburse the Issuing Bank through the Facility Agent in
an amount equal to the amount of such drawing and in Hong Kong Dollars.

 

32

--------------------------------------------------------------------------------


 

(c)                                  If the relevant Borrower fails to reimburse
the Issuing Bank in accordance with paragraph (b) above:

 

(i)            the Facility Agent must promptly notify each Lender of the Honour
Date, the amount of the unreimbursed drawing (the Unreimbursed Amount) and the
amount of such Lender’s L/C Percentage in respect thereof; and

 

(ii)           the relevant Borrower shall be deemed to have requested a
Revolving Credit Loan (for a Term to be determined by the Issuing Bank by notice
to the Facility Agent) disbursed on the Honour Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Subclause 5.2(d) (Completion of Requests) for the principal amount of the
Revolving Credit Loan, but subject to the amount of the unutilised portion of
the aggregate L/C Funding Requirements and the conditions set out in Subclause
4.1 (Conditions precedent) (other than the delivery of a Request for Loan).

 

(d)                                 Any notice given by the Facility Agent
pursuant to paragraph (c) above may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(e)                                  Each Lender (including any Lender acting as
Issuing Bank) must on the date falling two Business Days after any notice
provided by the Facility Agent pursuant to paragraph (c) above make funds
available to the Facility Agent for the account of the Issuing Bank at the
Facility Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 1:00 p.m., on the Business Day specified in
such notice by the Facility Agent, whereupon, subject to paragraph (f) below,
each Lender that makes such funds available shall be deemed to have provided a
Revolving Credit Loan to the relevant Borrower in accordance with the deemed
request for a Revolving Credit Loan issued pursuant to paragraph (c)(ii) above.

 

(f)                                   With respect to any Unreimbursed Amount
that is not fully refinanced by a Revolving Credit Loan, because the conditions
set out in Subclause 4.1 (Conditions precedent) cannot be satisfied or for any
other reason, the relevant Borrower shall be deemed to have incurred from the
Issuing Bank an L/C Borrowing in the amount of the Unreimbursed Amount that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest in accordance with Subclause
9.4 (Interest on overdue amounts).  In such event, each Lender’s payment to the
Facility Agent for the account of the Issuing Bank pursuant to paragraph
(e) above shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Subclause.

 

(g)                                  Until each Lender funds its Pro Rata Share
of a Revolving Credit Loan or L/C Advance pursuant to this Subclause to
reimburse the Issuing Bank for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Pro Rata Share of such amount shall be
solely for the account of the Issuing Bank.

 

(h)                                 Each Lender’s obligation to make a Revolving
Credit Loan or L/C Advances to reimburse the Issuing Bank for amounts drawn
under Letters of Credit, as contemplated by this Subclause, shall be absolute
and unconditional and shall not be affected by any circumstance, including:

 

(i)            any set-off, counterclaim, recoupment, defence or other right
which such Lender may have against the Issuing Bank, Borrower, or any other
Person for any reason whatsoever;

 

(ii)           the occurrence or continuance of a Default;

 

(iii)          any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Credit Loans pursuant to this Subclause is subject to the
conditions set out in Subclause 4.1 (Conditions precedent) and Subclause 5.3
(Advance of Loan) (other than delivery by relevant Borrower of a Request for
Loan).  No such making of a Revolving Credit Loan shall relieve or otherwise
impair the obligation of the relevant Borrower to reimburse the Issuing Bank for
the amount of any payment made by that Issuing Bank under any Letter of Credit,
together with interest as provided under this Agreement.

 

33

--------------------------------------------------------------------------------


 

(i)                                     If any Lender fails to make available to
the Facility Agent for the account of the Issuing Bank any amount required to be
paid by such Lender pursuant to and by the time specified in this Subclause, the
Issuing Bank shall be entitled to recover from such Lender (acting through the
Facility Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to that Issuing Bank at a rate per annum equal to HIBOR
from time to time in effect.  A certificate of the Issuing Bank submitted to any
Lender (through the Facility Agent) with respect to any amounts owing under this
paragraph (i) shall be conclusive absent manifest error.

 

6.5                               Repayment of participations

 

(a)                                 At any time after any Issuing Bank has made
a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Subclause 6.4
(Drawings and reimbursements; Funding of participations), if the Facility Agent
receives for the account of that Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
relevant Borrower or otherwise, including proceeds of cash cover applied thereto
by the Facility Agent), the Facility Agent will distribute to such Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding).

 

(b)                                 If any payment received by the Facility
Agent for the account of the Issuing Bank pursuant to paragraph (a) above is
required to be returned as a result of any payments made by the Facility Agent
or the Issuing Bank being invalid or being declared to be fraudulent,
preferential, a transaction at an undervalue (including pursuant to any
settlement entered into by that Issuing Bank in its discretion) or any other
similar transaction, each Lender with a Revolving Credit Commitment shall pay to
the Facility Agent for the account of the Issuing Bank its Pro Rata Share
thereof on demand of the Facility Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to HIBOR.  The obligations of the relevant Lenders under this
Subclause shall survive the payment in full of all amounts due to the Finance
Parties under the Finance Documents and the termination of this Agreement.

 

6.6                               Obligations absolute

 

(a)                                 The obligation of the Borrowers to reimburse
the Issuing Bank for each drawing under Letters of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)           the existence of any claim, counterclaim, set-off, defence or
other right that any Borrower may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any person for whom any such
beneficiary or any such transferee may be acting), the Issuing Bank or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

34

--------------------------------------------------------------------------------


 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit;

 

(v)           any payment made by the Issuing Bank under such Letter of Credit
to any person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any applicable law; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defence available to, or a discharge of, any Borrower.

 

(b)                                 The relevant Borrower shall promptly examine
a copy of each Letter of Credit and each amendment thereto that is delivered to
it and, in the event of any claim of non-compliance with the relevant Borrower’s
instructions or other irregularity, the relevant Borrower will immediately
notify the Issuing Bank.  The relevant Borrower shall be conclusively deemed to
have waived any such claim against the Issuing Bank and its correspondents
unless such notice is given as aforesaid.

 

6.7                               Cash cover

 

(a)                                 Upon the request of the Facility Agent
(acting on the instructions of the Issuing Bank) if:

 

(i)            the Issuing Bank has honoured any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing;

 

(ii)           on the Final Maturity Date for the Revolving Credit Facility, any
L/C Obligation remains outstanding;

 

(iii)          at any time, any Lender is a Non-Acceptable L/C Lender (but only
to the extent of the unfunded portion of such Non-Acceptable L/C Lender’s share
of such L/C Obligation),

 

a Borrower must immediately provide cash cover in an amount equal to:

 

(A)                               in the case of subparagraph (i) above, the
amount of the outstanding L/C Borrowing;

 

(B)                               in the case of subparagraph (ii) above, the
amount of the outstanding L/C Obligation; and

 

(C)                               in the case of subparagraph (iii) above, the
unfunded portion of such Non-Acceptable L/C Lender’s share of any L/C
Obligation.

 

(b)                                The Facility Agent (acting on the
instructions of the Issuing Bank) may, at any time and from time to time after
the initial provision of cash cover, request that additional cash cover be
provided in order to protect against the results of exchange rate fluctuations.

 

(c)                                  The Borrowers hereby grant to the Security
Agent, for the benefit of the Issuing Bank and the Lenders, a Security Interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.

 

35

--------------------------------------------------------------------------------


 

6.8                               Applicability of ISP98 and UCP

 

Unless otherwise expressly agreed by an Issuing Bank and the relevant Borrower
when a Letter of Credit is issued, (i) the Rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the Rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

6.9                               Conflict with Request for a Letter of Credit

 

In the event of any conflict between the terms hereof and the terms of any
Request for a Letter of Credit, the terms hereof shall control.

 

6.10                        Fees for modifications

 

The issuance of any supplement, modification, amendment, renewal, or extension
to or of any Letter of Credit shall be treated in all respects the same as the
issuance of a new Letter of Credit, except that the issuance fees payable to the
Issuing Bank shall be payable as set forth in the Fee Letter to be entered into
between the Issuing Bank and the Company on or prior to the Effective Date.

 

7.                                      REPAYMENT

 

7.1                               Repayment of Term Loans

 

The Borrowers must repay the Term Loans in accordance with the following
repayment schedule:

 

Repayment Instalment

 

Repayment Date

 

Repayment Amount
(percentage of the aggregate principal
amount of all Term Loans outstanding
as at the end of the Availability Period
for the Term Loan Facility)

 

 

 

 

 

 

 

1

 

45 months after the Effective Date

 

10

%

 

 

 

 

 

 

2

 

48 months after the Effective Date

 

15

%

 

 

 

 

 

 

3

 

51 months after the Effective Date

 

15

%

 

 

 

 

 

 

4

 

54 months after the Effective Date

 

15

%

 

 

 

 

 

 

5

 

57 months after the Effective Date

 

15

%

 

 

 

 

 

 

6

 

Final Maturity Date

 

30

%

 

36

--------------------------------------------------------------------------------


 

7.2                               Repayment of Revolving Credit Loans

 

(a)                                 Each Borrower must repay each Revolving
Credit Loan made to it in full on its Maturity Date. The amount to be repaid may
be netted off against the amount of any Rollover Loan drawn on that Maturity
Date pursuant to paragraph (c) below.

 

(b)                                 Subject to the other terms of this
Agreement, any amounts repaid under paragraph (a) above and any voluntary
prepayment of a Revolving Credit Loan in accordance with Subclause 8.5
(Voluntary prepayment) may be re-borrowed.  Any other prepayment of a Revolving
Credit Loan made under this Agreement may not be re-borrowed.

 

(c)                                  Without prejudice to the Borrowers’
obligation to repay the full amount of each Revolving Credit Loan made to it on
its Maturity Date, on the date of any Rollover Loan, the amount of the Revolving
Credit Loan (which has been provided under the same Facility as the Rollover
Loan) to be repaid and the amount to be drawn down on such date in respect of
that Rollover Loan shall be netted off against each other so that the amount of
cash which the relevant Borrower is actually required to pay or, as the case may
be, the amount of cash which the Lenders are required to pay to the Company,
shall be the net amount.

 

(d)                                 Any amount of any Revolving Credit Loan
still outstanding on the Final Maturity Date for the Facility under which it was
utilised, shall be repaid on that Final Maturity Date.

 

(e)                                  At any time when a Lender becomes a
Defaulting Lender, the maturity date of each of the participations of that
Lender in the Revolving Credit Loans then outstanding will be automatically
extended to the Final Maturity Date for the Revolving Credit Facility and will
be treated as separate Revolving Credit Loans (the Separate Loans); and

 

(f)                                   A Borrower which has borrowed a Separate
Loan which is outstanding may prepay that Separate Loan by giving five Business
Days’ prior notice to the Facility Agent.  The Facility Agent will forward a
copy of a prepayment notice received in accordance with this paragraph to the
Defaulting Lender concerned as soon as practicable on receipt.

 

(g)                                  Interest in respect of a Separate Loan will
accrue for successive Terms to be selected by the relevant Borrower on the date
and at the time specified by the Facility Agent (acting reasonably) and will be
payable by that Borrower to the Defaulting Lender on the last day of each Term
of that Loan.

 

(h)                                 The terms of this Agreement relating to
Revolving Credit Loans generally shall continue to apply to Separate Loans other
than to the extent inconsistent with paragraphs (e) to (g) above, in which case
those paragraphs shall prevail in respect of any Separate Loan.

 

8.                                      PREPAYMENT AND CANCELLATION

 

8.1                               Mandatory prepayment — illegality

 

(a)                                 A Lender must notify the Facility Agent and
the Company promptly if it becomes aware that it is unlawful in any applicable
jurisdiction for that Lender to perform any of its obligations under a Finance
Document or to fund or maintain its share in any Loan.

 

(b)                                 After notification under paragraph (a)
above, the Facility Agent must notify the Company promptly that:

 

(i)                                     each Borrower must repay or prepay the
share of that Lender in each Utilisation on the date specified in paragraph (c)
below; and

 

37

--------------------------------------------------------------------------------


 

(ii)                                  the Commitments of that Lender will be
immediately cancelled.

 

(c)                                  The date for repayment or prepayment of a
Lender’s share in a Utilisation will be:

 

(i)                                     the last day of the current Term of that
Utilisation; or

 

(ii)           if earlier, the date specified by the Lender in the notification
under paragraph (a) above and which must not be earlier than the last day of any
applicable grace period allowed by law.

 

8.2                               Illegality in relation to Issuing Bank

 

If it becomes unlawful for an Issuing Bank to issue or leave outstanding any
Letter of Credit, then:

 

(a)                                 that Issuing Bank shall promptly notify the
Facility Agent and the Company upon becoming aware of that event;

 

(b)                                 upon the Facility Agent notifying the
Company the Issuing Bank shall not be obliged to issue any Letter of Credit;

 

(c)                                  the relevant Borrower shall use its best
endeavours to procure the release of each Letter of Credit issued by that
Issuing Bank and outstanding at such time; and

 

(d)                                 unless any other Lender has agreed to be an
Issuing Bank pursuant to the terms of this Agreement, the Revolving Credit
Facility shall cease to be available for the issue of Letters of Credit.

 

8.3                               Change of control or sale of business

 

(a)                                 For the purposes of this Subclause a Change
of Control occurs if:

 

(i)                                     MGM ceases to be the legal and
beneficial owner directly or indirectly of more than 50 per cent. of the issued
share capital of the Company; or

 

(ii)                                  the Company ceases be the legal and
beneficial owner directly or indirectly of the entire issued share capital of:

 

(A)                               MGMGP; and

 

(B)                               any person party to the Cotai Land Concession
Contract (other than the Macau Government or the Company),

 

provided that in determining whether a change of control has occurred under
subparagraph (ii) above, any class of shares with only a nominal economic
interest which have been created for the purposes of complying with Macanese
ownership requirements shall not be deemed to form part of the issued share
capital of the relevant person;

 

(b)                                 The Company must promptly notify the
Facility Agent if it becomes aware of any change of control.

 

(c)                                  If:

 

(i)                                     there is a sale of all or substantially
all of the assets or business of the Restricted Group; or

 

(ii)                                  a Change of Control occurs,

 

38

--------------------------------------------------------------------------------


 

then

 

(A)                               the Total Commitments shall be cancelled
immediately; and

 

(B)                               all outstanding Loans, together with accrued
interest and all other amounts accrued under the Finance Documents, shall become
immediately due and payable.

 

8.4                               Mandatory prepayment — insurance claims

 

If any casualty or other event effecting either or both of the Principal Resorts
results in the recovery of Net Insurance Proceeds which in aggregate exceed
US$50,000,000 (or its equivalent) and:

 

(a)                                 those Net Insurance Proceeds are not applied
within 180 days of receipt to replace or repair the damaged assets; or

 

(b)                                 the Company or its Subsidiaries do not enter
into agreements with contractors and vendors to implement a plan to repair or
replace the damaged assets within 180 days of receipt of such Net Insurance
Proceeds (or thereafter fail to diligently pursue such repair or replacement),

 

the Borrowers must, at the end of the 180 day period referred to in paragraph
(a) above or, if later and paragraph (b) above applies, the date on which the
Company or its Subsidiaries fail to be in compliance with paragraph (b) above,
apply an amount equal to the Net Insurance Proceeds in prepayment of the Loans
or cancellation of the available Commitments.

 

8.5                               Voluntary prepayment

 

The Borrowers may voluntarily prepay any Utilisation in whole or in part without
premium or penalty if:

 

(a)                                 the Company gives not less than three
Business Days’ prior notice to the Facility Agent; and

 

(b)                                 any prepayment of part of a Utilisation is
in a minimum amount of HK$10,000,000 and an integral multiple of HK$1,000,000 or
any lesser amount which represents the Loans then outstanding.

 

8.6                               Automatic cancellation

 

The Commitments of each Lender under each Facility will be automatically
cancelled:

 

(a)                                 at the close of business on the last day of
the Availability Period for that Facility to the extent undrawn at that time;
and

 

(b)                                 immediately after the Facility Agent has
given notice to the Company under paragraph (b) of Subclause 8.3 (Change of
control or sale of business).

 

8.7                               Voluntary cancellation

 

(a)                                 The Company may, by giving not less than
three Business Days’ prior notice to the Facility Agent, cancel the unutilised
amount of the Total Commitments in whole or in part.

 

(b)                                 Partial cancellation of the Total
Commitments must be in a minimum amount of HK$100,000,000 and an integral
multiple of HK$10,000,000.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Any cancellation in part will be applied
against the relevant Commitment of each Lender under that Facility on a pro rata
basis.

 

8.8                               Right of repayment and cancellation of certain
Lenders or the Issuing Bank

 

(a)                                 If any Borrower is, or will be, required to
pay to a Lender or the Issuing Bank:

 

(i)                                     a Tax Payment; or

 

(ii)                                  an Increased Cost,

 

the Company may, while the requirement continues, give the Facility Agent notice
:

 

(A)                           (if such circumstances relate to a Lender) of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Utilisations; or

 

(B)                           (if such circumstances relate to the Issuing Bank)
of repayment of all outstanding Letters of Credit issued by it and cancellation
of its appointment as an Issuing Bank under this Agreement in relation to any
Letters of Credit to be issued in the future.

 

(b)                                 After notification under paragraph (a)
above:

 

(i)                                     each Borrower must repay or prepay that
Lender’s share in each Utilisation on the date specified in paragraph (c) below;
and

 

(ii)           the Commitments of that Lender will be immediately cancelled.

 

(c)                                  The date for repayment or prepayment of a
Lender’s share in a Utilisation will be:

 

(i)                                     the last day of the current Term for
that Utilisation; or

 

(ii)                                  if earlier, the date specified by the
Company in its notification.

 

8.9                               Right of replacement of certain Lenders

 

(a)                                 If:

 

(i)            an Obligor is, or will be, required to pay to a Lender a Tax
Payment or an Increased Cost;

 

(ii)           it becomes unlawful in any applicable jurisdiction for a Lender
to perform any of its obligations under a Finance Document or to fund or
maintain its share in any Loan; or

 

(iii)          a Lender’s continued participation in the Facilities would cause
any member of the Restricted Group to be in breach of any applicable law or
regulation;

 

the Company may, while the requirement, unlawfulness or breach of law or
regulation continues, give notice to the Facility Agent and require the affected
Lender to assign and delegate all of its rights and obligations to an assignee
designated by the Company.

 

(b)                                 The Company may request an assignment under
paragraph (a) above only if:

 

40

--------------------------------------------------------------------------------


 

(i)                                     in connection with the assignment:

 

(A)                               the assigning Lender receives from the new
Lender payment of an amount that at least equals the total outstanding principal
amount of all of its Loans together with all accrued and unpaid interest and
fees and any other amounts owed to it under the Finance Documents;

 

(B)                               the new Lender assumes all Commitments of the
assigning Lender, as well as any other obligations of the assigning Lender under
the Finance Documents; and

 

(ii)                                  the Company bears all costs of the
assignment.

 

(c)                                  Any assignment under this Subclause must be
effected in accordance with Clause 27 (Changes to the Parties).

 

8.10                        Right of cancellation in relation to a Defaulting
Lender

 

(a)                                 If any Lender becomes a Defaulting Lender,
the Company may, at any time whilst the Lender continues to be a Defaulting
Lender, give the Facility Agent five Business Days’ notice of cancellation of
the unutilised Commitment of that Lender.

 

(b)                                 On the notice referred to in paragraph (a)
becoming effective, the unutilised Commitment of the Defaulting Lender shall
immediately be reduced to zero.

 

(c)                                  The Facility Agent shall notify all the
Lenders as soon as practicable after receipt of a notice referred to in
paragraph (a).

 

8.11                        Partial prepayment of Term Loans

 

(a)                                 Any partial prepayment of a Term Loan will
be applied against the remaining Repayment Instalments in inverse order of
maturity.

 

(b)                                 No amount of a Term Loan prepaid under this
Agreement may subsequently be re-borrowed.

 

8.12                        Miscellaneous provisions

 

(a)                                 Any notice of prepayment or cancellation
under this Agreement is irrevocable and must specify the relevant dates and the
affected Utilisations and Commitments.  The Facility Agent must notify the
Lenders promptly of receipt of any such notice.

 

(b)                                 All prepayments under this Agreement must be
made with accrued interest on the amount prepaid.  No premium or penalty is
payable in respect of any prepayment except for Break Costs.

 

(c)                                  No Commitments once cancelled may
subsequently be reinstated.

 

(d)                                 Where a Lender’s share in the Utilisations
are repaid and its Commitments are cancelled pursuant to Subclause 8.8 (Right of
repayment and cancellation of certain Lenders or the Issuing Bank) or where a
Lender has made or is required to make an assignment and/or delegation pursuant
to Subclause 8.9 (Right of replacement of certain Lenders), and that Lender (or
any of its Affiliates) is also a Finance Party in another capacity or
capacities, that Lender (or that Affiliate) acting in each such capacity (the
retiring Finance Party) shall, on the date on which it ceases to be a Lender
under this Agreement be considered for the purposes of this Agreement to have
resigned from each of its other capacities as a Finance Party and such
resignation by the retiring Finance Party in each of its other capacities shall
be deemed to have become effective on the date on which:

 

41

--------------------------------------------------------------------------------


 

(i)            arrangements satisfactory to the retiring Finance Party have been
put in place to ensure that no amounts which are or may be owed to it in each
such capacity will remain outstanding after that date and that indemnities
reasonably acceptable to that retiring Finance Party for any further loss or
liability which it might incur for having acted in each such capacity have been
provided;

 

(ii)           the Company has designated another Lender (or Affiliate of a
Lender) as replacement for the retiring Finance Party in each relevant capacity
under the Finance Documents; and

 

(iii)          the retiring Finance Party has assigned all of its interests,
rights and obligations in each relevant capacity to that replacement Lender (or
Affiliate of a Lender) designated by the Company under subparagraph (ii) above.

 

9.                                      INTEREST

 

9.1                               Calculation of interest

 

The rate of interest on each Loan for each Term is the percentage rate per annum
equal to the aggregate of the applicable:

 

(a)                                 Margin; and

 

(b)                                 HIBOR.

 

9.2                               Payment of interest

 

Except where it is provided to the contrary in this Agreement, each Borrower
must pay accrued interest on each Loan made to it on the last day of each Term
and also, if the Term is longer than three months, on the dates falling each
three months after the first day of that Term.

 

9.3                               Margin adjustments

 

(a)                                 The Margin for the period commencing on the
Effective Date and ending on the date falling six months after the Effective
Date will be 2.50 per cent. per annum.

 

(b)                                 Thereafter, the Margin will be calculated by
reference to the table below and the information set out in the relevant
Compliance Certificate and financial statements for the relevant person:

 

Leverage Ratio

 

Margin
(per cent. per annum)

 

greater than or equal to 4.00:1.00

 

2.50

 

greater than or equal to 3.50:1.00 but less than 4.00:1.00

 

2.25

 

greater than or equal to 3.00:1.00 but less than 3.50:1.00

 

2.00

 

less than 3.00:1.00

 

1.75

 

 

(c)                                  Any change in the Margin will, subject to
paragraph (d) below, apply to each Loan from the Business Day following receipt
by the Facility Agent of the Compliance Certificate and the related financial
statements indicating such change, provided that, on the date falling six months
after the Effective Date, any change in the Margin will be calculated by
reference to the table above using the information set out in the Compliance
Certificate and financial statements which, as of that date, have most recently
been delivered to the Facility Agent.

 

42

--------------------------------------------------------------------------------


 

(d)                                 For so long as:

 

(i)                                     the Company is in default of its
obligation under this Agreement to provide a Compliance Certificate or relevant
financial statements; or

 

(ii)                                  an Event of Default is outstanding,

 

at the option of the Majority Lenders, the Margin will be the highest applicable
rate set out in the table in paragraph (b) above.

 

(e)                                  If the Margin has been calculated on the
basis of a Compliance Certificate but would have been higher if it had been
based on the audited financial statements of the Company in respect of the
financial period in which that Compliance Certificate was delivered, the Margin
will instead be calculated by reference to those audited financial statements of
the Company.  Any change will have a retrospective effect.  If, in this event,
any interest has been paid by a Borrower on the basis of the Compliance
Certificate, a Borrower must immediately pay to the Facility Agent any interest
which would have been paid to the Lenders if the Margin had been calculated by
reference to the audited financial statements.

 

9.4                               Interest on overdue amounts

 

(a)                                 If an Obligor fails to pay any amount
payable by it under the Finance Documents when due, it must immediately on
demand by the Facility Agent pay interest on the overdue amount from its due
date up to the date of actual payment, both before, on and after judgment.

 

(b)                                 Interest on an overdue amount is payable at
a rate determined by the Facility Agent to be two per cent. per annum above the
rate which would have been payable if the overdue amount had, during the period
of non-payment, constituted a Loan.  For this purpose, the Facility Agent may
(acting reasonably):

 

(i)                                     select successive Terms of any duration
of up to three months; and

 

(ii)                                  determine the appropriate Rate Fixing Day
for that Term.

 

(c)                                  Notwithstanding paragraph (b) above, if the
overdue amount is a principal amount of a Loan and becomes due and payable
before the last day of its current Term, then:

 

(i)                                     the first Term for that overdue amount
will be the unexpired portion of that Term; and

 

(ii)           the rate of interest on the overdue amount for that first Term
will be two per cent. per annum above the rate then payable on that Loan.

 

After the expiry of the first Term for that overdue amount, the rate on the
overdue amount will be calculated in accordance with paragraph (b) above.

 

(d)                                 Interest (if unpaid) on an overdue amount
will be compounded with that overdue amount at the end of each of its Terms but
will remain immediately due and payable.

 

43

--------------------------------------------------------------------------------


 

9.5                               Notification of rates of interest

 

The Facility Agent must promptly notify each relevant Party of the determination
of a rate of interest under this Agreement.

 

10.                               TERMS

 

10.1                        Selection - Term Loans

 

(a)                                 Each Term Loan has successive Terms.

 

(b)                                 A Borrower must select the first Term for a
Term Loan in the relevant Request and each subsequent Term in an irrevocable
notice received by the Facility Agent not later than 11.00 a.m. one Business Day
before the Rate Fixing Day for that Term.  Each Term for a Term Loan will start
on its Utilisation Date or on the expiry of its preceding Term.

 

(c)                                  If the Borrower fails to select a Term for
an outstanding Term Loan under paragraph (b) above, that Term will, subject to
the other provisions of this Clause, be three months.

 

(d)                                 Subject to the following provisions of this
Clause, each Term for a Term Loan will be one, two, three or six months or any
other period shorter than six months agreed by the Company and the Facility
Agent or any other period agreed by the Company and all the Lenders which have
(or will have) a share in that Term Loan.

 

10.2                        Selection - Revolving Credit Loans

 

(a)                                 Each Revolving Credit Loan has one Term
only.

 

(b)                                 A Borrower must select the Term for a
Revolving Credit Loan in the relevant Request.

 

(c)                                  Subject to paragraph (d) below and the
other provisions of this Clause, each Term for a Revolving Credit Loan will be
one, two, three or six months or any other period shorter than six months agreed
by the Company and the Facility Agent or any other period agreed by the Company
and all the Lenders which have (or will have) a share in that Revolving Credit
Loan.

 

(d)                                 A Term for a Revolving Credit Loan may only
be shorter than three months if:

 

(i)                                     the amount of that Revolving Credit
Loan, when aggregated with all other outstanding Revolving Credit Loans with a
Term which is shorter than three months, does not exceed HK$2,730,000,000;

 

(ii)           the proposed Term for that Revolving Credit Loan is one month or
less and during the consecutive 12 month period prior to the Request for that
relevant Revolving Credit Loan neither Borrower has relied on the exception set
out in this subparagraph (ii) to select a Term for a Revolving Credit Loan which
is shorter than three months; or

 

(iii)                               the first day of the Term for that Revolving
Credit Loan falls during:

 

(A)          the three month period immediately prior to the closing date
(howsoever described) of any proposed capital markets transaction to be effected
by any member of the Restricted Group provided that prior written notice of such
proposed capital markets transaction has been provided to the Facility Agent by
the Company; or

 

(B)                               the three month period immediately prior to
the Final Maturity Date.

 

44

--------------------------------------------------------------------------------


 

10.3                        Consolidation - Term Loans

 

If a Borrower so requests, a Term for a Term Loan will end on the same day as
the current Term for any other Term Loan borrowed by that Borrower under the
same Facility.  On the last day of those Terms, those Term Loans will be
consolidated and treated as one Term Loan.

 

10.4                        Coincidence with Repayment Instalment dates

 

(a)                                 A Borrower may select any Term of less than
six months for a Term Loan (and may re-designate any Term Loan (the original
Term Loan) as two Term Loans under the same Facility as the original Term Loan)
to ensure that the amount of the Term Loans under a Facility with a Term ending
on a date for repayment of a Repayment Instalment under that Facility is not
less than the Repayment Instalment due on that date.

 

(b)                                 If a Borrower fails to make a selection in
the circumstances envisaged in paragraph (a) above, the Facility Agent may,
before the Rate Fixing Day for the relevant Term shorten any Term for a Term
Loan (and may designate any Term Loan (the initial Term Loan) as two Term Loans
under the same Facility as the initial Term Loan) to achieve the same end.

 

10.5                        No overrunning the Final Maturity Date

 

If a Term for a Loan would otherwise overrun the Final Maturity Date for the
Facility under which that Loan has been advanced, it will be shortened so that
it ends on the Final Maturity Date for that Facility.

 

10.6                        Other adjustments

 

The Facility Agent and the Company may enter into such other arrangements as
they may agree for the adjustment of Terms and the consolidation or splitting of
Loans, but no Term in excess of six months may be agreed by the Facility Agent
without the prior consent of all the Lenders which have (or will have) a share
in the relevant Loan.

 

10.7                        Notification

 

The Facility Agent must notify each relevant Party of the duration of each Term
promptly after ascertaining its duration.

 

11.                               MARKET DISRUPTION

 

11.1                        Failure of a Reference Bank to supply a rate

 

If HIBOR is to be calculated by reference to the Reference Banks but a Reference
Bank does not supply a rate by 12.00 noon (local time) on a Rate Fixing Day,
HIBOR will, subject as provided below, be calculated on the basis of the rates
of the remaining Reference Banks.

 

11.2                        Market disruption

 

(a)                                 In this Clause, each of the following events
is a market disruption event:

 

(i)                                     HIBOR is to be calculated by reference
to the Reference Banks but no, or (where there is more than one Reference Bank)
only one, Reference Bank supplies a rate by 12.00 noon (local time) on the
relevant Rate Fixing Day; or

 

45

--------------------------------------------------------------------------------


 

(ii)           the Facility Agent receives by close of business on the Business
Day immediately following the Rate Fixing Day notification from Lenders whose
shares in the relevant Loan exceed 35 per cent. of that Loan that the cost to
them of obtaining matching deposits in the relevant interbank market is in
excess of HIBOR, as appropriate, for the relevant Term.

 

(b)                                 The Facility Agent must promptly notify the
Company and the Lenders of a market disruption event.

 

(c)                                  After notification under paragraph (b)
above, the rate of interest on each Lender’s share in the affected Loan for the
relevant Term will be the aggregate of the applicable:

 

(i)            Margin; and

 

(ii)           the higher of (A) the rate notified to the Facility Agent by that
Lender as soon as practicable, and in any event before interest is due to be
paid in respect of that Term, to be that which expresses as a percentage rate
per annum the cost to that Lender of funding its share in that Loan from
whatever source it may reasonably select and (B) in relation to a market
disruption event under sub-paragraph (a)(ii) above, HIBOR.

 

11.3                        Alternative basis of interest or funding

 

(a)                                 If a market disruption event occurs and the
Facility Agent or the Company so requires, the Company and the Facility Agent
must enter into negotiations for a period of not more than 30 days with a view
to agreeing an alternative basis for determining the rate of interest or funding
for the affected Loan.

 

(b)                                 Any alternative basis agreed will be, with
the prior consent of all the Lenders, binding on all the Parties.

 

12.                               TAXES

 

12.1                        General

 

In this Clause:

 

Indirect Tax means any goods and services tax, consumption tax, value added tax
or any other tax of a similar nature.

 

Tax Credit means a credit against any Tax or any relief or remission for Tax (or
its repayment).

 

12.2                        Tax gross-up

 

(a)                                 Each Obligor must make all payments to be
made by it under the Finance Documents without any Tax Deduction, unless a Tax
Deduction is required by law.

 

(b)                                 If an Obligor or a Lender is aware that an
Obligor must make a Tax Deduction (or that there is a change in the rate or the
basis of a Tax Deduction), it must promptly notify the Facility Agent.  The
Facility Agent must then promptly notify the affected Parties.

 

(c)                                  If a Tax Deduction is required by law to be
made by an Obligor, the amount of the payment due from the Obligor will be
increased to an amount which (after making the Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d)                                 If an Obligor is required to make a Tax
Deduction, that Obligor must make the minimum Tax Deduction allowed by law and
must make any payment required in connection with that Tax Deduction within the
time allowed by law.

 

46

--------------------------------------------------------------------------------


 

(e)                                  Within 30 days of making either a Tax
Deduction or a payment required in connection with a Tax Deduction, the Obligor
making that Tax Deduction or payment must deliver to the Facility Agent for the
relevant Finance Party evidence satisfactory to that Finance Party (acting
reasonably) that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.

 

12.3                        Tax indemnity

 

(a)                                 Except as provided below, the Company must,
within five Business Days of demand by the Facility Agent, indemnify a Finance
Party against any loss or liability or cost which that Finance Party determines
will be or has been suffered (directly or indirectly) by that Finance Party for
or on account of Tax in relation to a payment received or receivable (or any
payment deemed to be received or receivable) under a Finance Document.

 

(b)                                 Paragraph (a) above does not apply with
respect to any Tax assessed on a Finance Party under the laws of the
jurisdiction in which:

 

(i)                                     that Finance Party is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Finance Party is
treated as resident for tax purposes; or

 

(ii)                                  that Finance Party’s Facility Office is
located in respect of amounts received or receivable in that jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable by that Finance Party.  However, any payment deemed to be received
or receivable, including any amount treated as income but not actually received
by the Finance Party, such as a Tax Deduction, will not be treated as net income
received or receivable for this purpose.

 

(c)                                  Paragraph (a) above does not apply to the
extent a loss, liability or cost:

 

(i)                                     is compensated for by an increased
payment under Subclause 12.2 (Tax gross-up); or

 

(ii)           would have been compensated for by an increased payment under
Subclause 12.2 (Tax gross-up) but was not compensated solely because one of the
exclusions in that Subclause applied.

 

(d)                                 A Finance Party making, or intending to
make, a claim under paragraph (a) above must promptly notify the Company of the
event which will give, or has given, rise to the claim.

 

(e)                                  A Finance Party must, on receiving a
payment from an Obligor under this Clause notify the Facility Agent.

 

12.4                        Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(a)                                 a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment;
and

 

(b)                                 it has obtained, used and retained that Tax
Credit,

 

the Finance Party must pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been if the Tax Payment had not been required to be made by the
Obligor.

 

47

--------------------------------------------------------------------------------


 

12.5                        Stamp taxes

 

The Company must pay and indemnify each Finance Party against any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, stamp duty
land tax, registration or other similar Tax payable in connection with the entry
into, performance or enforcement of any Finance Document, except for any such
Tax payable in connection with the entry into of a Transfer Certificate.

 

12.6                        Indirect Tax

 

(a)                                 All amounts set out, or expressed to be
payable under a Finance Document by any Party to a Finance Party which (in whole
or in part) constitute the consideration for any supply for Indirect Tax
purposes are deemed to be exclusive of any Indirect Tax which is or becomes
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
Indirect Tax is chargeable on any supply made by any Finance Party to any Party
under a Finance Document and the Finance Party is required to account for the
Indirect Tax, that Party must pay to the Finance Party (in addition to and at
the same time as paying the consideration for such supply) an amount equal to
the amount of the Indirect Tax (and such Finance Party must promptly provide an
appropriate Indirect Tax invoice to that Party).

 

(b)                                 If Indirect Tax is or becomes chargeable on
any supply made by any Finance Party (the Supplier) to any other Finance Party
(the Recipient) under a Finance Document, and any Party other than the Recipient
(the Relevant Party) is required by the terms of any Finance Document to pay an
amount equal to the consideration for that supply to the Supplier (rather than
being required to reimburse or indemnify the Recipient in respect of that
consideration), the Relevant Party must also pay to the Supplier (if that
Supplier is required to account for the Indirect Tax) or the Recipient (if the
Recipient is required to account for the Indirect Tax) (in addition to and at
the same time as paying that amount) an amount equal to the amount of Indirect
Tax.  The Recipient must promptly pay to the Relevant Party an amount equal to
any credit or repayment from the relevant tax authority which the Recipient
reasonably determines relates to the Indirect Tax chargeable on that supply.

 

(c)                                  Where a Finance Document requires any Party
to reimburse or indemnify a Finance Party for any costs or expenses, that Party
must also at the same time reimburse and indemnify (as the case may be) the
Finance Party against all Indirect Tax incurred by the Finance Party in respect
of such costs or expenses but only to the extent that the Finance Party
(reasonably) determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of the Indirect Tax.

 

(d)                                 If Indirect Tax is chargeable on any supply
made by a Finance Party to any Party under a Finance Document and if reasonably
requested by the Finance Party, the Party must promptly give the Finance Party
details of its Indirect Tax registration number and any other information as is
reasonably requested in connection with the Finance Party’s reporting
requirements for the supply.

 

12.7                        Determinations by Finance Parties

 

(a)                                 A Finance Party which makes a determination
of a loss or liability under this Clause must, if that determination is
contested by the Company, notify the Company of the basis of its determination,
together with reasonable supporting detail (which shall be prima facie evidence
of such determination), through the Facility Agent.

 

(b)                                 Nothing in this Subclause shall, however,
require a Finance Party to disclose any confidential information or any
information regarding its internal or external tax affairs or computations.

 

48

--------------------------------------------------------------------------------


 

13.                               INCREASED COSTS

 

13.1                        Increased Costs

 

(a)                                 In this Subclause:

 

(i)                                     Basel III means:

 

(A)                               the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee in December 2010, each as
amended; and

 

(B)                               any further guidance or standards published by
the Basel Committee relating to “Basel III”; and

 

(ii)                                  Basel Committee means the Basel Committee
on Banking Supervision.

 

(b)                                 Except as provided below in this Clause, the
Company must, within five Business Days of demand by the Facility Agent, pay to
a Finance Party the amount of any Increased Cost incurred by that Finance Party
or any of its Affiliates as a result of:

 

(i)                                     the introduction of, or any change in,
or any change in the interpretation, administration or application of, any law
or regulation, in each case after the Effective Date; or

 

(ii)                                  compliance with any law or regulation made
after the Effective Date.

 

(c)                                  Notwithstanding paragraph (b) above:

 

(i)                                     the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith; and

 

(ii)                                  all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or any
regulatory authorities, in each case pursuant to Basel III,

 

shall in each case be deemed to have been enacted, adopted and issued after the
Effective Date, regardless of the date actually enacted, adopted or issued.

 

13.2                        Exceptions

 

The Company need not make any payment for an Increased Cost to the extent that
the Increased Cost which is:

 

(a)                                 attributable to a Tax Deduction required by
law to be made by an Obligor or attributable to a Tax calculated by reference to
the net income received or receivable by the relevant Finance Party;

 

(b)                                 compensated for under another Clause or
would have been but for an exception to that Clause;

 

49

--------------------------------------------------------------------------------


 

(c)                                  attributable to a Finance Party or its
Affiliate failing to comply with any law or regulation; or

 

(d)                                 attributable to the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (but excluding any amendment arising out of Basel III) (Basel
II) or any other law or regulation which implements Basel II (whether such
implementation, application or compliance is by a government, regulator, Finance
Party or any of its Affiliates).

 

13.3                        Claims

 

(a)                                 A Finance Party intending to make a claim
for an Increased Cost must notify the Company of the circumstances giving rise
to and the amount of the claim through the Facility Agent.

 

(b)                                 Each Finance Party must, as soon as
practicable after a demand by the Company, provide a certificate confirming the
amount of its Increased Cost to the Company with reasonable supporting detail,
and such certificate shall be prima facie evidence of the amount of the
Increased Cost to which it relates.

 

14.                               MITIGATION

 

14.1                        Mitigation

 

(a)                                 Each Finance Party must, in consultation
with the Company, take all reasonable steps to mitigate any circumstances which
arise and which result or would result in:

 

(i)                                     any Tax Payment or Increased Cost being
payable to that Finance Party; or

 

(ii)           that Finance Party being able to exercise any right of prepayment
or cancellation under this Agreement by reason of any illegality,

 

including transferring its rights and obligations under the Finance Documents to
an Affiliate or changing its Facility Office.

 

(b)                                 Paragraph (a) above does not in any way
limit the obligations of any Obligor under the Finance Documents.

 

(c)                                  The Company must indemnify each Finance
Party for all costs and expenses reasonably incurred by that Finance Party as a
result of any step taken by it under this Subclause.

 

(d)                                 A Finance Party is not obliged to take any
step under this Subclause if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.

 

14.2                        Conduct of business by a Finance Party

 

No term of any Finance Document will:

 

(a)                                 interfere with the right of any Finance
Party to arrange its affairs (Tax or otherwise) in whatever manner it thinks
fit;

 

(b)                                 oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it in respect of
Tax or the extent, order and manner of any claim; or

 

50

--------------------------------------------------------------------------------


 

(c)                                  oblige any Finance Party to disclose any
information relating to its affairs (Tax or otherwise) or any computation in
respect of Tax.

 

15.                               PAYMENTS

 

15.1                        Place

 

Unless a Finance Document specifies that payments under it are to be made in
another manner, all payments by a Party (other than the Facility Agent) under
the Finance Documents must be made to the Facility Agent to its account at such
office or bank in Hong Kong as it may notify to that Party for this purpose by
not less than five Business Days’ prior notice.

 

15.2                        Funds

 

Payments under the Finance Documents to the Facility Agent must be made for
value by 11:00 a.m. on the due date in immediately available funds or at such
times and in such funds as the Facility Agent may specify to the Party concerned
as being customary at the time for the settlement of transactions in the
relevant currency in the place for payment.

 

15.3                        Distribution

 

(a)                                 Each payment received by the Facility Agent
under the Finance Documents for another Party must, except as provided below, be
made available by the Facility Agent to that Party by payment (as soon as
practicable after receipt) to its account with such office or bank in the
principal financial centre of the country of the relevant currency as it may
notify to the Facility Agent for this purpose by not less than five Business
Days’ prior notice.

 

(b)                                 The Facility Agent may (with the consent of
the Obligor in question or in accordance with Clause 29 (Set-Off)) apply any
amount received by it for an Obligor in or towards payment (as soon as
practicable after receipt) of any amount due from that Obligor under the Finance
Documents or in or towards the purchase of any amount of any currency to be so
applied.

 

(c)                                  Where a sum is paid to the Facility Agent
under this Agreement for another Party, the Facility Agent is not obliged to pay
that sum to that Party until it has established that it has actually received
it.  However, the Facility Agent may assume that the sum has been paid to it,
and, in reliance on that assumption, make available to that Party a
corresponding amount.  If it transpires that the sum has not been received by
the Facility Agent, that Party must immediately on demand by the Facility Agent
refund any corresponding amount made available to it together with interest on
that amount from the date of payment to the date of receipt by the Facility
Agent at a rate calculated by the Facility Agent to reflect its cost of funds.

 

15.4                        Currency

 

(a)                                 Unless a Finance Document specifies that
payments under it are to be made in a different manner, the currency of each
amount payable under the Finance Documents is determined under this Subclause.

 

(b)                                 Amounts payable in respect of Taxes, fees,
costs and expenses are payable in the currency in which they are incurred.

 

(c)                                 Each other amount payable under the Finance
Documents is payable in Hong Kong Dollars.

 

51

--------------------------------------------------------------------------------


 

15.5                        No set-off or counterclaim

 

All payments made by an Obligor under the Finance Documents must be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.

 

15.6                        Business Days

 

(a)                                 If a payment under the Finance Documents is
due on a day which is not a Business Day, the due date for that payment will
instead be the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not) or whatever day the Facility Agent
determines is market practice.

 

(b)                                 During any extension of the due date for
payment of any principal under this Agreement interest is payable on that
principal at the rate payable on the original due date.

 

15.7                        Partial payments

 

(a)                                 If the Facility Agent receives a payment
insufficient to discharge all the amounts then due and payable by the Obligors
under the Finance Documents, the Facility Agent must apply that payment towards
the obligations of the Obligors under the Finance Documents in the following
order:

 

(i)            first, in or towards payment pro rata of any unpaid fees, costs
and expenses due to the Administrative Parties under the Finance Documents;

 

(ii)           secondly, in or towards payment pro rata of any accrued interest
or fee due but unpaid under this Agreement;

 

(iii)          thirdly, in or towards payment pro rata of any principal amount
due but unpaid under this Agreement and any amount due but unpaid by a Borrower
under Subclause 6.4 (Drawings and reimbursements; Funding of participations);
and

 

(iv)          fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.

 

(b)                                 The Facility Agent must, if so directed by
the Majority Lenders, vary the order set out in sub-paragraphs (a)(ii) to
(iv) above.

 

(c)                                  This Subclause will override any
appropriation made by an Obligor.

 

15.8                        Timing of payments

 

If a Finance Document does not provide for when a particular payment is due,
that payment will be due within three Business Days of demand by the relevant
Finance Party.

 

16.                               REPRESENTATIONS AND WARRANTIES

 

16.1                        Representations and warranties

 

(a)                                 The representations and warranties set out
in this Clause are:

 

(i)            unless otherwise expressed to be given at a specific date, made
to each Finance Party by each Original Obligor on the Effective Date;

 

52

--------------------------------------------------------------------------------


 

(ii)                                  unless otherwise expressed to be given at
a specific date, deemed to be repeated to each Finance Party by:

 

(A)                               each Additional Guarantor and the Company on
the date on which that Additional Guarantor becomes an Obligor; and

 

(B)                               each Obligor on the Effective Date, the date
of each Request (other than a Request under which only a Rollover Loan is
requested to be advanced) and on each Utilisation Date (other than a Utilisation
Date of a Rollover Loan); and

 

(iii)                               if expressed to given at a specific date,
made to each Finance Party by each Obligor on that date.

 

(b)                                 When a representation and warranty is
repeated, it is applied to the circumstances existing at the time of repetition.

 

16.2                        Status

 

(a)                                 The Company is a company with limited
liability, duly formed and validly existing under the laws of the Cayman
Islands.

 

(b)                                 Each of the Restricted Subsidiaries is duly
formed and validly existing under the laws of the jurisdiction in which it is
formed.

 

(c)                                  The Company and each of its Subsidiaries
has the power to own its assets and carry on its business as it is being
conducted.

 

16.3                        Powers and authority

 

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Transaction Documents to
which it is or will be a party and the transactions contemplated by those
Transaction Documents.

 

16.4                        Legal validity

 

(a)                                 Subject to the Legal Reservations:

 

(i)            each Transaction Document to which it is a party is its legally
binding, valid and enforceable obligation; and

 

(ii)           each Security Document to which it is a party creates the
Security Interests which that Security Document purports to create and such
Security Interests are valid and effective.

 

(b)                                 Each Finance Document to which it is a party
is in the proper form for its enforcement in the jurisdiction of its formation.

 

16.5                        Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not conflict with:

 

(a)                                 any law or regulation applicable to it;

 

(b)                                 its constitutional documents in any material
respect; or

 

53

--------------------------------------------------------------------------------


 

(c)                                  any document which is binding upon it in
any material respect.

 

16.6                        Compliance

 

As at the Effective Date:

 

(a)                                 it is in compliance with all laws and
regulations in all material respects and no notices of any material violation of
any authorisation has been issued, entered or received by it which are
continuing; and

 

(b)                                 it is compliance in all material respects
with the Transaction Documents to which it is a party.

 

16.7                        No default

 

(a)                                 As at the Effective Date, no Default is
outstanding or will result from the entry into of, or the performance of any
transaction contemplated by, any Finance Document.

 

(b)                                 No other event or circumstance is
outstanding which constitutes a default under any document which is binding on
its assets to an extent or in a manner which constitutes a Material Adverse
Effect.

 

16.8                        Authorisations

 

As at the Effective Date, all authorisations required by it in connection with
the entry into, performance, validity and enforceability of, and the
transactions contemplated by, the Transaction Documents have been obtained or
effected (as appropriate) and are in full force and effect.

 

16.9                        Financial statements

 

Its audited financial statements most recently delivered to the Facility Agent
(which, at the Effective Date, are the Original Financial Statements):

 

(a)                                 have been prepared in accordance with IFRS
consistently applied; and

 

(b)                                 give a true and fair view of its financial
condition (consolidated, if applicable) as at the date to which they were drawn
up,

 

except, in each case, as disclosed to the contrary in those financial
statements.

 

16.10                 Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

16.11                 No material adverse change to financial condition

 

As at the Effective Date, there has been no material adverse change in the
assets or consolidated financial condition of the Restricted Group since 31
December 2011.

 

54

--------------------------------------------------------------------------------


 

16.12                 Litigation

 

(a)                                 As of the Effective Date, no litigation,
arbitration, expert determination, alternative dispute resolution or
administrative proceedings against it are current or, to its knowledge, pending
or threatened, which has or may reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 As of the Effective Date, no labour disputes
are current or, to its knowledge, threatened which has or may reasonably be
expected to have a Material Adverse Effect.

 

16.13                 IP Rights

 

(a)                                 Pursuant to the Branding Agreement, the
Company has the legal right to use the trade name “MGM” in connection with the
pursuit of its business in Macau.

 

(b)                                 As of the Effective Date, there are no
intellectual property rights other than the trade name “MGM” which are material
to the business of the Restricted Group.

 

16.14                 Environment

 

(a)                                 As at the Effective Date, it has obtained
all Environmental Approvals required for the carrying on of its business as
currently conducted and has complied with:

 

(i)                                     the terms and conditions of such
Environmental Approvals; and

 

(ii)                                  all other applicable Environmental Laws,

 

where, in each case, if not obtained or complied with the failure or its
consequences would constitute a Material Adverse Effect.

 

(b)                                 As at the Effective Date, there is no
Environmental Claim pending or formally threatened and there are no past or
present acts, omissions, events or circumstances that would form, or are
reasonably likely to form, the basis of any Environmental Claim against any
member of the Restricted Group which would, or may reasonably be expected to
have, a Material Adverse Effect.

 

(c)                                  There are, to its knowledge, no
circumstances that may prevent or interfere with its compliance with the terms
and conditions of all Environmental Approvals required for the carrying on of
its business.

 

16.15                 Information

 

(a)                                 In this Subclause, Information means all
information made available by or on behalf of any member of the Restricted Group
to the Finance Parties in connection with the transactions contemplated by the
Finance Documents, whether such information is provided prior to, on or after
the Effective Date.

 

(b)                                 All Information (other than the financial
projections) provided to any Finance Party by or on behalf of any member of the
Restricted Group on or prior to the Effective Date was true and accurate in all
material respects as at its date or (if appropriate) as at the date (if any) at
which it is stated to be given and nothing has been omitted from such
Information and no Information has been given or withheld that would result in
the Information being untrue or misleading in any material respect.

 

(c)                                  As of the Effective Date, any financial
projections contained in the Information were prepared on the basis of recent
historical information and on the basis of assumptions believed by the Company
to be reasonable as of the date of the preparation of such projections in each
case (but subject to the inherent uncertainty associated with all financial
projections and with no assurance that any such financial projections will be
achieved).

 

55

--------------------------------------------------------------------------------


 

(d)                                 All other Information provided by any member
of the Restricted Group to the Finance Parties is true, complete and accurate in
all material respects as at the date it was given and is not misleading in any
material respect.

 

16.16                 Assets

 

(a)                                 It is the sole legal and beneficial owner of
the shares and other assets which it charges or purports to charge under any
Security Document.

 

(b)                                 It has a good and valid title to, or valid
leases or licences of, and all appropriate authorisations to use, all assets
necessary to conduct its business as it is being or will be conducted.

 

16.17                 Dormant Subsidiaries

 

As at the Effective Date, each Subsidiary of the Company which is not an
Original Guarantor is a Dormant Subsidiary.

 

16.18                 Financial Indebtedness and Security Interests

 

As at the Effective Date, the incurrence of the maximum amount of Financial
Indebtedness made available under this Agreement by any Borrower and the related
guarantees and Security Interests provided under the Finance Documents by the
Restricted Group does not and will not breach the terms of any material contract
to which any member of the Restricted Group is party or to which the assets of
any member of the Restricted Group are subject.

 

16.19                 Insurance

 

As at the Effective Date:

 

(a)                                 there is no outstanding insured loss or
liability incurred by it which is US$10,000,000 (or its equivalent) or more
which is not expected to be covered to the full extent of that loss or
liability;

 

(b)                                 there has been no non-disclosure,
misrepresentation or breach of any term of any material Insurance which would
entitle any insurer of that Insurance to repudiate, rescind or cancel it or to
treat it as avoided in whole or in part or otherwise decline any valid claim
under it by or on behalf of any member of the Restricted Group; and

 

(c)                                  no insurer of any material Insurance is in
run-off or has entered into any insolvency proceedings which are still pending
or current.

 

16.20                 Taxes on payments

 

(a)                                 It is not overdue (taking into account any
grace periods granted or attached thereto) in the filing of any Tax returns or
filings relating to any material amount of Tax and it is not overdue in the
payment of any material amount of, or in respect of, Tax.

 

(b)                                 No claim or investigations by any Tax
authority are being made or conducted against it which would constitute a
Material Adverse Effect.

 

(c)                                  As at the Effective Date, for Tax purposes,
it is resident only in the jurisdiction of its formation.

 

56

--------------------------------------------------------------------------------


 

(d)                                 As at the Effective Date, all amounts
payable by it under the Finance Documents may be made without any Tax Deduction.

 

16.21                 Stamp duties

 

As at the Effective Date, no stamp or registration duty or similar Tax or charge
is payable in its jurisdiction of formation in respect of any Finance Document
except for any charge for filings or registrations required in Macau or Hong
Kong for the purposes of perfecting the Security Interests created under the
Security Documents.

 

16.22                 Immunity

 

(a)                                 The entry into by it of each Finance
Document constitutes, and the exercise by it of its rights and performance of
its obligations under each Finance Document will constitute, private and
commercial acts performed for private and commercial purposes; and

 

(b)                                 it will not be entitled to claim immunity
from suit, execution, attachment or other legal process in any proceedings taken
in its jurisdiction of formation in relation to any Finance Document.

 

16.23                 No adverse consequences

 

As at the Effective Date:

 

(a)                                 it is not necessary under the laws of its
jurisdiction of formation:

 

(i)                                     in order to enable any Finance Party to
enforce its rights under any Finance Document; or

 

(ii)           by reason of the entry into of any Finance Document or the
performance by it of its obligations under any Finance Document,

 

that any Finance Party is licensed, qualified or otherwise entitled to carry on
business in its jurisdiction of formation; and

 

(b)                                 no Finance Party is or will be deemed to be
resident, domiciled or carrying on business in its jurisdiction of formation by
reason only of the entry into, performance or enforcement of any Finance
Document.

 

16.24                 Jurisdiction/governing law

 

(a)                                 Subject to the Legal Reservations:

 

(i)                                     its:

 

(A)                               irrevocable submission under:

 

I.                                        the English Law Finance Documents to
the jurisdiction of the courts of England;

 

II.                                   the Hong Kong Law Finance Documents to the
jurisdiction of the courts of Hong Kong; and

 

III.                              the Macau Law Finance Documents to the
jurisdiction of the courts of Macau;

 

57

--------------------------------------------------------------------------------


 

(B)                               agreement that each of the Finance Documents
which are expressed to be governed by English law, Hong Kong law or Macau law
(as applicable) are governed by English law, Hong Kong law and Macau law
respectively and

 

(ii)                                  agreement not to claim any immunity to
which it or its assets may be entitled,

 

are legal, valid and binding under the laws of its Relevant Jurisdiction; and

 

(b)                                 any judgment obtained in England will be
recognised and be enforceable by the courts of its Relevant Jurisdiction.

 

16.25                 Authorised Signatures

 

Any person specified as its authorised signatory pursuant to any document
required to be delivered under schedule 3 (Conditions precedent documents) to
the Supplemental Facilities Agreement or Subclause 17.5 (Information -
miscellaneous) is authorised to sign Requests (in the case of each Borrower
only) and other documents or notices on its behalf.

 

16.26                 No Material Adverse Effect

 

As at each Utilisation Date (other than a Utilisation Date for a Rollover Loan)
no event or series of events has occurred which constitutes a Material Adverse
Effect.

 

17.                               INFORMATION COVENANTS

 

17.1                        Financial statements

 

The Company must supply to the Facility Agent (by the provision of a copy
thereof or a link to its website):

 

(a)                                 its audited consolidated financial
statements for each of its financial years within 90 days of the end of each of
its financial years (or any longer period permitted by the Listing Rules); and

 

(b)                                 its unaudited consolidated financial
statements for each of its financial quarters (other than in respect of the
fourth consecutive financial quarter in each of its financial years) within 45
days of the end of each of its financial quarters (or any longer period
permitted by the Listing Rules).

 

17.2                        Form of financial statements

 

(a)                                 The Company must ensure that each set of
financial statements supplied under this Agreement gives (if audited) a true and
fair view of, or (if unaudited) fairly represents, the financial condition
(consolidated or otherwise) of the Company as at the date to which those
financial statements were drawn up.

 

(b)                                 The Company must notify the Facility Agent
of any change to the manner in which its audited consolidated financial
statements are prepared.

 

(c)                                  If requested by the Facility Agent, the
Company must supply to the Facility Agent:

 

(i)                                     a full description of any change
notified under paragraph (b) above; and

 

58

--------------------------------------------------------------------------------


 

(ii)                                  sufficient information in form and
substance as may be reasonably required by the Facility Agent, to enable the
Lenders to determine whether Clause 18 (Financial covenants) has been complied
with and make an accurate comparison between the financial position indicated in
those financial statements and the relevant audited consolidated financial
statements.

 

Any reference in this Agreement to “financial statements” shall be construed as
a reference to the financial statements of the Company adjusted to reflect any
change in the basis upon which the relevant audited consolidated financial
statements were prepared.

 

(d)                                 If there is any change in the basis on which
the audited financial statements of the Company are prepared and if requested by
the Facility Agent or the Company, the Company and the Facility Agent must enter
into discussions for a period of not more than 30 days with a view to agreeing
any amendments required to be made to this Agreement to place the Company and
the Lenders in the same position as they would have been in if the change had
not happened.

 

(e)                                  If the Company provides any notification
under paragraph (b) above it must ensure that its audited financial statements
provide an explanation from the Auditors which is consistent with any
description provided by the Company under paragraph (c) above for any change to
the manner in which the Company’s audited consolidated financial statements are
prepared.

 

17.3                        Compliance Certificate

 

(a)                                 The Company must supply to the Facility
Agent, with each set of its financial statements sent to the Facility Agent
under this Agreement, a Compliance Certificate setting out (in reasonable
detail) computations as to compliance with Clause 18 (Financial covenants) as at
the date as at which those financial statements were drawn up.

 

(b)                                 Each Compliance Certificate must be signed
by the chief financial officer of the Company.

 

17.4                        Auditors

 

(a)                                 The Company must ensure that at all times
the Auditors are appointed to audit its consolidated annual financial
statements.

 

(b)                                 The Company may only replace its Auditors
only with another internationally recognised firm of certified public
accountants.

 

(c)                                  If, at any time after an Event of Default
occurs, the Facility Agent wishes to discuss the financial position of any
member of the Restricted Group with the Auditors, the Facility Agent may notify
the Company, stating the questions or issues which the Facility Agent wishes to
discuss with the Auditors.  In this event, the Company must ensure that the
Auditors are authorised (at the expense of the Company) to discuss the financial
position of each member of the Restricted Group with the Facility Agent on
request from the Facility Agent in the presence of one or more representatives
of the Company designated by the Company.

 

17.5                        Information - miscellaneous

 

(a)                                 Subject paragraph (b) below, the Company
must supply to the Facility Agent, in sufficient copies for all the Lenders if
the Facility Agent so requests:

 

(i)                                     at the same time as they are despatched,
copies of all material documents despatched by the Company or by any member of
the Restricted Group to any class or classes of its creditors to which it owes
Financial Indebtedness, for each such class of creditors, in an aggregate
principal amount exceeding US$20,000,000;

 

59

--------------------------------------------------------------------------------


 

(ii)                                  promptly upon becoming aware of them,
details of any current, threatened or pending litigation, arbitration or
administrative proceedings against any member of the Restricted Group which
have, or may reasonably be expected to have, a Material Adverse Effect;

 

(iii)                               promptly upon becoming aware of them,
details of any authorisations as referred to in Subclause 19.2 (Authorisations)
obtained or effected being amended, renewed or otherwise modified, or any
authorisations not being obtained or effected when required or ceasing to be in
effect;

 

(iv)                              promptly on request, a list of the then
current Unrestricted Subsidiaries and Dormant Subsidiaries;

 

(v)                                 promptly on request, such further
information regarding the financial condition, business and operations of any
member of the Company Group as any Finance Party through the Facility Agent may
reasonably request; and

 

(vi)                              promptly, notice of any change in authorised
signatories of any Obligor signed by a director or company secretary of such
Obligor accompanied by specimen signatures of any new authorised signatories.

 

(b)                                 The Company shall not be required to supply
any information requested by the Facility Agent under paragraph (a) above if the
provision of such information by the Company:

 

(i)                                     is not permitted under the Listing
Rules or any applicable law or other regulation; or

 

(ii)                                  could reasonably be expected to result in
the Company, under any applicable law or regulation, being obliged to make an
announcement or disclose information under the Listing Rules or otherwise to its
shareholders in circumstances where it would not otherwise be required to make
such an announcement or disclosure.

 

(c)                                  The Company must provide:

 

(i)                                     an annual valuation of the MGM Macau
and, following the MGM Cotai Opening Date, the MGM Cotai, prepared by Savills
(Macau) Limited or such other valuer appointed by the Company and approved by
the Facility Agent (acting reasonably); and

 

(ii)                                  for the period from and including the date
the Cotai Land has been gazetted to and including the MGM Cotai Opening Date,
within 45 days after each Accounting Date, a report setting out the progress of
the construction of the MGM Cotai in reasonable detail, (including, without
limitation, the construction costs) for the consecutive three month period prior
to that Accounting Date.

 

17.6                        Notification of Default and breach of certain
representations

 

The Company must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 

17.7                        Financial year and quarter end

 

The Company must not change its financial year or any financial quarter end
unless required to do so by applicable law or by applicable auditing or
financial standards.

 

60

--------------------------------------------------------------------------------


 

17.8                        Customer due diligence requirements

 

(a)                                 Each Obligor must, as soon as reasonably
practicable following a request of any Finance Party supply to that Finance
Party any documentation or other evidence which is reasonably requested by that
Finance Party (whether for itself, on behalf of any Finance Party or any
prospective new Lender) to enable a Finance Party or prospective new Lender to
carry out and be satisfied with the results of all relevant applicable customer
due diligence requirements.

 

(b)                                 Each Lender must, promptly on the request of
the Facility Agent, supply to the Facility Agent any documentation or other
evidence which is reasonably required by the Facility Agent to carry out and be
satisfied with the results of all customer due diligence requirements.

 

18.                               FINANCIAL COVENANTS

 

18.1                        Financial covenant definitions

 

In this Clause:

 

EBITDA means, for any period, Net Income for such period adjusted by:

 

(a)                                 adding, without duplication and to the
extent deducted in arriving at Net Income, the sum of:

 

(i)            Non-Gaming Tax;

 

(ii)           amortisation or write-off of debt discount and debt issuance
costs and interest, commissions, discounts and other fees and charges associated
with Financial Indebtedness (including the Loans);

 

(iii)          depreciation and amortisation expense;

 

(iv)          amortisation of intangibles (including goodwill);

 

(v)           the aggregate of all non-cash items which otherwise have the
effect of decreasing Net Income;

 

(vi)          any foreign currency exchange losses; and

 

(vii)         any extraordinary expenses or losses; and

 

(b)                                 subtracting, without duplication and to the
extent included in determining such Net Income, the sum of:

 

(i)            interest income;

 

(ii)           the aggregate of all non-cash items which otherwise have the
effect of increasing Net Income;

 

(iii)          any foreign currency exchange gains; and

 

(iv)          any extraordinary income or gains,

 

in each case with such adjustments being determined in accordance with IFRS,
consistently applied.

 

61

--------------------------------------------------------------------------------


 

Interest Charges means for any period, capitalised and non-capitalised interest
in respect of Financial Indebtedness of the Restricted Group during that period
(eliminating inter-company items) and any fees payable under Subclause 23.2
(Revolving Credit Commitment Fee) and Subclause 23.3 (Fees payable in respect of
Letters of Credit) during that period, in each case determined in accordance
with IFRS, consistently applied.

 

Interest Coverage Ratio means, on an Accounting Date, the ratio of:

 

(a)                                 EBITDA; to

 

(b)                                 Interest Charges,

 

in each case, for the 12 month period ending on that Accounting Date.

 

Leverage Ratio means, on any Accounting Date, the ratio of:

 

(a)                                 Total Debt on that Accounting Date; to

 

(b)                                 EBITDA for the 12 month period ending on
that Accounting Date.

 

Net Income means, for any period, the consolidated net income (or loss) of the
Company for such period, determined in accordance with IFRS consistently
applied, excluding that portion of such net income attributable to Unrestricted
Subsidiaries (until it has been distributed in cash to members of the Restricted
Group) and all losses attributable to Unrestricted Subsidiaries.

 

Non-Gaming Tax means, for any period, income tax other than gaming tax and other
obligatory social contributions in respect of gaming concessions and deducted in
arriving at Net Income for that period.

 

Total Debt means, at any time, the aggregate principal amount of all Financial
Indebtedness of the Restricted Group other than:

 

(a)                                 any Financial Indebtedness under the
Performance Bond Facility (except to the extent of actual drawings thereunder);

 

(b)                                 any Financial Indebtedness owed to another
member of the Restricted Group;

 

(c)                                  any Financial Indebtedness of the
Restricted Group on non-recourse terms; and

 

(d)                                 any Financial Indebtedness up to an
aggregate amount of US$500,000,000 or its equivalent falling under paragraph (j)
of the definition of “Financial Indebtedness” which has been incurred by a
member of the Restricted Group in respect of and to the extent required under
any bond facility which is procured in relation to any contractor’s lien over
assets of the Restricted Group except:

 

(i)            to the extent that any member of the Restricted Group is in
default (howsoever described) under such bond facility; or

 

(ii)           where any such Financial Indebtedness does not constitute current
liabilities of the member of the Restricted Group.

 

provided that, in determining Total Debt, Financial Indebtedness arising from
derivative transactions will be included solely to the extent of the net
mark-to-market liability of the Restricted Group under those transactions,
unless a termination or similar amount in respect of that derivative transaction
is due and unpaid by a member of the Restricted Group, in which case the amount
unpaid will be used to calculate its amount.

 

62

--------------------------------------------------------------------------------


 

18.2                        Interpretation

 

(a)                                 Each accounting term used in this Clause is
to be construed in accordance with the principles applied in connection with the
Original Financial Statements.

 

(b)                                 Any amount in a currency other than Hong
Kong Dollars is to be taken into account at:

 

(i)                                     its Hong Kong Dollar equivalent on the
day the relevant amount falls to be calculated; or

 

(ii)                                  if the amount is to be calculated on the
last day of a financial period of the Company, its amount in Hong Kong Dollars
based on the relevant rates of exchange used by the Company in, or in connection
with, its financial statements for that period.

 

18.3                        Leverage Ratio

 

The Company must ensure that the Leverage Ratio does not, on each Accounting
Date, exceed the ratio indicated in the table below opposite that Accounting
Date:

 

Accounting Date

 

Leverage Ratio

 

Each Accounting Date prior to the first anniversary of the MGM Cotai Opening
Date

 

4.50 to 1.00

 

Each Accounting Date after the first anniversary of the MGM Cotai Opening Date

 

4.00 to 1.00

 

 

18.4                        Interest Coverage Ratio

 

The Company must ensure that, on any Accounting Date, the Interest Coverage
Ratio is not less than 2.50 to 1.

 

19.                               GENERAL COVENANTS

 

19.1                        General

 

(a)                                 Each Obligor agrees, for the benefit of each
Finance Party, to be bound by the covenants set out in this Clause.

 

(b)                                 Where a covenant is expressed to apply to
any member of the Company Group which is not an Obligor, each Obligor must
ensure that its Subsidiaries which are members of the Company Group but which
are not Obligors perform that covenant.

 

19.2                        Authorisations

 

(a)                                 Each Obligor must promptly:

 

(i)                                     obtain, maintain in full force and
effect and comply with the terms; and

 

(ii)                                  supply certified copies to the Facility
Agent,

 

63

--------------------------------------------------------------------------------


 

of any authorisation required under any law or regulation to enable it to
perform its obligations under, or for the validity or enforceability of, any
Transaction Document and the transaction contemplated by it.

 

(b)                                 Each Obligor must promptly:

 

(i)                                     obtain, maintain and comply with the
terms; and

 

(ii)                                  upon request, supply certified copies to
the Facility Agent,

 

of any authorisation required under any law or regulation to enable it to carry
on its business in the ordinary course of business.

 

19.3                        Compliance

 

(a)                                 Each Obligor must comply in all respects
with all laws and regulations to which it is subject where failure to do so
constitutes or could be reasonably be expected to constitute a Material Adverse
Effect.

 

(b)                                 Each Obligor must comply in all material
respects with its obligations under the Transaction Documents (other than a
Finance Document) to which it is a party.

 

19.4                        Pari passu ranking

 

Each Obligor must ensure that its payment obligations under the Finance
Documents at all times rank at least pari passu with all its other present and
future unsecured payment obligations, except for obligations mandatorily
preferred by law applying to companies generally in its jurisdiction of
formation or any other jurisdiction where it carries on business.

 

19.5                        Negative pledge

 

(a)                                 Except for any Permitted Security, no
Obligor may create or allow any Security Interest to exist on any of its assets.

 

(b)                                 Except for any Permitted Security, no member
of the Restricted Group may:

 

(i)                                     sell, transfer or otherwise dispose of
any of its assets on terms where it is or may be leased to or re-acquired or
acquired by a member of the Restricted Group or any of its related entities;

 

(ii)           enter into any arrangement under which money or the benefit of a
bank or other account may be applied, set-off or made subject to a combination
of accounts; or

 

(iii)          enter into any other preferential arrangement having a similar
effect,

 

in circumstances where the transaction is entered into primarily as a method of
raising Financial Indebtedness or of financing the acquisition of an asset.

 

19.6                        Disposals

 

(a)                                Except as provided below, no member of the
Restricted Group may, either in a single transaction or in a series of
transactions and whether related or not, dispose of all or any part of any asset
which:

 

(i)            constitutes part of the land and/or buildings constituting the
MGM Macau or, after its construction, the land and/or buildings constituting the
MGM Cotai or, in respect of the land and/or buildings constituting part of the
MGM Macau or the MGM Cotai, comprises any share or equity interest in any person
that owns such land and/or buildings; or

 

64

--------------------------------------------------------------------------------


 

(ii)                                  is necessary for the continued operation
of the business conducted at the MGM Macau or, after its construction, the MGM
Cotai in the manner contemplated by Subclause 19.8 (Continuation of business of
Principal Resorts).

 

(b)                                 Subparagraph (a)(i) above does not apply to
any disposal:

 

(i)            constituted by a Security Interest that is a Permitted Security;

 

(ii)           required as a result of any dedication of minor strips and gores
of land to any Governmental Agency for public purposes; or

 

(iii)          which is a Permitted Lease.

 

19.7                        Re-designation of Restricted Subsidiaries

 

The Company may designate any Restricted Subsidiary which:

 

(a)                                 is not MGMGP; and

 

(b)                                 does not own any interest in any equity
securities of any Restricted Subsidiary, or any interest in the Principal
Resorts or their respective assets or operations to be an Unrestricted
Subsidiary,

 

provided that:

 

(i)                                    no Default is outstanding on the date of
such Re-designation or would occur as a result of that Re-designation; and

 

(ii)                                 the Company has delivered to the Facility
Agent a Restricted Payment Certificate at least five Business Days prior to that
Re-designation demonstrating that the Re-designation constitutes a Permitted
Restricted Payment; and

 

(iii)                              the Company has notified the Facility Agent
of the date the Re-designation will take effect if the conditions in this
Subclause are satisfied.

 

19.8                        Continuation of business of Principal Resorts

 

The Company must ensure that the Restricted Group continues to own and operate
the MGM Macau and, after its construction, the MGM Cotai, as integrated casino
resorts.

 

19.9                        Mergers

 

No Obligor may enter into any amalgamation, merger or reconstruction other than
a Permitted Transaction and only if such amalgamation, merger or reconstruction
does not materially prejudice or adversely affect:

 

(a)                                 the ability of any Obligor to perform its
obligations under, or the validity or enforceability of, any Transaction
Document; or

 

(b)           the rights of the Finance Parties under the Finance Documents.

 

65

--------------------------------------------------------------------------------


 

19.10                 Environmental matters

 

(a)                                 Each member of the Restricted Group must:

 

(i)                                     comply with all Environmental Law;

 

(ii)                                  obtain, maintain and ensure compliance
with all requisite Environmental Approvals; and

 

(iii)                               implement procedures to monitor compliance
with and to prevent liability under any Environmental Law,

 

where failure to do so constitutes or could be reasonably be expected to
constitute a Material Adverse Effect or result in any liability for a Finance
Party.

 

(b)                                 Each Obligor must, promptly upon becoming
aware, notify the Facility Agent of:

 

(i)                                     any Environmental Claim started, or to
its knowledge, threatened; or

 

(ii)                                  any circumstances reasonably likely to
result in an Environmental Claim,

 

which has a Material Adverse Effect, or may reasonably be expected to either
have a Material Adverse Effect or result in any liability for a Finance Party.

 

19.11                 Permitted Swap Transactions

 

No member of the Restricted Group may enter into any derivative transaction
other than a Permitted Swap Transaction.

 

19.12                 Restricted Payments and Permitted Investments

 

No member of the Restricted Group may make:

 

(a)                                 any Restricted Payments other than Permitted
Restricted Payments; or

 

(b)                                 any Permitted Investment unless no Default
is outstanding and no Default would occur immediately after the making of that
Permitted Investment.

 

19.13                 IP Rights

 

(a)                                 Each member of the Restricted Group must
take such steps as are necessary and commercially reasonable (including, where
appropriate, the institution of legal proceedings) to prevent third parties
infringing the Restricted Group’s intellectual property rights.

 

(b)                                 The Company must ensure that it has the
legal right to use the trade name “MGM” in connection with the pursuit of its
resort casino business and other related lodging and ancillary businesses in
Macau.

 

19.14                 Insurances

 

(a)                                 In this Clause:

 

(i)                                     a prudent owner means a prudent owner
and operator of any business, and of assets of a type and size, similar in all
cases to those owned and operated by the relevant member of the Restricted Group
in a similar location; and

 

66

--------------------------------------------------------------------------------


 

(ii)                                  Insurance (the new Insurance) shall be on
reasonable commercial terms if (without prejudice to any other terms that may be
commercially reasonable) the premium payable in respect of the new Insurance is
not more than 125 per cent. of the premium paid by the Restricted Group for the
Insurance covering the same risks as the new Insurance in the immediately
preceding year.

 

(b)                                 Each member of the Restricted Group must
ensure that its Insurances:

 

(i)                                     are materially consistent with the
Insurances in place as of the Effective Date, provided that such Insurances may
be modified consistent with the availability of coverage in the international
insurance market on reasonable commercial terms;

 

(ii)                                  cover all risks that are required to be
insured against under any applicable law or regulation; and

 

(iii)                               cover all risks which a prudent owner would
insure against (as reasonably determined by the Company).

 

(c)                                  Each member of the Restricted Group must
ensure that the Insurances are with, or it has ultimate recourse in respect of
all insured losses under the Insurances to, an insurance company or underwriter
which is of international standing and is not a captive insurer which is a
member of the Restricted Group.

 

(d)                                 Each member of the Restricted Group must
ensure that its Insurances :

 

(i)                                     insure every tangible asset for its full
replacement value (less any deductibles in accordance with the terms of the
Insurances); and

 

(ii)                                  in the case of any other asset or risk,
provide cover up to a limit which a prudent owner would buy (as reasonably
determined by the Company).

 

For this purpose, replacement value means the cost of entirely rebuilding,
reinstating or replacing the relevant asset if it is completely destroyed,
together with all related fees and demolition costs.

 

(e)                                  Each member of the Restricted Group must
ensure that the Insurances taken out in respect of the Principal Resorts comply
with the following requirements:

 

(i)                                     the Restricted Group must be insured for
its own insurable interest, and separately from any other insured party, on a
basis that:

 

(A)                               any non-disclosure, misrepresentation or
breach by or on behalf of any one insured party will not prejudice the cover of
any other insured party; and

 

(B)                               insurers waive any right of subrogation
against any member of the Restricted Group or any Secured Party;

 

(ii)                                  the Restricted Group must be entitled to
claim directly for any insured loss suffered by it;

 

(iii)                               the Company must use reasonable endeavours
to ensure that its insurance broker delivers Broker’s Letter of Undertaking on
or before the expiry of a previous Broker’s Letter of Undertaking, in
substantially the same form as that previously delivered;

 

67

--------------------------------------------------------------------------------


 

(iv)                              each member of the Restricted Group must be
free to assign all amounts payable to it under each of its Insurances and all
its rights in connection with those amounts in favour of the Security Agent as
agent and trustee for the Secured Parties; and

 

(v)                                 no limits of cover purchased under any
Insurance are to be capable of being eroded below the limits which a prudent
owner would maintain by reason of claims from persons who are not members of the
Restricted Group.

 

(f)                                   Each member of the Restricted Group must:

 

(i)                                     promptly pay (or procure payment of) all
premiums and do anything which is necessary to keep each of its Insurances in
full force and effect for the term of the Insurances; and

 

(ii)                                  not do or allow anything to be done which
may (and promptly notify the Facility Agent of any event or circumstance which
does or is reasonably likely to) entitle any insurer of any of its Insurances to
repudiate, rescind or cancel it or to treat it as avoided in whole or in part or
otherwise decline any valid claim under it by or on behalf of that member of the
Restricted Group;

 

(iii)                               promptly notify the Facility Agent of any
event or occurrence giving rise to any aggregate loss or liability in excess of
US$10,000,000 (or its equivalent) in respect of which any member of the
Restricted Group is entitled to make one or more claim under any Insurance;

 

(iv)                              keep the Facility Agent advised of the
progress of any such claim; and

 

(v)                                 not compromise or settle any claim for less
than the amount claimed without the prior consent of the Facility Agent where
the aggregate loss or liability in respect of the event or occurrence concerned
is more than US$50,000,000 (or its equivalent).

 

(g)                                  If any member of the Restricted Group fails
to maintain any contract of insurance which it is required to maintain under
this Agreement in respect of the Principal Resorts the Facility Agent may
purchase the requisite insurance on its behalf. The Restricted Group must
immediately pay the costs and expenses of the Facility Agent or any of its
agents incurred in the purchase of that insurance.

 

19.15                 Transactions with Affiliates

 

(a)                                 No member of the Restricted Group may enter
into any transaction with any Affiliate which is not a Restricted Subsidiary
which:

 

(i)                                     does not comply with the Listing Rules;
or

 

(ii)                                  is not a Permitted Restricted Payment.

 

(b)                                 Each material transaction which is entered
into by any member of the Restricted Group and:

 

(i)                                     any person which is known by the Company
to be a holder (directly or indirectly) of more than five per cent. of the
issued share capital of the Company or an Affiliate of that person; or

 

(ii)                                  any Affiliate of the Restricted Group
which is not a member of the Restricted Group,

 

must either:

 

(A)                               comply with the Listing Rules; or

 

68

--------------------------------------------------------------------------------


 

(B)                              be on arm’s-length terms.

 

19.16                 Amendments to documents

 

(a)                                 Subject to paragraph (b) below, no member of
the Restricted Group may:

 

(i)                                     amend its memorandum or articles of
association or other constitutional documents; or

 

(ii)                                  amend, waive or replace any term of any
Concession Contract;

 

in a manner which will, or is reasonably likely to, affect the Obligors’ ability
to make payments under the Finance Documents or will otherwise materially and
adversely affect the interests of the Finance Parties under the Finance
Documents.

 

(b)                                 Subparagraph (a)(i) above does not apply to
any actions which are reasonably required to consummate a Permitted Transaction.

 

(c)                                  The Company must promptly supply to the
Facility Agent a copy of any amendment to or waiver of any of the documents
referred to in paragraph (a) above.

 

19.17                 Access

 

(a)                                 Subject to any applicable laws or
regulations restricting such actions, upon reasonable notice being given by the
Facility Agent, each member of the Restricted Group must allow any one or more
representatives of the Facility Agent or accountants or other professional
advisers (other than construction consultants) appointed by the Facility Agent
(at the Company’s expense) to have access during normal business hours to the
premises, assets, books and records of that member of the Restricted Group,
provided that any representative of that member of the Restricted Group may, if
they so choose, be present.

 

(b)                                 The Facility Agent may not give notice under
paragraph (a) above more than once every financial year unless it reasonably
believes that a Default is outstanding.

 

19.18                 Taxes

 

(a)                                 Each member of the Restricted Group must pay
all Taxes due and payable (or, where payments of Tax must be made by reference
to estimated amounts, such estimated Tax (calculated in good faith) as due and
payable for the relevant period) by it prior to the accrual of any fine or
penalty for late payment, unless (and only to the extent that):

 

(i)                                     payment of those Taxes is being
contested in good faith;

 

(ii)                                  adequate reserves are being maintained for
those Taxes and the costs required to contest them to the extent required by
IFRS; and

 

(iii)                               failure to pay those Taxes does not
constitute a Material Adverse Effect.

 

(b)                                 Neither Borrower may change its residence
for Tax purposes.

 

19.19                 Guarantees

 

(a)                                 Each member of the Restricted Group shall
procure that each of its Subsidiaries (other than MGMGP and those Subsidiaries
which are already Guarantors or which have been designated as an Unrestricted
Subsidiary in accordance with Subclause 19.7 (Re-designation of Restricted
Subsidiaries) or which are Dormant Subsidiaries) shall accede to this Agreement
as an Additional Guarantor within ten Business Days of the date upon which the
relevant person becomes a Subsidiary of the member of the Restricted Group.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Any member of the Company Group which is a
shareholder of any member of the Restricted Group must itself be a member of the
Restricted Group.

 

(c)                                  Each member of the Restricted Group shall,
within ten Business Days of the date upon which it ceases to be a Dormant
Subsidiary become an Additional Guarantor in the manner required by Subclause
27.9 (Additional Guarantors).

 

(d)                                 Paragraphs (a) and (c) do not apply if:

 

(i)                                     it is unlawful for the relevant person
to become a Guarantor; and

 

(ii)                                  that person becoming a Guarantor would
result in personal liability for that person’s directors or other management.

 

19.20                 Security

 

(a)                                 Subject to paragraph (b) below, each Obligor
must, to the fullest extent permitted under applicable law and regulation, on
acquiring any asset (including the establishment of any Operating Account),
execute and deliver to the Security Agent such further or additional Security
Documents (in form and substance satisfactory to the Facility Agent) in relation
to such asset as the Facility Agent may reasonably require.

 

(b)                                 Paragraph (a) does not apply to any asset
which:

 

(i)                                     is of a type which is not charged by the
then existing Security Documents;

 

(ii)                                  is not material to the business of that
member of the Restricted Group;

 

(iii)                               is any account described in paragraphs (a)
to (e) of the definition of “Operating Account”;

 

(iv)                              constitutes the share capital of any
Unrestricted Subsidiary; or

 

(v)                                 is the subject of a contract which an
Obligor is party to which contains restrictions which would be breached if the
relevant Obligor was to create security over that asset in accordance with
paragraph (a) above provided that such restrictions were not agreed to by any
Obligor in contemplation of the acquisition of the relevant asset.

 

(c)                                  Each Obligor must, promptly on establishing
any Operating Account which is not charged by the then existing Security
Documents, notify the Security Agent of the details of such Operating Account
and execute and deliver to the Security Agent such further or additional
Security Documents in relation to such accounts in form and substance reasonably
satisfactory to the Security Agent, provided that such Security Documents shall
permit that Obligor to retain operational control over such Operating Account
unless otherwise specified by the Facility Agent when an Event of Default has
occurred and is outstanding.

 

(d)                                 Each Obligor must promptly execute and
deliver to the Security Agent such further or additional Security Documents in
such form as the Facility Agent shall require creating an effective first
ranking fixed Security Interest over the shares in any entity which becomes a
member of the Restricted Group after the Effective Date.

 

70

--------------------------------------------------------------------------------


 

(e)                                  The Obligors need only perform their
obligations under paragraphs (a) to (d) above if it is not unlawful for the
relevant person to execute and deliver such Security Documents and that person
executing and delivering such Security Documents would not result in personal
liability for that person’s directors or other management.  Each Obligor must
use, and must procure that the relevant person uses, all reasonable endeavours
lawfully to avoid any such unlawfulness or personal liability.  This includes
agreeing to a limit on the amount secured.  The Facility Agent may (but shall
not be obliged to) agree to such a limit if, in its opinion, to do so might
avoid the relevant unlawfulness or personal liability.

 

(f)                                   Each Obligor must at its own expense,
execute and do all such assurances, acts and things as the Security Agent may
reasonably require:

 

(i)                                     to register any Security Documents in
any required register and for perfecting or protecting the security intended to
be afforded by the Security Documents; and

 

(ii)                                  if the Security Documents have become
enforceable, to facilitate the realisation of all or any part of the assets
which are subject to the Security Documents and the exercise of all powers,
authorities and discretions vested in the Security Agent or in any receiver of
all or any part of those assets,

 

and in connection therewith shall execute all transfers, conveyances,
assignments and releases of that property whether to the Security Agent or to
its nominees and give all notices, orders and directions which the Security
Agent may reasonably think expedient.

 

(g)                                  If Security Document is entered into after
the Effective Date, each Obligor shall procure that the documents listed in Part
2 of Schedule 2 (Conditions precedent documents) in respect of the Obligor
entering into such Security Document are promptly delivered to the Facility
Agent.

 

(h)                                 Without prejudice to the other provisions of
this Subclause, to the fullest extent permitted under applicable law and
regulation and by the policies of the Macau Government, the Company must ensure
that Security Interests over the assets associated with the MGM Cotai (including
the Cotai Land Concession Contract and shares in the Company Group member
holding the Cotai Land Concession Contract if such Company Group member is not
MGMGP) are granted in favour of the Secured Parties as soon as reasonably
practicable and on terms which are substantively consistent with the Security
Documents which create Security Interests in favour of the Secured Parties in
respect of the assets of the MGM Macau.

 

19.21                 OFAC

 

(a)                                 Each member of the Company Group must ensure
that:

 

(i)                                     it is not subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (OFAC); and

 

(ii)                                  subject to paragraph (d) below, on the
Effective Date, none of its directors, officers, agents, employees or affiliates
(as defined in Rule 405 under the U.S. Securities Act of 1933, as amended) (a
relevant OFAC person) are subject to any U.S. sanctions administered by OFAC.

 

(b)                                 No member of the Restricted Group shall
directly or indirectly use the proceeds of the Facilities, or lend, contribute
or otherwise make available such proceeds to any other person or entity, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

71

--------------------------------------------------------------------------------


 

(c)                                  Without prejudice to paragraph (b) above,
none of the funds or assets of any Borrower that are used to pay any amount due
pursuant to this Agreement shall constitute funds knowingly obtained from
transactions with or relating to Designated Persons or countries which are the
subject of sanctions under any sanctions laws and regulations, including but not
limited to, Iran, Sudan, Cuba, Myanmar, Syria, and North Korea.

 

(d)                                 An Obligor will not be in breach of
subparagraph (a)(ii) above if the relevant member of the Company Group does not
have knowledge that the relevant OFAC person is subject to U.S. Sanctions
administered by OFAC on the Effective Date.

 

(e)                                  Each member of the Company Group must
ensure that:

 

(i)                                     it has in place customary procedures
designed to identify if any of its directors, officers and agents, at the time
of its engagement with or appointment of such relevant OFAC persons, is subject
to any U.S. sanctions administered by OFAC; and

 

(ii)                                  it will terminate its engagement with or
appointment of any of its relevant OFAC person promptly upon any Company Group
having knowledge that such relevant OFAC person being subject to any U.S.
sanctions administered by OFAC.

 

19.22                 FCPA

 

(a)                                 Each member of the Company Group must ensure
that:

 

(i)                                     it does not: and,

 

(ii)                                  subject to paragraph (b) below, none of
its directors, officers, agents, employees or other persons associated with or
acting on behalf of any member of the Company Group (a relevant FCPA person)
shall,

 

use any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; make any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; violate any provision of the U.S. Foreign Corrupt
Practices Act of 1977 (the FCPA); or make any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment prohibited under any applicable law
or regulation equivalent to the FCPA.

 

(b)                                 An Obligor will not be in breach of
subparagraph (a)(ii) above if the relevant member of the Company Group does not
have knowledge that the relevant FCPA Person is engaged in any of the activities
set out in paragraph (a) above.

 

(c)                                  Each member of the Company Group must
ensure that:

 

(i)                                     it has in place customary procedures
designed to monitor the engagement by its directors, officers and employees in
any of the activities set out in subparagraph (a) above; and

 

(ii)                                  it will terminate its engagement with or
appointment of any of its relevant FCPA person promptly upon any Company Group
having knowledge that that relevant FCPA person has engaged in any of the
activities set out in subparagraph (a) above.

 

19.23                Money Laundering Laws

 

(a)                                 Each member of the Company Group must ensure
that:

 

72

--------------------------------------------------------------------------------


 

(i)                                     it is in material compliance with all
applicable anti-money laundering laws (including but not limited to applicable
financial record keeping and reporting requirements and money laundering
statutes in Macau, and, to the best of its knowledge and belief, all
jurisdictions in which it conducts business or which are otherwise applicable to
it) and all applicable rules, regulations and guidelines issued, administered or
enforced by any Governmental Agency pursuant to such laws (collectively, Money
Laundering Laws);

 

(ii)                                  on the Effective Date, no action, suit or
proceeding by or before any court or Governmental Agency, authority or body or
any arbitrator involving any member of the Company Group with respect to Money
Laundering Laws is pending and, subject to paragraph (b) below, no such actions,
suits or proceedings are threatened or contemplated; and

 

(iii)                               on the date of each Request, there is no
such action, suit or proceeding pending which may reasonably be expected to have
a Material Adverse Effect.

 

(b)                                 An Obligor will not be in breach of
subparagraph (a)(ii) above in respect of the actions, suits or proceedings
referred to therein if the relevant member of the Company Group does not have
knowledge of the relevant actions, suits or proceedings on the Effective Date.

 

(c)                                  Each member of the Company Group must be in
material compliance with the U.S. International Money Laundering Abatement and
the U.S. Terrorism Financing Act of 2001.

 

19.24                 Anti-Terrorism Laws

 

(a)                                 Subject to paragraph (b) below, no member of
the Company Group shall, nor shall any of their respective brokers or other
agents acting or benefiting in any capacity in connection any Loan:

 

(i)                                     be in violation of any Anti-Terrorism
Law;

 

(ii)                                  be a Designated Person; or

 

(iii)                               deal in any property or interest in property
blocked pursuant to any Anti-Terrorism Law.

 

(b)                                 An Obligor will not be in breach of
subparagraph (a) above in respect of the circumstances or activities of any
brokers or agents of the Company Group which are restricted under subparagraphs
(a)(i) to (a)(iii) above (inclusive) if that Obligor does not have knowledge of
the relevant circumstances or activities.

 

(c)                                  Each member of the Company Group must
ensure that:

 

(i)                                     it has in place customary procedures
designed to identify, at the time of engagement with or appointment of its
broker or agent acting or benefiting in any capacity in connection with any
Loan, if any of the circumstances or activities that are restricted under
subparagraphs (a)(i) to (a) (iii) above applies to or is undertaken by such
broker or agent; and

 

(ii)                                  it will terminate its engagement with or
appointment of any such broker or agent promptly upon any Company Group having
knowledge that any of the circumstances or activities that are restricted under
subparagraphs (a)(i) to (a) (iii) above applies to or is undertaken by that
broker or agent.

 

73

--------------------------------------------------------------------------------


 

20.                               DEFAULT

 

20.1                        Events of Default

 

Each of the events or circumstances set out in this Clause (other than Subclause
20.12 (Acceleration)) is an Event of Default.

 

20.2                        Non-payment

 

(a)                                 An Obligor does not pay on the due date any
amount of principal payable by it under the Finance Documents in the manner
required under the Finance Documents.

 

(b)                                 An Obligor does not pay any amount of
interest or fees payable by it under the Finance Documents in the manner and on
the date required under the Finance Documents within five days of that date.

 

(c)                                  An Obligor does not pay any other amount
payable by it under the Finance Documents in the manner required under the
Finance Documents within ten days of the date of a demand by any Finance Party
to whom the amount (or part of the amount) is due or the Facility Agent on
behalf of the relevant Finance Party to whom the amount (or part of the amount)
is due.

 

20.3                        Breach of other obligations

 

(a)                                 An Obligor does not comply with any term of
Clause 18 (Financial covenants), Subclause 19.4 (Pari passu ranking) to
Subclause 19.9 (Mergers), Subclause 19.12 (Restricted Payments and Permitted
Investments), Subclause 19.16(a)(i) (Amendments to documents) and Subclause
19.17 (Access).

 

(b)                                 An Obligor does not comply with any term of
the Finance Documents (other than any term referred to in Subclause 20.2
(Non-payment) or in paragraph (a) above), unless the non-compliance:

 

(i)                                     is capable of remedy; and

 

(ii)                                  is remedied within 30 days of the earlier
of the Facility Agent giving notice of the failure to comply with the Company
and any Obligor becoming aware of the non-compliance.

 

20.4                        Misrepresentation

 

A representation or warranty made or deemed to be repeated by an Obligor in any
Finance Document or in any certificate, document or financial or other statement
delivered by or on behalf of any Obligor at any time under or in connection with
any Finance Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed to be repeated and the events or omissions
giving rise to such misrepresentation, if capable of remedy and such delay in
remedying could not otherwise reasonably be expected to have a Material Adverse
Effect, are not remedied so that the original representation or statement is
true and correct in all material respects to the reasonable satisfaction of the
Facility Agent on the day falling 30 days after any Obligor becomes aware of
such representation.

 

20.5                        Cross-default

 

Any of the following occurs in respect of a member of the Restricted Group:

 

(a)                                 any of its Financial Indebtedness is not
paid when due (after the expiry of any originally applicable grace period);

 

74

--------------------------------------------------------------------------------


 

(b)                                 any of its Financial Indebtedness:

 

(i)                                     becomes prematurely due and payable;

 

(ii)                                  is placed on demand; or

 

(iii)                               is capable of being declared by or on behalf
of a creditor to be prematurely due and payable or of being placed on demand,

 

in each case, as a result of an event of default or any provision having a
similar effect to an event of default (howsoever described); or

 

(c)                                  any commitment for its Financial
Indebtedness is cancelled or suspended as a result of an event of default or any
provision having a similar effect (howsoever described),

 

unless the aggregate amount of Financial Indebtedness referred to in
subparagraphs (a) to (c) above does not exceed US$50,000,000 (or its
equivalent).

 

20.6                        Insolvency

 

(a)                                 A Borrower or the Restricted Group (taken as
a whole) is deemed for the purposes of any applicable law to be, unable to pay
its debts as they fall due or insolvent.

 

(b)                                 Any Obligor admits its inability to pay its
debts as they fall due.

 

(c)                                  Any Obligor suspends making payments on any
of its debts or announces an intention to do so.

 

(d)                                 Any indebtedness of any Obligor the
aggregate amount of which exceeds US$50,000,000 (or its equivalent) is subject
to a moratorium.

 

(e)                                  Any Security Interest is enforced over any
of the assets of any Obligor where the indebtedness which is secured by such
Security Interests (when aggregated with the indebtedness which is secured by of
all other assets of the Obligors over which any Security Interest has also been
enforced) exceeds US$50,000,000 (or its equivalent).

 

20.7                        Insolvency proceedings

 

(a)                                 Except as provided below, any of the
following occurs in respect of any Obligor:

 

(i)                                     any step is taken with a view to the
suspension of payments, a moratorium or a composition, compromise, assignment or
similar arrangement with any of its creditors;

 

(ii)                                  a meeting of its shareholders, directors
or other officers is convened for the purpose of considering any resolution for,
to petition for or to file documents with a court or any registrar for, its
winding-up, administration or dissolution or any such resolution is passed;

 

(iii)                               any person presents a petition, or files
documents with a court or any registrar, for its winding-up, administration,
dissolution or reorganisation (by way of voluntary arrangement, scheme of
arrangement or otherwise);

 

(iv)                              an order for its winding-up, administration or
dissolution is made;

 

75

--------------------------------------------------------------------------------


 

(v)                                 any liquidator, trustee in bankruptcy,
judicial custodian, compulsory manager, receiver, administrative receiver,
administrator or similar officer is appointed in respect of it or any of its
assets;

 

(vi)                              its shareholders, directors or other officers
request the appointment of, or give written notice of their intention to
appoint, a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrative receiver, administrator or similar officer; or

 

(vii)                           any other analogous step or procedure is taken
in any jurisdiction.

 

(b)                                 Paragraph (a) above does not apply to:

 

(i)                                     any step or procedure which is part of a
Permitted Transaction; or

 

(ii)                                  a petition for winding-up presented by a
creditor which is being contested in good faith and with due diligence and is
discharged or struck out within 60 days.

 

20.8                        Creditors’ process

 

Any attachment, sequestration, distress, execution or analogous event by any
creditor or creditors of any member of the Restricted Group occurs in respect of
a payment obligation in an aggregate amount which exceeds US$50,000,000 (or its
equivalent) is not discharged within 14 days.

 

20.9                        Effectiveness of Transaction Documents

 

(a)                                 It is or becomes unlawful for any Obligor to
perform any of its obligations under the Finance Documents.

 

(b)                                 It is or becomes unlawful for any Obligor to
perform any of its material obligations under the Transaction Documents (other
than a Finance Document).

 

(c)                                  Any Transaction Document is not effective
or terminated in accordance with its terms (except for any termination pursuant
to a Permitted Transaction provided that immediately following that Permitted
Transaction an equivalent Transaction Document is entered into in form and
substance satisfactory to the Facility Agent and on terms which are
substantially the same as the terms of the relevant Transaction Document prior
to the Permitted Transaction) or following the expiry of any prescribed term of
that Transaction Document or is alleged by an Obligor to be ineffective in
accordance with its terms for any reason.

 

(d)                                 A Security Document does not create a
Security Interest it purports to create.

 

(e)                                  An Obligor repudiates or revokes a
Transaction Document or evidences an intention to repudiate or revoke a
Transaction Document to which it is a party.

 

20.10                 Expropriation

 

(a)                                 The authority or ability of the Company or
the Restricted Group to conduct its business is wholly or substantially
curtailed by any seizure, expropriation, nationalisation, intervention,
restriction or other action by or on behalf of any governmental, regulatory or
other authority or other person.

 

(b)                                Any temporary administrative intervention is
made by Macau pursuant to clause 79 of the Sub-Concession Contract and is not
discharged within 30 Business Days of such intervention or, within such period,
the Macau Government takes any steps for the unilateral rescission of the
Sub-Concession Contract.

 

76

--------------------------------------------------------------------------------


 

20.11                 Judgments

 

Any one or more judgments or orders is made against any member of the Restricted
Group involving an aggregate liability (not paid or fully covered by Insurance)
which exceeds US$50,000,000 (or its equivalent) unless all those judgments and
orders are vacated, discharged or stayed pending appeal within 30 days of their
being made.

 

20.12                 Acceleration

 

(a)                                 If an Event of Default is outstanding, the
Facility Agent may, and must if so instructed by the Majority Lenders, by notice
to the Company:

 

(i)                                     cancel all or any part of the Total
Commitments;  or

 

(ii)                                  declare that all or part of any amounts
outstanding under the Finance Documents are:

 

(A)                               immediately due and payable;

 

(B)                               payable on demand by the Facility Agent acting
on the instructions of the Majority Lenders;

 

(C)                               declare that cash cover in respect of each
Letter of Credit is immediately due and payable at which time it shall become
immediately due and payable; or

 

(D)                               declare that cash cover in respect of each
Letter of Credit is payable on demand at which time it shall immediately become
due and payable on demand by the Facility Agent on the instructions of the
Majority Lenders.

 

Any notice given under this Subclause will take effect in accordance with its
terms.

 

(b)                                 If an Event of Default is outstanding, the
Facility Agent may, and must if so instructed by the Majority Lenders, instruct
the Security Agent to enforce the security over any or all of the assets secured
by the Security Documents in accordance with the Security Trust and
Intercreditor Deed.

 

21.                               THE ADMINISTRATIVE PARTIES

 

21.1                        Appointment and duties of the Facility Agent

 

(a)                                 Each Finance Party (other than the Facility
Agent) irrevocably appoints the Facility Agent to act as its agent under and in
connection with the Finance Documents.

 

(b)                                 Each Finance Party irrevocably authorises
the Facility Agent to:

 

(i)                                     perform the duties and to exercise the
rights, powers and discretions that are specifically given to it under the
Finance Documents, together with any other incidental rights, powers and
discretions; and

 

(ii)                                  enter into and deliver each Finance
Document expressed to be entered into by the Facility Agent.

 

(c)                                  The Facility Agent has only those duties
which are expressly specified in the Finance Documents.  Those duties are solely
of a mechanical and administrative nature.

 

77

--------------------------------------------------------------------------------


 

21.2                        The Arrangers

 

(a)                                 Except as specifically provided in this
Agreement, no Arranger has any obligations of any kind to any other Party in
connection with any Finance Document.

 

(b)                                 If any person ceases to be a Lender pursuant
to the terms of this Agreement and that person is also an Arranger, that person
will cease to be Arranger at the same time as it ceases to be a Lender provided
that that person shall be entitled to the continuing benefit of this Clause for
the period during which they were an Arranger.

 

21.3                        No fiduciary duties

 

Except as specifically provided in a Finance Document:

 

(a)                                 nothing in the Finance Documents makes an
Administrative Party a trustee or fiduciary for any other Party or any other
person; and

 

(b)                                 no Administrative Party need hold in trust
any moneys paid to it or recovered by it for a Party in connection with the
Finance Documents or be liable to account for interest on those moneys.

 

21.4                        Individual position of an Administrative Party

 

(a)                                 If it is also a Lender, each Administrative
Party has the same rights and powers under the Finance Documents as any other
Lender and may exercise those rights and powers in the same way as any other
Lender, notwithstanding that it may also be an Administrative Party.

 

(b)                                 Each Administrative Party may:

 

(i)                                     carry on any business with an Obligor or
its related entities (including acting as an agent or a trustee for any other
financing); and

 

(ii)                                  retain any profits or remuneration it
receives under the Finance Documents or in relation to any other business it
carries on with an Obligor or its related entities.

 

21.5                        Reliance

 

The Facility Agent may:

 

(a)                                 rely on any notice or document believed by
it to be genuine and correct and to have been signed by, or with the authority
of, the proper person;

 

(b)                                 rely on any statement made by any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify;

 

(c)                                  assume, unless the context otherwise
requires, that any communication made by an Obligor is made on behalf of and
with the consent and knowledge of each Obligor;

 

(d)                                 engage, pay for and rely on professional
advisers selected by it (including those representing a Party other than the
Facility Agent); and

 

(e)                                  act under the Finance Documents through its
personnel and agents.

 

78

--------------------------------------------------------------------------------


 

21.6                        Majority Lenders’ instructions

 

(a)                                 The Facility Agent is fully protected if it
acts on the instructions of the Majority Lenders in the exercise of any right,
power or discretion or any matter not expressly provided for in the Finance
Documents.  Any such instructions given by the Majority Lenders will be binding
on all the Lenders.  In the absence of instructions, the Facility Agent may act
as it considers to be in the best interests of all the Lenders.

 

(b)                                 The Facility Agent may assume that unless it
has received notice to the contrary, any right, power, authority or discretion
vested in any Party or the Majority Lenders has not been exercised.

 

(c)                                  The Facility Agent may refrain from acting
in accordance with the instructions of the Majority Lenders (or, if appropriate,
the Lenders) until it has received security satisfactory to it, whether by way
of payment in advance or otherwise, against any liability or loss which it may
incur in complying with the instructions.

 

(d)                                 The Facility Agent is not authorised to act
on behalf of a Lender (without first obtaining that Lender’s consent) in any
legal or arbitration proceedings in connection with any Finance Document, unless
the legal or arbitration proceedings relate to:

 

(i)                                     the perfection, preservation or
protection of rights under the Security Documents; or

 

(ii)                                  the enforcement of any Security Document.

 

21.7                        Responsibility

 

(a)                                 No Administrative Party is responsible for
the adequacy, accuracy or completeness of any statement or information (whether
written or oral) made in or supplied in connection with any Finance Document by
any person other than that Administrative Party.

 

(b)                                 No Administrative Party is responsible for
the legality, validity, effectiveness, adequacy, completeness or enforceability
of any Finance Document or any other document.

 

(c)                                  Without affecting the responsibility of any
Obligor for information supplied by it or on its behalf in connection with any
Finance Document, each Lender confirms that it:

 

(i)                                     has made, and will continue to make, its
own independent appraisal of all risks arising under or in connection with the
Finance Documents (including the financial condition and affairs of each Obligor
and its related entities and the nature and extent of any recourse against any
Party or its assets); and

 

(ii)                                  has not relied exclusively on any
information provided to it by any Administrative Party in connection with any
Finance Document or agreement entered into in anticipation of or in connection
with any Finance Document.

 

21.8                        Exclusion of liability

 

(a)                                 No Administrative Party is liable or
responsible to any other Finance Party for any action taken or not taken by it
in connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.

 

(b)                                No Party (other than the relevant
Administrative Party) may take any proceedings against any officers, employees
or agents of an Administrative Party in respect of any claim it might have
against that Administrative Party or in respect of any act or omission of any
kind by that officer, employee or agent in connection with any Finance
Document.  Any officer, employee or agent of an Administrative Party may rely on
this Subclause and enforce its terms under the Contracts (Rights of Third
Parties) Act 1999.

 

79

--------------------------------------------------------------------------------


 

(c)                                  The Facility Agent is not liable for any
delay (or any related consequences) in crediting an account with an amount
required under the Finance Documents to be paid by the Facility Agent if the
Facility Agent has taken all necessary steps as soon as reasonably practicable
to comply with the regulations or operating procedures of any recognised
clearing or settlement system used by the Facility Agent for that purpose.

 

(d)                                 (i)                                    
Nothing in this Agreement will oblige any Administrative Party to satisfy any
customer due diligence requirement in relation to the identity of any person on
behalf of any Finance Party.

 

(ii)                                  Each Finance Party confirms to each
Administrative Party that it is solely responsible for any customer due
diligence requirements it is required to carry out and that it may not rely on
any statement in relation to those requirements made by any other person.

 

21.9                        Default

 

(a)                                 The Facility Agent is not obliged to monitor
or enquire whether a Default has occurred.  The Facility Agent is not deemed to
have knowledge of the occurrence of a Default.

 

(b)                                 If the Facility Agent:

 

(i)                                     receives notice from a Party referring
to this Agreement, describing a Default and stating that the event is a Default;
or

 

(ii)                                  is aware of the non-payment of any
principal, interest or fee payable to a Finance Party (other than the Facility
Agent or an Arranger) under this Agreement,

 

it must promptly notify the other Finance Parties.

 

21.10                 Information

 

(a)                                 The Facility Agent must promptly forward to
the person concerned the original or a copy of any document which is delivered
to the Facility Agent by a Party for that person.

 

(b)                                 Except where a Finance Document specifically
provides otherwise, the Facility Agent is not obliged to review or check the
adequacy, accuracy or completeness of any document it forwards to another Party.

 

(c)                                  Except as provided above, the Facility
Agent has no duty:

 

(i)                                     either initially or on a continuing
basis to provide any Lender with any credit or other information concerning the
risks arising under or in connection with the Finance Documents (including any
information relating to the financial condition or affairs of any Obligor or its
related entities or the nature or extent of recourse against any Party or its
assets) whether coming into its possession before, on or after Effective Date;
or

 

(ii)                                  unless specifically requested to do so by
a Lender in accordance with a Finance Document, to request any certificate or
other document from any Obligor.

 

80

--------------------------------------------------------------------------------


 

(d)                                 In acting as the Facility Agent, the
Facility Agent will be regarded as acting through its agency division which will
be treated as a separate entity from its other divisions and departments.  Any
information acquired by the Facility Agent which, in its opinion, is acquired by
another division or department or otherwise than in its capacity as the Facility
Agent may be treated as confidential by the Facility Agent and will not be
treated as information possessed by the Facility Agent in its capacity as such.

 

(e)                                  The Facility Agent is not obliged to
disclose to any person any confidential information supplied to it by or on
behalf of a member of the Company Group solely for the purpose of evaluating
whether any waiver or amendment is required in respect of any term of the
Finance Documents.

 

(f)                                   Each Obligor irrevocably authorises the
Facility Agent to disclose to the other Finance Parties any information which,
in its opinion, is received by it in its capacity as the Facility Agent.

 

21.11                 Indemnities

 

(a)                                 Without limiting the liability of any
Obligor under the Finance Documents, each Lender must, subject to any right of
set-off in respect of any sum owing by the Facility Agent to that Lender,
indemnify the Facility Agent for that Lender’s Pro Rata Share of any loss or
liability incurred by the Facility Agent in acting as the Facility Agent (unless
the Facility Agent has been reimbursed by an Obligor under a Finance Document),
except to the extent that the loss or liability is caused by the Facility
Agent’s gross negligence or wilful misconduct.

 

(b)                                 If a Party owes an amount to the Facility
Agent under the Finance Documents, the Facility Agent may, after giving notice
to that Party:

 

(i)                                     deduct from any amount received by it
for that Party any amount due to the Facility Agent from that Party under a
Finance Document but unpaid; and

 

(ii)                                  apply that amount in or towards
satisfaction of the owed amount.

 

That Party will be regarded as having received the amount so deducted.

 

21.12                 Compliance

 

Each Administrative Party may refrain from doing anything (including disclosing
any information) which might, in its opinion, constitute a breach of any law or
regulation or be otherwise actionable at the suit of any person, and may do
anything which, in its opinion, is necessary or desirable to comply with any law
or regulation.

 

21.13                 Resignation of the Facility Agent

 

(a)                                 The Facility Agent may resign and appoint
any of its Affiliates as successor Facility Agent by giving notice to the other
Finance Parties and the Company.

 

(b)                                 Alternatively, the Facility Agent may resign
by giving 30 days’ notice to the Finance Parties and the Company, in which case
the Majority Lenders may appoint a successor Facility Agent.

 

(c)                                 If no successor Facility Agent has been
appointed under paragraph (b) above within 30 days after notice of resignation
was given, the Facility Agent may appoint a successor Facility Agent.

 

(d)                                 The persons appointing a successor Facility
Agent must, if practicable, consult with the Company prior to the appointment.

 

81

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding any failure or inability to
appoint a successor Facility Agent under paragraphs (b) or (c) above, the
resignation of the Facility Agent under paragraph (b) above shall become
effective at the end of the 30-day notice period referred to therein.

 

(f)                                   The resignation of the Facility Agent
under paragraph (a) above and the appointment of any successor Facility Agent
will both become effective only when the following conditions have been
satisfied:

 

(i)                                     the successor Facility Agent notifies
all the Parties that it accepts its appointment and executes and delivers to the
Facility Agent a duly completed Accession Agreement (as defined in the Security
Trust and Intercreditor Deed);

 

(ii)                                  the successor Facility Agent confirms that
the rights under the Finance Documents (and any related documentation) have been
transferred or assigned to it; and

 

(iii)                               no Finance Party (other than the Facility
Agent) has notified the Facility Agent that it is not satisfied with the credit
worthiness of the proposed successor Facility Agent within seven days of the
Facility Agent’s notification under paragraph (a) above.

 

On satisfaction of the conditions set out above the successor Facility Agent
will succeed to the position of the Facility Agent and the term Facility Agent
will mean the successor Facility Agent.

 

(g)                                  The retiring Facility Agent must, at its
own cost:

 

(i)                                     make available to the successor Facility
Agent those documents and records and provide any assistance as the successor
Facility Agent may reasonably request for the purposes of performing its
functions as the Facility Agent under the Finance Documents; and

 

(ii)                                  enter into and deliver to the successor
Facility Agent those documents and effect any registrations as may be required
for the transfer or assignment of all of its rights and benefits under the
Finance Documents to the successor Facility Agent.

 

(h)                                 An Obligor must, at its own cost take any
action and enter into and deliver any document which is required by the Facility
Agent to ensure that a Security Document provides for effective and perfected
Security Interests in favour of any successor Facility Agent.

 

(i)                                     Upon its resignation becoming effective,
this Clause will continue to benefit the retiring Facility Agent in respect of
any action taken or not taken by it in connection with the Finance Documents
while it was the Facility Agent, and, subject to paragraph (g) above, it will
have no further obligations under any Finance Document.

 

(j)                                    The Majority Lenders may, by notice to
the Facility Agent, require it to resign under paragraph (b) above.

 

21.14                 Resignation of the Issuing Bank

 

(a)                                 The Issuing Bank may resign and appoint any
of its Affiliates as successor Issuing Bank by giving notice to the other
Finance Parties and the Company.

 

(b)                                Alternatively, the Issuing Bank may resign by
giving 30 days’ notice to the Finance Parties and the Company, in which case the
Majority Lenders may appoint a successor Issuing Bank.

 

(c)                                  If no successor Issuing Bank has been
appointed under paragraph (b) above within 30 days after notice of resignation
was given, the Issuing Bank may appoint a successor Issuing Bank.

 

82

--------------------------------------------------------------------------------


 

(d)                                 The persons appointing a successor Issuing
Bank must, if practicable, consult with the Company prior to the appointment.

 

(e)                                  If no successor Issuing Bank has been
appointed prior to the end of the 30-day notice period referred to in paragraph
(b) above, the Company must pay all amounts owed to the Issuing Bank under the
Finance Documents and cancel all Letters of Credit issued under this Agreement
prior to the end of that 30-day period.

 

(f)                                   Notwithstanding any failure or inability
to appoint a successor Issuing Bank under paragraphs (b) or (c) above, and
provided the Company has complied with its obligations under paragraph (e)
above, the resignation of the Issuing Bank under paragraph (b) above shall
become effective at the end of the 30 day notice period referred to therein.

 

(g)                                  The resignation of the Issuing Bank under
paragraph (a) above and the appointment of any successor Issuing Bank will both
become effective only when the following conditions have been satisfied:

 

(i)                                     the Company irrevocably and
unconditionally paying all amounts owed to the Issuing Bank under the Finance
Documents;

 

(ii)                                  all existing Letters of Credit being
cancelled and replaced by new Letters of Credit to be issued by the successor
Issuing Bank on the date it succeeds to the position of Issuing Bank under this
Agreement;

 

(iii)                               the successor Issuing Bank notifies all the
Parties that it accepts its appointment and executes and delivers to the Issuing
Bank a duly completed Accession Agreement (as defined in the Security Trust and
Intercreditor Deed);

 

(iv)                              the successor Issuing Bank confirms that the
rights under the Finance Documents (and any related documentation) have been
transferred or assigned to it; and

 

(v)                                 no Finance Party (other than the Issuing
Bank) has notified the Facility Agent that it is not satisfied with the credit
worthiness of the proposed successor Issuing Bank within seven days of the
Issuing Bank ‘s notification under paragraph (a) above.

 

On satisfaction of the conditions set out above the successor Issuing Bank will
succeed to the position of the Issuing Bank and the term Issuing Bank will mean
the successor Issuing Bank.

 

(h)                                 The retiring Issuing Bank must, at its own
cost:

 

(i)                                     make available to the successor Issuing
Bank those documents and records and provide any assistance as the successor
Issuing Bank may reasonably request for the purposes of performing its functions
as the Issuing Bank under the Finance Documents; and

 

(ii)                                  enter into and deliver to the successor
Issuing Bank those documents and effect any registrations as may be required for
the transfer or assignment of all of its rights and benefits under the Finance
Documents to the successor Issuing Bank.

 

(i)                                     An Obligor must, at its own cost take
any action and enter into and deliver any document which is required by the
Issuing Bank to:

 

(i)                                     allow for the cancellation of existing
Letters of Credit and replacement of new Letters of Credit under subparagraph
(g)(ii) above; and

 

83

--------------------------------------------------------------------------------


 

(ii)                                  ensure that a Security Document provides
for effective and perfected Security Interests in favour of any successor
Issuing Bank.

 

(j)                                    Upon its resignation becoming effective,
this Clause will continue to benefit the retiring Issuing Bank in respect of any
action taken or not taken by it in connection with the Finance Documents while
it was the Issuing Bank, and, subject to paragraph (h), it will have no further
obligations under any Finance Document.

 

(k)                                 The Majority Lenders may, by notice to the
Issuing Bank, require it to resign under paragraph (b).

 

21.15                 Relationship with Lenders

 

(a)                                 The Facility Agent may treat each Lender as
a Lender, entitled to payments under this Agreement and as acting through its
Facility Offices until it has received not less than five Business Days’ prior
notice from that Lender to the contrary.

 

(b)                                 The Facility Agent may at any time, and must
if requested to do so by the Majority Lenders, convene a meeting of the Lenders.

 

(c)                                  The Facility Agent must keep a record of
all the Parties and supply any other Party with a copy of the record on
request.  The record will include each Lender’s Facility Offices and contact
details for the purposes of this Agreement.

 

21.16                 Notice period

 

Where this Agreement specifies a minimum period of notice to be given to the
Facility Agent, the Facility Agent may, at its discretion, accept a shorter
notice period.

 

22.                               EVIDENCE AND CALCULATIONS

 

22.1                        Accounts

 

Accounts maintained by a Finance Party in connection with this Agreement are
prima facie evidence of the matters to which they relate for the purpose of any
litigation or arbitration proceedings.

 

22.2                        Certificates and determinations

 

Without prejudice to Subclause 13.3(b) (Claims), any certification or
determination by a Finance Party of a rate or amount under the Finance Documents
will be, in the absence of manifest error, conclusive evidence of the matters to
which it relates.

 

22.3                        Calculations

 

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
or 365 days or otherwise, depending on what the Facility Agent determines is
market practice.

 

23.                               FEES

 

23.1                       Agents’ fees

 

The Company must pay to each Agent for its own account an agency fee in the
amount and manner agreed in the Fee Letter entered into between that Agent and
the Company.

 

84

--------------------------------------------------------------------------------


 

23.2                        Revolving Credit Commitment Fee

 

(a)                                 The Company must pay to the Facility Agent
for the account of each Lender a Commitment Fee computed from and including the
Effective Date at the rate of the relevant Commitment Fee on the undrawn,
uncancelled amount of each Lender’s Revolving Credit Commitment.

 

(b)                                 Accrued Commitment Fees are payable to the
Facility Agent for the account of the relevant Lenders quarterly in arrears and
on the date a relevant Revolving Credit Commitment is cancelled in full.

 

(c)                                  The Commitment Fee for the period
commencing on the Effective Date and ending on the date falling six months after
the Effective Date will be 1.00 per cent. per annum.

 

(d)                                 Thereafter, the Commitment Fee will be
calculated by reference to the table below and the information set out in the
relevant Compliance Certificate and financial statements for the relevant
person:

 

Leverage Ratio

 

Commitment Fee
(per cent. per annum)

greater than or equal to 4.00:1.00

 

1.00

greater than or equal to 3.50:1.00 but less than 4.00:1.00

 

0.90

greater than or equal to 3.00:1.00 but less than 3.50:1.00

 

0.80

less than 3.00:1.00

 

0.70

 

(e)                                  Any change in the Commitment Fee will,
subject to paragraph (d) above, apply to all Commitments from the Business Day
following receipt by the Facility Agent of the Compliance Certificate and
financial statements provided that, on the date falling six months after the
Effective Date, the change to the Commitment Fee (if any) will apply on that
date and will be calculated by reference to the table above using the
information set out in the Compliance Certificate and financial statements
which, as of that date, have most recently been delivered to the Facility Agent
under this Agreement.

 

(f)                                   For so long as:

 

(i)                                     the Company is in default of its
obligation under this Agreement to provide a Compliance Certificate or relevant
financial statements; or

 

(ii)                                  an Event of Default is outstanding,

 

at the option of the Majority Lenders, the Commitment Fee will be the highest
applicable rate, being 1.00 per cent. per annum.

 

(g)                                  If the Commitment Fee has been calculated
on the basis of a Compliance Certificate but would have been higher if it had
been based on the audited financial statements of the Company in respect of the
financial period in which that Compliance Certificate was delivered, the
Commitment Fee will instead be calculated by reference to those audited
financial statements of the Company.  Any change will have a retrospective
effect.  If, in this event, any amount of commitment fee has been paid by the
Company on the basis of the Compliance Certificate, the Company must immediately
pay to the Facility Agent any shortfall in the amount which would have been paid
to the Lenders if the Commitment Fee had been calculated by reference to the
subsequent financial statements.

 

85

--------------------------------------------------------------------------------


 

23.3                        Fees payable in respect of Letters of Credit

 

(a)                                 The Company shall pay to the Issuing Bank
for its own account a fronting fee in the amount and manner agreed in the Fee
Letter between the Issuing Bank and the Company.

 

(b)                                 The Company shall pay to the Facility Agent
(for the account of each Lender) a Letter of Credit fee (computed at the rate
equal to the Margin applicable to a Loan under the Revolving Credit Commitment)
on the outstanding amount of each Letter of Credit requested by it for the
period from the issue of that Letter of Credit until its Expiry Date.  This fee
shall be distributed according to each Lender’s Pro Rata Share of that Letter of
Credit.

 

(c)                                  The accrued Letter of Credit fee on a
Letter of Credit shall be payable on the first day of each successive period of
three months (or such shorter period as shall end on the Expiry Date for that
Letter of Credit) starting on the date of issue of that Letter of Credit.  The
Letter of Credit fee is also payable to the Facility Agent on the cancelled
amount of any Lender’s Revolving Credit Commitment at the time the cancellation
is effective if that Commitment is cancelled in full and the Letter of Credit is
prepaid or repaid in full.

 

24.                               INDEMNITIES AND BREAK COSTS

 

24.1                        Currency indemnity

 

(a)                                 The Company must, as an independent
obligation, within 15 days of a demand by a Finance Party, indemnify each
Finance Party against any loss or liability which that Finance Party incurs as a
consequence of:

 

(i)                                     that Finance Party receiving an amount
in respect of an Obligor’s liability under the Finance Documents; or

 

(ii)                                  that liability being converted into a
claim, proof, judgment or order,

 

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.

 

(b)                                 Unless otherwise required by law, each
Obligor waives any right it may have in any jurisdiction to pay any amount under
the Finance Documents in a currency other than that in which it is expressed to
be payable.

 

24.2                        Other indemnities

 

(a)                                 The Company must, within 15 days of a demand
by the Facility Agent, indemnify each Finance Party against any loss or
liability which that Finance Party incurs as a consequence of:

 

(i)                                     the occurrence of any Event of Default;

 

(ii)                                  the information produced or approved by
the Company being or being alleged to be misleading or deceptive in any respect;

 

(iii)                               any enquiry, investigation, subpoena (or
similar order) or litigation with respect to any Obligor or with respect to the
transactions contemplated or financed under this Agreement;

 

86

--------------------------------------------------------------------------------


 

(iv)                              any failure by an Obligor to pay any amount
due under a Finance Document on its due date, including any resulting from any
distribution or redistribution of any amount among the Lenders under this
Agreement;

 

(v)                                 (other than by reason of negligence or
default by that Finance Party) a Utilisation not being made after a Request has
been delivered for that Utilisation;

 

(vi)                              a Utilisation (or part of a Utilisation) not
being prepaid in accordance with this Agreement;

 

(vii)                           the use or proposed use of any Commitment, Loan
or Letter of Credit; or

 

(viii)                        that Finance Party being a party to any Finance
Document.

 

The Company’s liability in each case includes any loss or expense on account of
funds borrowed, contracted for or utilised to fund any amount payable under any
Finance Document or any Utilisation.

 

(b)                                 The Company must, within 15 days of a demand
from the Facility Agent, indemnify the Facility Agent against any loss or
liability incurred by the Facility Agent as a result of:

 

(i)                                     investigating any event which the
Facility Agent reasonably believes to be a Default; or

 

(ii)                                  acting or relying on any notice which the
Facility Agent reasonably believes to be genuine, correct and appropriately
authorised.

 

24.3                        Break Costs

 

(a)                                 Each Borrower must pay to each Lender its
Break Costs if a Loan or an overdue amount is repaid or prepaid otherwise than
on the last day of any Term applicable to it.

 

(b)                                 Break Costs are the amount (if any)
determined by the relevant Lender (acting reasonably) by which:

 

(i)                                     the interest which that Lender would
have received for the period from the date of receipt of any part of its share
in a Loan or an overdue amount to the last day of the applicable Term for that
Loan or overdue amount if the principal or overdue amount received had been paid
on the last day of that Term;

 

exceeds

 

(ii)                                  the amount which that Lender would be able
to obtain by placing an amount equal to the amount received by it on deposit
with a leading bank in the appropriate interbank market for a period starting on
the Business Day following receipt and ending on the last day of the applicable
Term.

 

(c)                                  Each Lender must supply to the Facility
Agent for the relevant Borrower details of the amount of any Break Costs claimed
by it under this Subclause.

 

25.                               EXPENSES

 

25.1                        Costs

 

The Company must, within 15 days of a demand from the Facility Agent, pay to
each Administrative Party the amount of all documented costs and expenses
(including reasonable and documented legal fees) reasonably incurred by it in
connection with:

 

87

--------------------------------------------------------------------------------


 

(a)                                 the negotiation, preparation and entry into
of any Finance Document entered into prior to, on or after the Effective Date;
and

 

(b)                                 any amendment, waiver or consent requested
by or on behalf of an Obligor or specifically allowed by a Finance Document.

 

25.2                        Enforcement costs

 

The Company must pay to each Finance Party the amount of all costs and expenses
(including documented legal fees) incurred by it in connection with:

 

(a)                                 the enforcement of, or the preservation of
any rights under, any Finance Documents; or

 

(b)                                 any proceedings instituted by or against
that Finance Party as a consequence of it entering into a Finance Document.

 

26.                               AMENDMENTS AND WAIVERS

 

26.1                        Procedure

 

(a)                                 Except as provided in this Clause, any term
of the Finance Documents may be amended or waived with the agreement of the
Company and the Majority Lenders.  The Facility Agent may effect, on behalf of
any Finance Party, an amendment or waiver allowed under this Clause.

 

(b)                                 The Facility Agent must promptly notify the
other Parties of any amendment or waiver effected by it under paragraph (a)
above.  Any such amendment or waiver is binding on all the Parties.

 

(c)                                  Each Obligor agrees to any amendment or
waiver allowed by this Clause which is agreed to by the Company.  This includes
any amendment or waiver which would, but for this paragraph, require the consent
of each Guarantor if the guarantee under the Secured Finance Documents is to
remain in full force and effect.

 

26.2                        Exceptions

 

(a)                                 An amendment or waiver which relates to:

 

(i)                                     an extension of the date of payment of
any amount to a Lender under the Finance Documents;

 

(ii)                                  a reduction in the Margin or a reduction
in the amount of any payment or change in currency of principal, interest, fees
or other amount payable to a Lender under the Finance Documents;

 

may only be made with the consent of the affected Lenders.

 

(b)                                 An amendment or waiver which relates to:

 

(i)                                     the definition of Majority Lenders in
Subclause 1.1 (Definitions);

 

(ii)                                  an increase in, or an extension of, a
Commitment or the Total Commitments;

 

(iii)                               an extension of the Availability Period;

 

88

--------------------------------------------------------------------------------


 

(iv)                              a release of an Obligor other than in
accordance with the terms of this Agreement and the other Finance Documents;

 

(v)                                 a release of a Guarantor (except to the
extent that the relevant Guarantor is the subject of a Re-designation or a
disposal which is permitted pursuant to the terms of this Agreement);

 

(vi)                              a release of any Security Interest created by
the Security Documents (other than a release of a Security Interest over the
assets of a Guarantor which is the subject of a Re-designation or a disposal
which is permitted pursuant to the terms of this Agreement);

 

(vii)                           a term of a Finance Document which expressly
requires the consent of each Lender or each affected Lender;

 

(viii)                        the right of a Lender to assign or transfer its
rights or obligations under the Finance Documents;

 

(ix)                              the ranking or subordination provided for in
the Security Trust and Intercreditor Deed; or

 

(x)                                 this Clause,

 

may only be made with the consent of all the Lenders.

 

(c)                                  An amendment or waiver which relates to the
rights or obligations of an Administrative Party may only be made with the
consent of that Administrative Party.

 

(d)                                 A Fee Letter may be amended or waived with
the agreement of the Administrative Party that is a party to that Fee Letter and
the Company.

 

26.3                        Replacement of Non-Consenting Lenders

 

(a)                                 If any Lender is a Non-Consenting Lender,
then the Company may, at its sole expense and effort, upon notice to such Lender
and the Facility Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by Clause 27 (Changes to the Parties)), all of its interests,
rights and obligations under the Finance Documents to any person that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(i)                                     no Default is outstanding at the time of
the assignment or delegation or would be outstanding as a result of it;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it under the Finance
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

 

(iii)                               such assignment does not conflict with
applicable law; and

 

(iv)                              the applicable assignee shall have consented
to the applicable amendment, waiver or consent which resulted in that Lender
becoming a Non-Consenting Lender.

 

(b)                                 A Lender shall not be required to make any
such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

 

89

--------------------------------------------------------------------------------


 

(c)                                  Each Non-Consenting Lender shall be
entitled to the continuing benefit of the indemnities provided to the
Non-Consenting Lender under Clause 24 (Indemnities and Break Costs) in respect
of any action or omission which occurred, or which is alleged to have occurred,
during the period in which they were a Lender (unless the Non-Consenting Lender
has already been indemnified by an Obligor under a Finance Document for that
action or omission).

 

(d)                                 Where a Lender is a Non-Consenting Lender
and has made or is required to make an assignment and/or delegation under this
Subclause, and that Non-Consenting Lender (or any of its Affiliates) is also a
Finance Party in another capacity or capacities, that Non-Consenting Lender (or
that Affiliate) acting in each such capacity (the outgoing Finance Party) shall,
on the date on which it makes the assignment and/or delegation under this
Subclause in its capacity as a Lender, be considered for the purposes of this
Agreement to have resigned from each of its other capacities as a Finance Party
and such resignation by the outgoing Finance Party in each of its other
capacities shall be deemed to have become effective on the date on which:

 

(i)                                     arrangements satisfactory to the
outgoing Finance Party have been put in place to ensure that no amounts which
are or may be owed to it in each such capacity will remain outstanding after
that date and that indemnities reasonably acceptable to that outgoing Finance
Party for any further loss or liability which it might incur for having acted in
each such capacity have been provided;

 

(ii)                                  the Company has designated another Lender
(or Affiliate of a Lender) as replacement for the outgoing Finance Party in each
relevant capacity under the Finance Documents; and

 

(iii)                               the outgoing Finance Party has assigned all
of its interests, rights and obligations in each relevant capacity to that
replacement Lender (or Affiliate of a Lender) designated by the Company under
subparagraph (d)(ii) above.

 

26.4                        Change of currency

 

(a)                                 If a change in any currency of a country
occurs (including where there is more than one currency or currency unit
recognised at the same time as the lawful currency of a country), the Finance
Documents will be amended to the extent the Facility Agent (acting reasonably
and after consultation with the Company) determines necessary to reflect the
change.

 

26.5                        Waivers and remedies cumulative

 

The rights of each Finance Party under the Finance Documents:

 

(a)                                 may be exercised as often as necessary;

 

(b)                                 are cumulative and not exclusive of its
rights under the general law; and

 

(c)                                  may be waived only in writing and
specifically.

 

Delay in exercising or non-exercise of any right is not a waiver of that right.

 

27.                               CHANGES TO THE PARTIES

 

27.1                        Assignments and transfers by Obligors

 

No Obligor may assign or transfer any of its rights and obligations under the
Finance Documents without the prior consent of all the Lenders.

 

90

--------------------------------------------------------------------------------


 

27.2                        Assignments and transfers by Lenders

 

Subject to the following provisions of this Clause, a Lender (the Existing
Lender) may at any time:

 

(a)                                 assign any of its rights; or

 

(b)                                 transfer either by way of novation or by way
of assignment, assumption and release any of its rights or obligations under
this Agreement,

 

to any other person (the New Lender).

 

27.3                        Conditions to assignment or transfer - consents

 

The consent of the Company is required for any assignment or transfer unless the
New Lender is another Lender or an Affiliate of a Lender or an Event of Default
is outstanding provided that, in the case of any assignment or transfer of any
Revolving Credit Commitment or any Revolving Credit Loan, the New Lender must
already be a Lender under the Revolving Credit Facility, unless the Company and
the Issuing Bank have given their prior written consent to the contrary.  Any
required consent of the Company or the Issuing Bank must not be unreasonably
withheld or delayed.  The Company will be deemed to have given its consent ten
Business Days after the Company is given notice of the request unless it is
expressly refused within that time.

 

27.4                        Other conditions to assignment or transfer

 

(a)                                 The Facility Agent is not obliged to enter
into a Transfer Certificate or otherwise give effect to an assignment or
transfer until it has completed all customer due diligence requirements to its
satisfaction (acting reasonably).  The Facility Agent must promptly notify the
Existing Lender and the New Lender if there are any such requirements.

 

(b)                                 If the consent of the Company is required
for any assignment or transfer, the Facility Agent shall not enter into a
Transfer Certificate if the Company withholds its consent.

 

(c)                                  Unless the Facility Agent otherwise agrees,
the New Lender must pay to the Facility Agent for its own account, on or before
the date any assignment or transfer occurs, a fee of HK$10,000.

 

(d)                                 Each assignment or transfer by a Lender
under this Clause must be in a minimum amount of HK$40,000,000 or its
equivalent.

 

(e)                                 A New Lender must agree to be bound by the
terms of the Security Trust and Intercreditor Deed by entering into an Accession
Agreement (as defined in the Security Trust and Intercreditor Deed).

 

27.5                        Procedure for assignment of rights

 

An assignment of rights will only be effective on receipt by the Facility Agent
of written confirmation from the New Lender (in form and substance satisfactory
to the Facility Agent) that the New Lender will, in relation to the assigned
rights, assume obligations to the other Finance Parties equivalent to those it
would have been under if it had been an Original Lender.

 

27.6                        Procedure for transfer using a Transfer Certificate

 

(a)                                 In this Subclause:

 

Transfer Date means, in relation to a transfer, the later of:

 

91

--------------------------------------------------------------------------------


 

(i)                                     the proposed Transfer Date specified in
that Transfer Certificate; and

 

(ii)                                  the date on which the Facility Agent
enters into that Transfer Certificate.

 

(b)                                 A transfer of rights or obligations using a
Transfer Certificate will be effective if:

 

(i)                                     the Existing Lender and the New Lender
deliver to the Facility Agent a duly completed Transfer Certificate; and

 

(ii)                                  the Facility Agent enters into it.

 

(c)                                  Where a transfer is to be effected by an
assignment, assumption and release, on the Transfer Date:

 

(i)                                     the Existing Lender will assign
absolutely to the New Lender the Existing Lender’s rights expressed to be the
subject of the assignment in the Transfer Certificate;

 

(ii)                                  the New Lender will assume obligations
equivalent to those obligations of the Existing Lender expressed to be the
subject of the assumption in the Transfer Certificate (and any corresponding
rights conferred on it by the Security Trust and Intercreditor Deed);

 

(iii)                               to the extent the obligations referred to in
subparagraph (ii) above are effectively assumed by the New Lender, the Existing
Lender will be released from its obligations referred to in the Transfer
Certificate (and any corresponding obligations by which it is bound under the
Security Trust and Intercreditor Deed); and

 

(iv)                              the New Lender will become a party to this
Agreement as a Lender and to the Security Trust and Intercreditor Deed as a
First Ranking Creditor (as defined in the Security Trust and Intercreditor Deed)
and will be bound by the obligations of a Lender under this Agreement and a
First Ranking Creditor under the Security Trust and Intercreditor Deed.

 

(d)                                 Where a transfer is to be effected using a
novation on the Transfer Date:

 

(i)                                     the New Lender will assume the rights
and obligations of the Existing Lender expressed to be the subject of the
novation in the Transfer Certificate (and any corresponding rights conferred on
it by the Security Trust and Intercreditor Deed) in substitution for the
Existing Lender;

 

(ii)                                  the Existing Lender will be released from
those obligations (and any corresponding obligations by which it is bound under
the Security Trust and Intercreditor Deed) and cease to have those rights (and
any corresponding rights conferred on it by the Security Trust and Intercreditor
Deed); and

 

(iii)                               the New Lender will become a party to this
Agreement as a Lender and to the Security Trust and Intercreditor Deed as a
First Ranking Creditor (as defined in the Security Trust and Intercreditor Deed)
and will be bound by the obligations of a Lender under this Agreement and a
First Ranking Creditor under the Security Trust and Intercreditor Deed.

 

(e)                                  The Facility Agent must enter into a
Transfer Certificate delivered to it and which appears on its face to be in
order as soon as reasonably practicable and, as soon as reasonably practicable
after it has entered into a Transfer Certificate, send a copy of that Transfer
Certificate to the Company.

 

(f)                                   Each Party (other than the Existing
Lender, the New Lender and, until any required consent from the Company in
relation to any transfer under a Transfer Certificate has been provided, the
Company) irrevocably authorises the Facility Agent to enter into and deliver any
duly completed Transfer Certificate on its behalf.

 

92

--------------------------------------------------------------------------------


 

27.7                        Limitation of responsibility of Existing Lender

 

(a)                                 Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty to a New Lender for:

 

(i)                                     the financial condition of an Obligor;
or

 

(ii)                                  the legality, validity, effectiveness,
enforceability, adequacy, accuracy, completeness or performance of:

 

(A)                               any Finance Document or any other document;

 

(B)                               any statement or information (whether written
or oral) made in or supplied in connection with any Finance Document; or

 

(C)                               any observance by any Obligor of its
obligations under any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)                                 Each New Lender confirms to the Existing
Lender and the other Finance Parties that it:

 

(i)                                     has made, and will continue to make, its
own independent appraisal of all risks arising under or in connection with the
Finance Documents (including the financial condition and affairs of each Obligor
and its related entities and the nature or extent of any recourse against any
Party or its assets) in connection with its participation in this Agreement; and

 

(ii)                                  has not relied exclusively on any
information supplied to it by the Existing Lender in connection with any Finance
Document.

 

(c)                                  Nothing in any Finance Document requires an
Existing Lender to:

 

(i)                                     accept a re-transfer from a New Lender
of any of the rights and obligations assigned or transferred under this Clause;
or

 

(ii)                                  support any losses incurred by the New
Lender by reason of the non-performance by any Obligor of its obligations under
any Finance Document or otherwise.

 

27.8                        Costs resulting from change of Lender or Facility
Office

 

If:

 

(a)                                 a Lender assigns or transfers any of its
rights and obligations under the Finance Documents or changes its Facility
Office; and

 

(b)                                 as a result of circumstances existing at the
date the assignment, transfer or change occurs, an Obligor would be obliged to
pay a Tax Payment or an Increased Cost,

 

then the Obligor need only pay that Tax Payment or Increased Cost to the same
extent that it would have been obliged to if no assignment, transfer or change
had occurred.

 

93

--------------------------------------------------------------------------------


 

27.9                        Additional Guarantors

 

(a)                                 If the Company:

 

(i)                                     requests that one of its Subsidiaries
becomes an Additional Guarantor; or

 

(ii)                                  is required to make one of its
Subsidiaries an Additional Guarantor,

 

it must give not less than five Business Days’ prior notice to the Facility
Agent (and the Facility Agent must promptly notify the Lenders).

 

(b)                                 If the accession of an Additional Guarantor
requires any Finance Party to carry out customer due diligence requirements in
circumstances where the necessary information is not already available to it,
the Company must as soon as reasonably practicable following a request by any
Finance Party supply to that Finance Party any documentation or other evidence
which is reasonably requested by that Finance Party (whether for itself, on
behalf of any Finance Party or any prospective new Lender) to enable a Finance
Party or prospective new Lender to carry out and be satisfied with the results
of all relevant applicable customer due diligence requirements.

 

(c)                                  If any of the Subsidiaries of the Company
is to become an Additional Guarantor, then the Company must (following
consultation with the Facility Agent) deliver to the Facility Agent the relevant
documents and evidence listed in Section (A) of Part 1 of Schedule 2 (Conditions
precedent documents).

 

(d)                                 The relevant Subsidiary will become an
Additional Guarantor when the Facility Agent notifies the other Finance Parties
and the Company that it has received all of the documents and evidence referred
to in paragraph (c) above in form and substance satisfactory to it.  The
Facility Agent must give this notification as soon as reasonably practicable.

 

27.10                 Resignation of a Guarantor

 

(a)                                 The Company may request that a Guarantor
ceases to be a Guarantor by giving to the Facility Agent a duly completed
Resignation Request.

 

(b)                                 The Facility Agent must accept a Resignation
Request and notify the Company and each other Finance Party of its acceptance
if:

 

(i)                                     (A)                               that
Guarantor is the subject of a Re-designation made in accordance with this
Agreement; or

 

(B)                               all the Lenders have consented to the
Resignation Request; or

 

(C)                               that Guarantor is the subject of a disposal
that is not prohibited to be made under any Finance Document; and

 

(ii)                                  it is not aware that a Default is
outstanding or would result from the acceptance of the Resignation Request.

 

(c)                                  The Guarantor will cease to be a Guarantor
when the Facility Agent gives the notification referred to in paragraph (b)
above.

 

94

--------------------------------------------------------------------------------


 

27.11                 Changes to the Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent must (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

27.12                 Lenders right to create Security Interest

 

In addition to the other rights provided to Lenders under this Clause, each
Lender may, without consulting with or obtaining consent from the Company, at
any time charge, assign or otherwise create Security Interests in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including:

 

(a)                                 any charge, assignment or other Security
Interests to secure obligations to a central bank or a federal reserve; and

 

(b)                                 in the case of any Lender which is a fund,
any charge, assignment or other Security Interests granted to any holder (or
trustee or representatives of a holder) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

 

except that no such charge, assignment or Security Interests shall:

 

(i)                                     release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or Security Interests for the Lender as a party to
any of the Finance Documents; or

 

(ii)                                  require any payments to be made by the
Company or grant to any person any more extensive rights than those required to
be made or granted to the relevant Lender under the Finance Documents.

 

27.13                 Disenfranchisement of Defaulting Lenders

 

(a)                                 For so long as a Defaulting Lender has any
unutilised Commitment, in ascertaining the Majority Lenders or whether any given
percentage (including, for the avoidance of doubt, unanimity) of the Total
Commitments has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Finance Documents, that Defaulting Lender’s
Commitments will be reduced by the amount of its available Commitments.

 

(b)                                 For the purposes of this Subclause the
Facility Agent may assume that the following Lenders are Defaulting Lenders:

 

(i)                                     any Lender which has notified the
Facility Agent that it has become a Defaulting Lender; or

 

(ii)                                  any Lender in relation to which it is
aware that any of the events or circumstances referred to in the definition of
Defaulting Lender has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Facility
Agent) or the Facility Agent is otherwise aware that the Lender has ceased to be
a Defaulting Lender.

 

27.14                Replacement of a Defaulting Lender

 

(a)                                 The Company may, at any time a Lender has
become and continues to be a Defaulting Lender, by giving five Business Days’
prior written notice to the Facility Agent and such Lender:

 

95

--------------------------------------------------------------------------------


 

(i)                                     replace such Lender by requiring such
Lender to (and such Lender shall) transfer pursuant to Clause 27 (Changes to the
Parties) all (and not part only) of its rights and obligations under this
Agreement;

 

(ii)                                  require such Lender to (and such Lender
shall) transfer pursuant to Clause 27 (Changes to the Parties) all (and not part
only) of its undrawn Revolving Credit Commitment ; or

 

(iii)                               require such Lender to (and such Lender
shall) transfer pursuant to Clause 27 (Changes to the Parties) all (and not part
only) of its rights and obligations in respect of the Revolving Credit Facility,

 

to any person in accordance with Clause 27 (Changes to the Parties) (a
Replacement Lender) selected by the Company which assumes all the obligations or
all the relevant obligations of the transferring Lender (including the
assumption of the transferring Lender’s participations or unfunded
participations (as the case may be) on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Utilisations and all accrued interest or Letter of Credit fees,
Break Costs and other amounts payable in relation thereto under the Finance
Documents.

 

(b)                                 Any transfer of rights and obligations of a
Defaulting Lender pursuant to this Subclause shall be subject to the following
conditions:

 

(i)                                     neither the Facility Agent nor the
Defaulting Lender shall have any obligation to the Company to find a Replacement
Lender;

 

(ii)                                  the transfer must take place no later than
five days after the notice referred to in paragraph (a) above; and

 

(iii)                               in no event shall the Defaulting Lender be
required to pay or surrender to the Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents.

 

28.                               DISCLOSURE OF INFORMATION

 

(a)                                 Each Finance Party must keep confidential
any information supplied to it by or on behalf of any Obligor in connection with
the Finance Documents, any information about or in connection with any Obligor,
the Company Group, any Finance Document, any Commitment, any Loan and any
Facility.  However, a Finance Party is entitled to disclose such information:

 

(i)                                     which is publicly available, other than
as a result of a breach by that Finance Party of this Clause;

 

(ii)                                  in connection with any legal or
arbitration proceedings against an Obligor or is required in connection with any
other legal or arbitration proceedings;

 

(iii)                               if and to the extent required to do so under
any law or regulation;

 

(iv)                              to a governmental, supervisory, banking,
taxation, regulatory, stock exchange or other authority;

 

(v)                                 to its or its Related Parties (as defined in
subparagraph (vi) below) agents, contractors, third party service providers
including but not limited to any numbering and settlement service providers in
connection with the administration, management, settlement and trading of any
Finance Document, any Commitment, any Loan and any Facility or professional
advisers (including auditors) (provided that such person is under a duty of
confidentiality, contractual or otherwise, to that Finance Party or its Related
Party);

 

96

--------------------------------------------------------------------------------


 

(vi)                              to its head office, branches, representatives
offices, Subsidiaries, related corporations or Affiliates in any jurisdiction
(collectively, Related Parties and each a Related Party) for any database or
data processing purposes or approval purposes;

 

(vii)                           to any insurer or insurance broker or any direct
or indirect providers of credit protection to a Finance Party;

 

(viii)                        any Security Provider;

 

(ix)                              to any person to whom a Lender charge, assign
or otherwise create security pursuant to Subclause 27.12 (Lenders right to
create Security Interest);

 

(x)                                 if that Finance Party is the Facility Agent
or the Security Agent, to any person who is succeeding (or may potentially
succeed) that Finance Party in such capacity; or

 

(xi)                              to the extent allowed under paragraph (b)
below; to another Obligor or any other member of the Company Group.

 

(b)                                 A Finance Party may disclose to an Affiliate
or any person (a third party) with (or through) whom that Finance Party enters
into (or may enter into) any kind of assignment, transfer, participation or
hedge agreement in relation to this Agreement or any other transaction under
which payments are to be made by reference to this Agreement or any Obligor:

 

(i)                                     a copy of any Secured Finance Document;
and

 

(ii)                                  any information that that Finance Party
has acquired under or in connection with any Finance Document.

 

However, before a third party may receive any confidential information, other
than for disclosures under subparagraph (a)(iii), (iv), (vi) or (vii), it must
agree with the relevant Finance Party to keep that information confidential on
the terms of paragraph (a) above as if it were a Finance Party.

 

(c)                                  This Clause supersedes any previous
confidentiality undertaking given by a Finance Party in connection with this
Agreement prior to it becoming a Party.

 

29.                               SET-OFF

 

A Finance Party may set off any matured obligation owed to it by an Obligor
under the Finance Documents (to the extent beneficially owned by that Finance
Party) against any obligation (whether or not matured) owed by that Finance
Party to that Obligor, regardless of the place of payment, booking branch or
currency of either obligation.  If the obligations are in different currencies,
the Finance Party may convert either obligation at a market rate of exchange in
its usual course of business for the purpose of the set-off.

 

30.                               PRO RATA SHARING

 

30.1                        Redistribution

 

(a)                                 If a Finance Party (the recovering Finance
Party) receives or recovers any amount from an Obligor other than in accordance
with this Agreement (a recovery) and applies that amount to a payment due under
a Finance Document, then:

 

97

--------------------------------------------------------------------------------


 

(i)                                     the recovering Finance Party must,
within three Business Days, supply details of the recovery to the Facility
Agent;

 

(ii)                                  the Facility Agent must calculate whether
the recovery is in excess of the amount which the recovering Finance Party would
have received if the recovery had been received and distributed by the Facility
Agent in accordance with this Agreement or the Security Trust and Intercreditor
Deed without taking account of any Tax which would be imposed on the Facility
Agent in relation to a recovery or distribution; and

 

(iii)                               the recovering Finance Party must pay to the
Facility Agent an amount equal to the excess (the redistribution).

 

(b)                                 Paragraph (a) above shall not apply to any
amount received or recovered by an Issuing Bank in respect of any cash cover
provided for the benefit of that Issuing Bank.

 

30.2                        Effect of redistribution

 

(a)                                 The Facility Agent must treat a
redistribution as if it were a payment by the relevant Obligor under this
Agreement and distribute it among the Finance Parties, other than the recovering
Finance Party, accordingly.

 

(b)                                 When the Facility Agent makes a distribution
under paragraph (a) above, the recovering Finance Party will be subrogated to
the rights of the Finance Parties that have shared in that redistribution.

 

(c)                                  If and to the extent that the recovering
Finance Party is not able to rely on any rights of subrogation under paragraph
(b) above, the relevant Obligor will owe the recovering Finance Party a debt
which is equal to the redistribution, immediately payable and of the type
originally discharged.

 

(d)                                 If:

 

(i)                                     a recovering Finance Party must
subsequently return a recovery, or an amount measured by reference to a
recovery, to an Obligor; and

 

(ii)                                  the recovering Finance Party has paid a
redistribution in relation to that recovery,

 

each Finance Party, on the request of the Facility Agent, must reimburse the
recovering Finance Party all or the appropriate portion of the redistribution
paid to that Finance Party, together with interest for the period while it held
the redistribution.  In this event, the subrogation in paragraph (b) above will
operate in reverse to the extent of the reimbursement.

 

30.3                        Exceptions

 

Notwithstanding any other term of this Clause, a recovering Finance Party need
not pay a redistribution to the extent that:

 

(a)                                 it would not, after the payment, have a
valid claim against the relevant Obligor in the amount of the redistribution; or

 

(b)                                 it would be sharing with another Finance
Party any amount which the recovering Finance Party has received or recovered as
a result of legal or arbitration proceedings, where:

 

(i)                                     the recovering Finance Party notified
the Facility Agent of those proceedings; and

 

98

--------------------------------------------------------------------------------


 

(ii)                                  the other Finance Party had an opportunity
to participate in those proceedings but did not do so or did not take separate
legal or arbitration proceedings as soon as reasonably practicable after
receiving notice of them.

 

31.                               SEVERABILITY

 

If a term of a Finance Document is or becomes illegal, invalid or unenforceable
in any respect under any jurisdiction, that will not affect:

 

(a)                                 the legality, validity or enforceability in
that jurisdiction of any other term of the Finance Documents; or

 

(b)                                 the legality, validity or enforceability in
other jurisdictions of that or any other term of the Finance Documents.

 

32.                               COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts.  This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.

 

33.                               NOTICES

 

33.1                        In writing

 

(a)                                 Any communication in connection with a
Finance Document must be in writing and, unless otherwise stated, may be given:

 

(i)                                     in person, by post or fax; or

 

(ii)                                  to the extent agreed by the Parties making
and receiving communication, by e-mail or other electronic communication.

 

(b)                                 For the purpose of the Finance Documents, an
electronic communication will be treated as being in writing.

 

(c)                                  Unless it is agreed to the contrary, any
consent or agreement required under a Finance Document must be given in writing.

 

33.2                        Contact details

 

(a)                                 Except as provided below, the contact
details of each Party for all communications in connection with the Finance
Documents are those notified by that Party for this purpose to the Facility
Agent on or before the date it becomes a Party.

 

(b)                                 The contact details of the Company for this
purpose are:

 

Address:                                               Avenida Dr. Sun Yat Sen,
s/n, Edifício MGM Grand Macau, Macau

Fax number:                             +853 8802 1889

E-mail:                                                     
antoniomenano@mgmmacau.com

Attention:                                       Mr. António Menano — Company
Secretary

 

99

--------------------------------------------------------------------------------


 

with a copy to:

 

MGM Resorts International

 

Address:                                                     3600 Las Vegas
Boulevard, South, Las Vegas, NV 89109

Fax number:                              +1 702 693 7628

E-mail:                                                           
bscott@mgmresorts.com

Attention:                                             Mr. William M. Scott IV.

 

(c)                                  The contact details of the Facility Agent
for this purpose are:

 

Address:                                                    979 King’s Road, 9th
Floor, Devon House, Quarry Bay, Hong Kong

Fax number:                             +852 3508 2960

E-mail:                                                          
susana.ls.chan_yen@baml.com / wynnie.wy.lam@baml.com

Attention:                                            Ms. Susana Yen / Ms.
Wynnie Lam.

 

(d)                                 The contact details of the Security Agent
for this purpose are as set out in the Security Trust and Intercreditor Deed.

 

(e)                                  Any Party may change its contact details by
giving five Business Days’ notice to the Facility Agent or (in the case of the
Facility Agent) to the other Parties.

 

(f)                                   Where a Party nominates a particular
department or officer to receive a communication, a communication will not be
effective if it fails to specify that department or officer.

 

33.3                        Effectiveness

 

(a)                                 Except as provided below, any communication
in connection with a Finance Document will be deemed to be given as follows:

 

(i)                                     if delivered in person, at the time of
delivery;

 

(ii)                                  if posted, five Business Days after being
deposited in the post, postage prepaid, in a correctly addressed envelope;

 

(iii)                               if by fax, when received in legible form;
and

 

(iv)                              if by e-mail or any other electronic
communication, when received in legible form.

 

(b)                                 A communication given under paragraph (a)
above but received on a non-working day or after business hours in the place of
receipt will only be deemed to be given on the next working day in that place.

 

(c)                                  A communication to an Agent will only be
effective on actual receipt by it.

 

33.4                        Obligors

 

(a)                                 All communications under the Finance
Documents to an Obligor must be sent through the Facility Agent.

 

(b)                                All communications under the Finance
Documents to or from an Obligor (other than the Company) must be sent through
the Company.

 

(c)                                  Each Obligor (other than the Company)
irrevocably appoints the Company to act as its agent:

 

(i)                                     to give and receive all communications
under the Finance Documents;

 

(ii)                                  to supply all information concerning
itself to any Finance Party; and

 

100

--------------------------------------------------------------------------------


 

(iii)                               to sign all documents under or in connection
with the Finance Documents.

 

(d)                                 Any communication given to the Company in
connection with a Finance Document will be deemed to have been given also to the
other Obligors.

 

(e)                                  Each Finance Party may assume that any
communication made by the Company is made with the consent of each other
Obligor.

 

33.5                        Use of Websites

 

(a)                                 The Company may deliver any information
under this Agreement to a Lender by posting it on to a Company’s Intralinks,
SyndTrak or similar website.

 

(b)                                 The Company must notify the Facility Agent
of the address of and password for such website.

 

(c)                                  The Facility Agent must supply each
relevant Lender with the address of and password for the website.

 

34.                               LANGUAGE

 

(a)                                 Any notice given in connection with a
Finance Document must be in English.

 

(b)                                 Any other document provided in connection
with a Finance Document must be:

 

(i)                                     in English; or

 

(ii)           (unless the Facility Agent otherwise agrees) accompanied by a
certified English translation.  In this case, the English translation prevails
unless the document is a statutory or other official document.

 

35.                               GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

36.                               ENFORCEMENT

 

36.1                        Jurisdiction

 

(a)                                 The English courts have exclusive
jurisdiction to settle any dispute including a dispute relating to any
non-contractual obligation arising out of or in connection with any English Law
Finance Document.

 

(b)                                 The English courts are the most appropriate
and convenient courts to settle any such dispute in connection with any English
Law Finance Document.  Each Obligor agrees not to argue to the contrary and
waives objection to those courts on the grounds of inconvenient forum or
otherwise in relation to proceedings in connection with any English Law Finance
Document.

 

(c)                                  To the extent allowed by law, a Finance
Party may take:

 

(i)                                     proceedings in any other court; and

 

(ii)                                  concurrent proceedings in any number of
jurisdictions.

 

101

--------------------------------------------------------------------------------


 

(d)                                 References in this Clause to a dispute in
connection with an English Law Finance Document include any dispute as to the
existence, validity or termination of that English Law Finance Document.

 

36.2                        Service of process

 

(a)                                 Each Obligor not incorporated in England and
Wales irrevocably appoints Norose Notices Limited at the address of its
registered office in England from time to time which, at the Effective Date, is
3 More London Riverside, London SE1 2AQ (Attention of the Partnership Office
Manager reference HK04743) as its agent under the English Law Finance Documents
for service of process in any proceedings before the English courts in
connection with any English Law Finance Document.

 

(b)                                 If any person appointed as process agent
under this Clause is unable for any reason to so act, the Company (on behalf of
all the Obligors) must immediately (and in any event within five days of the
event taking place) appoint another agent on terms acceptable to the Facility
Agent.  Failing this, the Facility Agent may appoint another process agent for
this purpose.

 

(c)                                  Each Obligor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.

 

(d)                                 This Clause does not affect any other method
of service allowed by law.

 

36.3                        Waiver of immunity

 

Each Obligor irrevocably and unconditionally:

 

(a)                                 agrees not to claim any immunity from
proceedings brought by a Finance Party against it in relation to a Finance
Document and to ensure that no such claim is made on its behalf;

 

(b)                                 consents generally to the giving of any
relief or the issue of any process in connection with those proceedings; and

 

(c)                                  waives all rights of immunity in respect of
it or its assets.

 

36.4                        Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY COURT.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

102

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ORIGINAL LENDERS

 

Name of Original Lender

 

Term Loan Commitments
(HK$)

 

 

 

 

 

Bank of China Limited, Macau Branch

 

822,478,000.00

 

 

 

 

 

Industrial and Commercial Bank of China (Macau) Limited

 

657,982,000.00

 

 

 

 

 

Bank of America, N.A.

 

364,240,000.00

 

 

 

 

 

Crédit Agricole Corporate and Investment Bank, Hong Kong Branch

 

257,400,000.00

 

 

 

 

 

Deutsche Bank AG, Singapore Branch

 

257,400,000.00

 

 

 

 

 

The Royal Bank of Scotland plc, Singapore Branch

 

257,400,000.00

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

257,400,000.00

 

 

 

 

 

Banco Nacional Ultramarino, S.A.

 

268,125,000.00

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

203,775,000.00

 

 

 

 

 

UBS AG, Singapore Branch

 

193,050,000.00

 

 

 

 

 

Barclays Bank PLC

 

160,875,000.00

 

 

 

 

 

The Bank of Nova Scotia

 

160,875,000.00

 

 

 

 

 

Wing Lung Bank Limited, Macau Branch

 

107,250,000.00

 

 

 

 

 

Banco Comercial de Macau, S.A.

 

107,250,000.00

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

107,250,000.00

 

 

 

 

 

Tai Fung Bank Limited

 

107,250,000.00

 

 

 

 

 

Total Term Loan Commitments

 

HK$

4,290,000,000

 

 

103

--------------------------------------------------------------------------------


 

Name of Original Lender

 

Revolving Credit
Commitments (HK$)

 

 

 

 

 

Bank of China Limited, Macau Branch

 

1,907,522,000.00

 

 

 

 

 

Industrial and Commercial Bank of China (Macau) Limited

 

1,526,018,000.00

 

 

 

 

 

Bank of America, N.A.

 

844,760,000.00

 

 

 

 

 

Crédit Agricole Corporate and Investment Bank, Hong Kong Branch

 

678,600,000.00

 

 

 

 

 

Deutsche Bank AG, Singapore Branch

 

678,600,000.00

 

 

 

 

 

The Royal Bank of Scotland plc, Singapore Branch

 

678,600,000.00

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

678,600,000.00

 

 

 

 

 

Banco Nacional Ultramarino, S.A.

 

706,875,000.00

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

537,225,000.00

 

 

 

 

 

UBS AG, Singapore Branch

 

508,950,000.00

 

 

 

 

 

BNP Paribas Hong Kong Branch

 

585,000,000.00

 

 

 

 

 

Barclays Bank PLC

 

424,125,000.00

 

 

 

 

 

The Bank of Nova Scotia

 

424,125,000.00

 

 

 

 

 

Wing Lung Bank Limited, Macau Branch

 

282,750,000.00

 

 

 

 

 

Banco Comercial de Macau, S.A.

 

282,750,000.00

 

 

 

 

 

Tai Fung Bank Limited

 

282,750,000.00

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

146,424,000.00

 

 

 

 

 

Morgan Stanley Bank, N.A.

 

136,326,000.00

 

 

 

 

 

Total Revolving Credit Commitments

 

HK$

11,310,000,000

 

 

104

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CONDITIONS PRECEDENT DOCUMENTS

 

PART 1

 

FOR AN ADDITIONAL GUARANTOR

 

(A)                               Documents and evidence to be delivered in
respect of a Subsidiary of the Company

 

Corporate documentation

 

1.                                      In the case of each Additional
Guarantor, an Additional Guarantor Accession Agreement, duly entered into by the
Company and the Additional Guarantor.

 

2.                                      In the case of each Additional
Guarantor, an Accession Agreement (as defined in the Security Trust and
Intercreditor Deed), duly entered into by the Additional Guarantor in its
capacity as an Obligor.

 

3.                                      A copy of the constitutional documents
of the Additional Guarantor and each holder of the issued or allotted shares in
Additional Guarantor (an Additional Guarantor Shareholder).

 

4.                                      A copy of a resolution of the board of
directors of the Additional Guarantor and each Additional Guarantor Shareholder
approving the terms of, the transactions contemplated by, and the execution,
delivery and performance of the Finance Documents to which it is a party.

 

5.                                      A specimen of the signature of each
person authorised on behalf of the Additional Guarantor and each Additional
Guarantor Shareholder to enter into or witness the entry into of any Finance
Document or to sign or send any document or notice in connection with any
Finance Document.

 

6.                                      A copy of a resolution signed by all of
the holders of the issued or allotted shares in Additional Guarantor and, if
applicable, each Additional Guarantor Shareholder approving the terms of, the
transaction contemplated by, and the execution, delivery and performance of the
Finance Documents to which it is a party.

 

7.                                      A certificate of an authorised signatory
of the Additional Guarantor and each Additional Guarantor Shareholder certifying
that each copy document specified in Part 1 of this Schedule is correct,
complete and in full force and effect as at a date no earlier than the date of
the Additional Guarantor Accession Agreement.

 

8.                                     If available, a copy of the latest
audited accounts of the Additional Guarantor.

 

9.                                      Evidence that the agent of the
Additional Guarantor and each Additional Guarantor Shareholder under the Finance
Documents for service of process in England has accepted its appointment.

 

Security Documents

 

1.                                      Security Documents over the shares of
the Additional Guarantor, duly entered into by each Additional Guarantor
Shareholder.

 

2.                                      A copy of all notices required to be
sent and other documents required to be executed under the Security Documents
referred to in paragraph 1 above.

 

105

--------------------------------------------------------------------------------


 

3.                                      All share certificates, duly executed
and stamped stock transfer forms and other documents of title required to be
provided under the Security Documents.

 

Legal opinions

 

1.                                      A legal opinion of Allen & Overy, legal
advisers in England and Wales to the Facility Agent, addressed to the Finance
Parties.

 

2.                                      A legal opinion from legal counsel
approved by the Facility Agent in respect of the jurisdiction of formation of
the Additional Guarantor and each Additional Guarantor Shareholder, addressed to
the Finance Parties.

 

Other documents and evidence

 

1.                                      Evidence that all expenses due and
payable from the Company under this Agreement in respect of the Additional
Guarantor Accession Agreement and any additional Finance Document have been
paid.

 

2.                                      A copy of any other authorisation or
other document, opinion or assurance which the Facility Agent has notified the
Company is necessary or desirable in connection with the entry into and
performance of, and the transactions contemplated by, the Additional Guarantor
Accession Agreement and any additional Finance Document or for the validity and
enforceability of any Finance Document.

 

106

--------------------------------------------------------------------------------


 

PART 2

 

TO BE DELIVERED IN RESPECT OF ADDITIONAL SECURITY

 

1.                                      An Accession Agreement (as defined in
the Security Trust and Intercreditor Deed), duly entered into by the relevant
Obligor in its capacity as a Security Provider.

 

2.                                      A copy of the constitutional documents
of the relevant Obligor.

 

3.                                      A copy of the constitutional documents
of the holders of the issued or allotted shares in the relevant member of the
Restricted Group providing any security over the shares in such member of the
Restricted Group (the Share Security Provider) pursuant to Subclause 19.20(d)
(Security).

 

4.                                      A copy of a resolution of the board of
directors of the relevant Obligor and the Share Security Provider, approving the
terms of, the transactions contemplated by, and the execution, delivery and
performance of the Security Document.

 

5.                                      A specimen of the signature of each
person authorised on behalf of the relevant Obligor and the Share Security
Provider to execute or witness the execution of the Security Document or to sign
or send any document or notice in connection with such Security Document.

 

6.                                      A copy of a resolution, signed by all of
the holders of the Obligor’s and the Share Security Provider’s issued or
allotted shares, approving the execution of the Security Document.

 

7.                                      A certificate of an authorised signatory
of the relevant Obligor and the Share Security Provider certifying that each
copy document specified in Part 2 of this Schedule is correct and complete and
that the original of those documents is in full force and effect and has not
been amended or superseded as at a date no earlier than the date of the
additional Security Document.

 

8.                                      A legal opinion of counsel approved by
the Facility Agent in respect of the laws of the jurisdiction in which the
relevant Obligor and the Share Security Provider is incorporated, and, if
different, in respect of the laws governing the additional Security Document,
addressed to the Finance Parties.

 

9.                                      A copy of all notices required to be
sent or other documents required to be executed under the Security Document.

 

10.                               A copy of any other authorisation or other
document, opinion or assurance which the Facility Agent notifies the Company is
necessary or desirable in connection with the entry into and performance of, and
the transactions contemplated by, the Security Document or for the validity and
enforceability of any Finance Document.

 

107

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF REQUEST

 

To:                             [BANK OF AMERICA, N.A., HONG KONG BRANCH] as
Facility Agent

 

From:               [MGM CHINA HOLDINGS LIMITED/MGM GRAND PARADISE, S.A.](2)

 

Date:                  [          ]

 

MGM CHINA HOLDINGS LIMITED and MGM GRAND PARADISE, S.A. — Amended and Restated
Credit Agreement in relation to HK$15,600,000,000 credit facilities effective as
of [·] 2012 (the Agreement)

 

1.                                      We refer to the Agreement.  This is a
Request.  Capitalised terms defined in the Agreement shall have the same meaning
when used in this Request unless otherwise defined.

 

2.                                      We wish to borrow a [Term Loan /
Revolving Credit Loan / Letter of Credit](3) on the following terms:

 

(a)                                 Utilisation Date: [          ];

 

(b)                                 Amount/currency: [HK$][          ];

 

(c)                                  [Term] [Expiry Date]: [[          ]

 

(d)                                 [Beneficiary: [          ]. (4)

 

3.                                      [We wish to make the following
amendments to [DETAILS OF EXISTING LETTER OF CREDIT]](5)

 

4.                                      [We enclose:

 

(a)                                 a copy of the proposed Letter of Credit

 

(b)                                 a list of the documents which are required
to be provided by the beneficiary in the event of any demand under the Letter of
Credit; and

 

(c)                                  the form of demand to be provided by the
beneficiary in the event of any demand under the Letter of Credit] (6)

 

5.                                      Our [payment/delivery] (7) instructions
are: [   ].

 

6.                                      We confirm that each condition precedent
under the Agreement which must be satisfied on the date of this Request is so
satisfied.

 

7.                                      We hereby certify that the proceeds of
the [Term Loan / Revolving Credit Loan](8) borrowed under this Request will be
used by us for the purposes described in clause 3 (Purpose) of the Agreement(9).

 

--------------------------------------------------------------------------------

(3)                                 Delete as applicable.

(4)                                 Delete as applicable.

(5)                                 Delete as applicable.

(6)                                 Delete as applicable.

(7)                                 Delete as applicable.

 

108

--------------------------------------------------------------------------------


 

8.                                      This Request is irrevocable.

 

By:

 

[MGM CHINA HOLDINGS LIMITED / MGM GRAND PARADISE, S.A.] (10)

 

--------------------------------------------------------------------------------

(8)                                 Delete as applicable.

(9)                                 Delete as applicable.

(10)                          Delete as applicable.

 

109

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

FORMS OF TRANSFER CERTIFICATE

 

PART 1

 

TRANSFERS BY ASSIGNMENT, ASSUMPTION AND RELEASE

 

To:                             [BANK OF AMERICA, N.A., HONG KONG BRANCH] as
Facility Agent

 

From:               [EXISTING LENDER] (the Existing Lender) and [NEW LENDER]
(the New Lender)

 

Date:                  [          ]

 

MGM CHINA HOLDINGS LIMITED and MGM GRAND PARADISE, S.A. — Amended and Restated
Credit Agreement in relation to HK$15,600,000,000 credit facilities effective as
of [·] 2012 (the Agreement)

 

We refer to the Agreement.  This is a Transfer Certificate.  Capitalised terms
defined in the Agreement shall have the same meaning when used in this Transfer
Certificate unless otherwise defined

 

1.                                      In accordance with the terms of the
Agreement:

 

(a)                                 the Existing Lender assigns absolutely to
the New Lender all the rights of the Existing Lender specified in the Schedule;

 

(b)                                 the New Lender assumes obligations
equivalent to those obligations of the Existing Lender under the Agreement
specified in the Schedule;

 

(c)                                  to the extent the obligations referred to
in paragraph (b) above are effectively assumed by the New Lender, the Existing
Lender is released from its obligations under the Agreement specified in the
Schedule; and

 

(d)                                 the New Lender becomes a Lender under the
Agreement and is bound by the terms of the Agreement as a Lender.

 

2.                                      The proposed Transfer Date is [         
].

 

3.                                      On the Transfer Date the New Lender
becomes:

 

(a)                                 party to the Agreement as a Lender; and

 

(b)                                 party to the Security Trust and
Intercreditor Deed as a First Ranking Creditor.

 

4.                                      The administrative details of the New
Lender for the purposes of the Agreement are set out in the Schedule.

 

5.                                      The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations in respect of this Transfer
Certificate contained in the Agreement.

 

6.                                      The New Lender agrees to be bound by the
terms of the Security Trust and Intercreditor Deed and undertakes to deliver a
duly executed Accession Agreement (as defined in the Security Trust and
Intercreditor Deed) to the Security Agent immediately upon execution of this
Transfer Certificate.

 

110

--------------------------------------------------------------------------------


 

7.                                      This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of the Transfer
Certificate.

 

8.                                      This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

111

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Rights and obligations to be transferred by assignment, assumption and release
[Term Loan /  Revolving Credit]
[insert relevant details, including applicable Commitment (or part)]

 

Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER]

[NEW LENDER]

 

 

By:

By:

 

The Transfer Date is confirmed by the Facility Agent as [          ].

 

[BANK OF AMERICA, N.A., HONG KONG BRANCH]

 

By:

 

as Facility Agent, for and on behalf of each of the parties to the Agreement
(other than the Existing Lender and the New Lender) and each of the parties to
the Security Trust and Intercreditor Deed (other than the Existing Lender and
the New Lender)

 

Note:                  It is the responsibility of each individual New Lender to
ascertain whether any other document or formality is required to perfect a
transfer contemplated by this Transfer Certificate or to take the benefit of any
interest in any security.

 

112

--------------------------------------------------------------------------------


 

PART 2

 

TRANSFERS BY NOVATION

 

To:                             [BANK OF AMERICA, N.A., HONG KONG BRANCH] as
Facility Agent

 

From:               [EXISTING LENDER] (the Existing Lender) and [NEW LENDER]
(the New Lender)

 

Date:                  [          ]

 

MGM CHINA HOLDINGS LIMITED and MGM GRAND PARADISE, S.A. — Amended and Restated
Credit Agreement in relation to HK$15,600,000,000 credit facilities effective as
of [·] 2012 (the Agreement)

 

We refer to the Agreement.  This is a Transfer Certificate.

 

1.                                      The Existing Lender transfers by
novation to the New Lender the Existing Lender’s rights and obligations referred
to in the Schedule below in accordance with the terms of the Agreement.

 

2.                                      The proposed Transfer Date is [         
].

 

3.                                      On the Transfer Date the New Lender
becomes:

 

(a)                                 party to the Agreement as a Lender; and

 

(b)                                 party to the Security Trust and
Intercreditor Deed as a First Ranking Creditor.

 

4.                                      The administrative details of the New
Lender for the purposes of the Agreement are set out in the Schedule.

 

5.                                      The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations in respect of this Transfer
Certificate contained in the Agreement.

 

6.                                      This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of the Transfer
Certificate.

 

7.                                      This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

113

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Rights and obligations to be transferred by novation
[insert relevant details, including applicable [Term Loan / Revolving Credit]
Commitment (or part)]

 

Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]

 

[EXISTING LENDER]

[NEW LENDER]

 

 

By:

By:

 

The Transfer Date is confirmed by the Facility Agent as [          ].

 

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

By:

 

as Facility Agent, for and on behalf of each of the parties to the Agreement
(other than the Existing Lender and the New Lender) and each of the parties to
the Security Trust and Intercreditor Deed (other than the Existing Lender and
the New Lender)

 

Note:                 It is the responsibility of each individual New Lender to
ascertain whether any other document or formality is required to perfect a
transfer contemplated by this Transfer Certificate or to take the benefit of any
interest in any security.

 

114

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

FORM OF COMPLIANCE CERTIFICATE

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

 

From:

MGM CHINA HOLDINGS LIMITED

 

 

Date:

[          ]

 

MGM CHINA HOLDINGS LIMITED and MGM GRAND PARADISE, S.A. — Amended and Restated
Credit Agreement in relation to HK$15,600,000,000 credit facilities effective as
of [·] 2012 (the Agreement)

 

1.                                      We refer to the Agreement.  This is a
Compliance Certificate.

 

2.                                      We confirm that as at [relevant testing
date]:

 

(a)                                 Total Debt was [   ]; and EBITDA was [   ];
therefore, the Leveraged Ratio is [   ]; and

 

(b)                                 Interest Charges were [   ]; therefore, the
Interest Coverage Ratio is [   ].

 

3.                                      We set out below calculations
establishing the figures in paragraph 2 above:

 

[          ].

 

4.                                      [We confirm that as at [relevant testing
date] [no Default is outstanding]/[the following Default[s] [is/are] outstanding
and the following steps are being taken to remedy [it/them]:

 

[          ].]

 

MGM CHINA HOLDINGS LIMITED

 

 

 

By:

 

 

 

 

 

Chief Financial Officer

 

 

115

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

FORM OF ADDITIONAL GUARANTOR ACCESSION AGREEMENT

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

 

From:

MGM GRAND CHINA HOLDINGS LIMITED and [ADDITIONAL GUARANTOR]

 

 

Date:

[          ]

 

MGM CHINA HOLDINGS LIMITED and MGM GRAND PARADISE, S.A. — Amended and Restated
Credit Agreement in relation to HK$15,600,000,000 credit facilities effective as
of [·] 2012 (the Agreement)

 

We refer to the Agreement.  This is a Additional Guarantor Accession Agreement.

 

[Name of Additional Guarantor] of [address/registered office] agrees to become:

 

(a)                                 an Additional Guarantor and to be bound by
the terms of the Agreement as an Additional Guarantor; and

 

(b)                                 an Obligor under the Security Trust and
Intercreditor Deed and to be bound by the terms of the Security Trust and
Intercreditor Deed as an Obligor.

 

This Additional Guarantor Accession Agreement is intended to take effect as a
deed.

 

This Additional Guarantor Accession Agreement and any non-contractual
obligations arising out of or in connection with it are governed by English law.

 

MGM CHINA HOLDINGS LIMITED

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EXECUTED as a deed by

)

 

 

[ADDITIONAL GUARANTOR]

)

 

 

acting by [NAME OF DIRECTOR]

)

 

 

in the presence of:

)

 

Director

 

 

 

 

 

 

 

Witness’s signature

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

116

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

FORM OF RESIGNATION REQUEST

 

To:

BANK OF AMERICA, N.A., HONG KONG BRANCH, as Facility Agent

 

 

From:

MGM CHINA HOLDINGS LIMITED and [relevant Guarantor]

 

 

Date:

[          ]

 

MGM CHINA HOLDINGS LIMITED and MGM GRAND PARADISE, S.A. — Amended and Restated
Credit Agreement in relation to HK$15,600,000,000 credit facilities effective as
of [·] 2012 (the Agreement)

 

1.                                      We refer to the Agreement.  This is a
Resignation Request.

 

2.                                      We request that [resigning Guarantor] be
released from its obligations as a Guarantor under the Agreement.

 

3.                                      We confirm that no Default is
outstanding or would result from the acceptance of this Resignation Request.

 

4.                                      This Resignation Request and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

MGM CHINA HOLDINGS LIMITED

[Relevant Guarantor]

 

 

By:

By:

 

 

The Facility Agent confirms that this resignation takes effect on [          ].

 

BANK OF AMERICA, N.A., HONG KONG BRANCH

 

By:

 

117

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

COTAI LAND

 

A site of approximately 17.8 acres in Cotai reclaimed land (Zona de Aterro entre
Taipa e Coloane), adjacent to Avenida da Nave Desportiva

 

118

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

FORM OF RESTRICTED PAYMENT CERTIFICATE

 

To:

[BANK OF AMERICA, N.A., HONG KONG BRANCH] as Facility Agent

 

 

From:

MGM CHINA HOLDINGS LIMITED

 

 

Date:

[          ]

 

MGM CHINA HOLDINGS LIMITED and MGM GRAND PARADISE, S.A. — Amended and Restated
Credit Agreement in relation to HK$15,600,000,000 credit facilities effective as
of [·] 2012 (the Agreement)

 

1.                                      We refer to the Agreement.  This is a
Restricted Payment Certificate.

 

2.                                      We refer to [Insert details of relevant
Restricted Payment] (the proposed Restricted Payment).

 

3.                                      We confirm that:

 

(a)                                 no Default is outstanding or would occur
immediately after the making of the proposed Restricted Payment;

 

(b)                                 the Pro Forma Leverage Ratio immediately
after the making of that proposed Restricted Payment will be [   ]; therefore
the Pro Forma Leverage Ratio will not exceed 4.00:1.00;

 

(c)                                  [over the preceding 12 months, we have made
the following Restricted Payments when the Pro Forma Leverage Ratio at the time
was equal to or exceeded 3.50:1.00:

 

[                    ]

 

and the aggregate amount of those Restricted Payments, when aggregated with the
proposed Restricted Payment, is not in excess of US$300,000,000;](1) and

 

(d)                                 the Company will not be in breach of
subclause 19.8 (Continuation of business of Principal Resorts) of the Agreement
following the proposed Restricted Payment.

 

4.                                      We enclose the financial statements for
the period upon which the EBITDA component of the Pro Forma Leverage Ratio
referred to paragraph 3(b) above is based.

 

5.                                      We set out below the calculations
establishing the figures in paragraph 3(b) above:

 

[          ].

 

MGM CHINA HOLDINGS LIMITED

 

 

 

By:

 

 

 

 

 

Chief Financial Officer

 

 

 

Encl

 

 

--------------------------------------------------------------------------------

(1)                                 Insert if Restricted Payment is made when
Pro Forma Leverage Ratio is equal to or greater than 3.50:1.00

 

119

--------------------------------------------------------------------------------


 

SIGNATORIES

 

Company

 

 

 

MGM CHINA HOLDINGS LIMITED

 

 

 

By:

/s/ William M. Scott IV

 

 

William M. Scott IV

 

 

Director

 

 

 

 

By:

/s/ Ho Chiu King Pansy Catilina

 

 

Ho Chiu King Pansy Catilina

 

 

Director

 

 

--------------------------------------------------------------------------------


 

MGMGP

 

MGM GRAND PARADISE, S.A.

 

By:

/s/ William M. Scott IV

 

 

William M. Scott IV

 

 

Authorized Signatory

 

 

 

 

By:

/s/ Ho Chiu King Pansy Catilina

 

 

Ho Chiu King Pansy Catilina

 

 

Managing Director

 

 

--------------------------------------------------------------------------------


 

Original Guarantor

 

MGM GRAND PARADISE (HK) LIMITED

 

By:

/s/ William M. Scott IV

 

 

William M. Scott IV

 

 

Authorized Signatory

 

 

 

 

By:

/s/ Antonio Menano

 

 

Antonio Menano

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Original Guarantor

 

SUPEREMPREGO LIMITADA

 

By:

/s/ William M. Scott IV

 

 

William M. Scott IV

 

 

Authorized Signatory

 

 

 

 

By:

/s/ Antonio Menano

 

 

Antonio Menano

 

 

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Mandated Lead Arranger

 

BANK OF CHINA LIMITED, MACAU BRANCH

 

By:

/s/ LOI Chi Kong

 

/s/ IU Vai Han

 

LOI Chi Kong

 

IU Vai Han

 

Authorized Signature(s)

 

 

 

--------------------------------------------------------------------------------


 

Mandated Lead Arranger

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED

 

By:

/s/ CHENG Wing Fai

 

 

CHENG Wing Fai

 

 

 

 

By:

/s/ CHAN lat Meng

 

 

CHAN lat Meng

 

 

--------------------------------------------------------------------------------


 

Mandated Lead Arranger

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Vipul Mehrotra

 

 

 

Managing Director

 

Regional Multinational Corporations

 

Global Corporate & Investment Banking

 

 

--------------------------------------------------------------------------------


 

Mandated Lead Arranger

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

By:

/s/ D. Fournier

 

/s/ Atul Sodhi

 

 

 

 

 

D. Fournier

 

Atul Sodhi

 

--------------------------------------------------------------------------------


 

 

Mandated Lead Arranger

 

 

 

 

DEUTSCHE BANK AG, SINGAPORE BRANCH

 

 

 

By:

/s/ Deepak Dangayach

 

/s/ Ada Wan

 

Deepak Dangayach

 

Ada Wan

 

Director

 

Director

 

--------------------------------------------------------------------------------


 

 

Mandated Lead Arranger

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH

 

 

 

By:

/s/ Raghu Narain

 

 

Raghu Narain

 

 

International Banking

 

 

--------------------------------------------------------------------------------


 

Mandated Lead Arranger

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/s/ Masumi ITO

 

 

 

Name: Masumi ITO

 

Title: Joint General Manager, Investment Banking Asia

 

 

--------------------------------------------------------------------------------


 

Mandated Lead Arranger

 

 

 

BANCO NACIONAL ULTRAMARINO, S.A.

 

 

 

 

 

By:

Chiu Ha Evonne

/s/Chiu Ha Evonne

 

 

 

 

 

 

Choi Po Lin Violet

/s/ Choi Po Lin Violet

 

 

--------------------------------------------------------------------------------


 

Lead Arranger

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Melissa Tian

 

 

 

 

 

Melissa Tian

 

 

Managing Director

 

 

--------------------------------------------------------------------------------


 

Lead Arranger

 

 

 

UBS AG HONG KONG BRANCH

 

 

 

 

By:

/s/ Frances Wong

 

 

Frances Wong

 

 

Managing Director

 

 

--------------------------------------------------------------------------------


 

Lead Arranger

 

 

 

UBS AG HONG KONG BRANCH

 

 

 

By:

/s/ Paul Au

 

 

 

 

 

Paul Au

 

 

Managing Director

 

 

--------------------------------------------------------------------------------


 

Lead Arranger

 

 

 

BNP PARIBAS HONG KONG BRANCH

 

 

 

By:

/s/ Mary HSE

 

 

Mary HSE

 

 

 

 

By:

/s/ Paul Yang

 

 

Paul Yang

 

 

--------------------------------------------------------------------------------


 

Lead Arranger

 

 

 

BARCLAYS BANK PLC

 

 

 

By:

/s/ Diane Rolfe

 

 

 

 

 

Diane Rolfe

 

 

Director

 

 

--------------------------------------------------------------------------------


 

Lead Arranger

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/ Andy POON

 

 

Andy POON

 

 

--------------------------------------------------------------------------------


 

Senior Manager

 

 

 

 

 

WING LUNG BANK LIMITED, MACAU BRANCH

 

 

 

 

 

By:

/s/ GUO Zhi Hang

 

/s/ WONG Wai Chuen

 

GUO Zhi Hang

 

WONG Wai Chuen

 

Authorized Signature(s)

 

 

 

--------------------------------------------------------------------------------


 

Senior Manager

 

 

 

BANCO COMERCIAL DE MACAU, S.A.

 

 

 

By:

/s/ CHAN Sou Chau

 

 

CHAN Sou Chau

 

 

 

 

By:

/s/ KONG Yiu Fai

 

 

KONG Yiu Fai

 

 

--------------------------------------------------------------------------------


 

Senior Manager

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

By:

/s/ Melissa James

 

 

Melissa James

 

 

--------------------------------------------------------------------------------


 

Senior Manager

 

 

 

TAI FUNG BANK LIMITED

 

 

 

By:

/s/ CHUI Kai Cheong

 

 

CHUI Kai Cheong

 

 

 

 

By:

/s/ LOU Kit I

 

 

LOU Kit I

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

 

 

BANK OF CHINA LIMITED, MACAU BRANCH

 

 

 

By:

/s/ LOI Chi Kong

 

/s/ IU Vai Han

 

LOI Chi Kong

 

IU Vai Han

 

Authorized Signature(s)

 

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA (MACAU) LIMITED

 

 

By:

/s/ CHENG Wing Fai

 

 

CHENG Wing Fai

 

 

 

 

By:

/s/ CHAN lat Meng

 

 

CHAN lat Meng

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Vipul Mehrotra

 

 

 

 

 

Vipul Mehrotra

 

 

Managing Director

 

 

Regional Multination Corporations

 

 

Global Corporate & Investment Banking

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HONG KONG BRANCH

 

 

 

By:

/s/ D. Fournier

 

/s/ Atul Sodhi

 

 

 

 

 

D. Fournier

 

Atul Sodhi

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

 

 

 

 

DEUTSCHE BANK AG, SINGAPORE BRANCH

 

 

 

 

 

By:

/s/ Deepak Dangayach

 

/s/ Ada Wan

 

 

 

 

 

Deepak Dangayach

 

Ada Wan

 

Director

 

Director

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

THE ROYAL BANK OF SCOTLAND PLC, SINGAPORE BRANCH

 

 

By:

/s/ Raghu Narain

 

 

Raghu Narain

 

 

International Banking

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

By:

/s/ Raymond LAU

 

 

 

Name: Raymond LAU

 

Title: Joint General Manager, Hong Kong Branch

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

BANCO NACIONAL ULTRAMARINO, S.A.

 

By:

Chiu Ha Evonne

/s/Chiu Ha Evonne

 

 

 

 

 

 

Choi Po Lin Violet

/s/ Choi Po Lin Violet

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

JPMORGAN CHASE BANK, N.A.

 

By:

/s/ Melissa Tian

 

 

 

 

 

Melissa Tian

 

 

Managing Director

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

BNP PARIBAS HONG KONG BRANCH

 

By:

/s/ Mary HSE

 

 

Mary HSE

 

 

 

 

By:

/s/ Paul Yang

 

 

Paul Yang

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

THE BANK OF NOVA SCOTIA

 

By:

/s/ Andy POON

 

 

Andy POON

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

BANCO COMERCIAL DE MACAU, S.A.

 

By:

/s/ CHAN Sou Chau

 

 

CHAN Sou Chau

 

 

 

 

By:

/s/ KONG Yiu Fai

 

 

KONG Yiu Fai

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

By:

/s/ Melissa James

 

 

Melissa James

 

 

--------------------------------------------------------------------------------


 

Continuing Lender

 

TAI FUNG BANK LIMITED

 

By:

/s/ CHUI Kai Cheong

 

 

CHUI Kai Cheong

 

 

 

 

By:

/s/ LOU Kit I

 

 

LOU Kit I

 

 

--------------------------------------------------------------------------------


 

Acceding Lender

 

UBS AG, SINGAPORE BRANCH

 

By:

/s/ Frances Wong

 

 

Frances Wong

 

 

Managing Director

 

 

--------------------------------------------------------------------------------


 

Acceding Lender

 

UBS AG, SINGAPORE BRANCH

 

By:

/s/ Paul Au

 

 

 

 

 

Paul Au

 

 

Managing Director

 

 

--------------------------------------------------------------------------------


 

Acceding Lender

 

BARCLAYS BANK PLC

 

By:

/s/ Diane Rolfe

 

 

 

 

 

Diane Rolfe

 

 

Director

 

 

--------------------------------------------------------------------------------


 

Acceding Lender

 

WING LUNG BANK LIMITED, MACAU BRANCH

 

By:

/s/ GUO Zhi Hang

 

/s/ WONG Wai Chuen

 

GUO Zhi Hang

 

WONG Wai Chuen

 

Authorized Signature(s)

 

 

 

--------------------------------------------------------------------------------


 

Acceding Lender

 

MORGAN STANLEY BANK, N.A.

 

By:

/s/ Melissa James

 

 

Melissa James

 

 

--------------------------------------------------------------------------------


 

Facility Agent

 

BANK OF AMERICA, N.A., HONG KONG BRANCH

 

By:

/s/ Vipul Mehrotra

 

 

 

Managing Director

 

Regional Multinational Corporations

 

Global Corporate & Investment Banking

 

 

--------------------------------------------------------------------------------


 

Issuing Bank

 

BANK OF AMERICA, N.A., HONG KONG BRANCH

 

By:

/s/ Vipul Mehrotra

 

 

 

Managing Director

 

Regional Multinational Corporations

 

Global Corporate & Investment Banking

 

 

--------------------------------------------------------------------------------


 

Security Agent

 

BANCO NACIONAL ULTRAMARINO, S.A.

 

By:

Chiu Ha Evonne

/s/Chiu Ha Evonne

 

 

 

 

 

 

Choi Po Lin Violet

/s/ Choi Po Lin Violet

 

 

--------------------------------------------------------------------------------